

THIRD AMENDMENT TO CREDIT AGREEMENT
Dated as of August 2, 2017
among
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
as the Company,
FLEETCOR TECHNOLOGIES, INC.,
as the Parent,
THE DESIGNATED BORROWERS PARTY HERETO,
THE OTHER GUARANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS, LLC
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Bookrunners









--------------------------------------------------------------------------------






THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of August
2, 2017 (the “Third Amendment Effective Date”) is entered into among FLEETCOR
TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability company (the
“Company”), FLEETCOR TECHNOLOGIES, INC., a Delaware corporation (the “Parent”),
the Designated Borrowers party hereto (including FleetCor Luxembourg Holding2, a
société à responsabilité limitée, incorporated under the laws of the Grand-Duchy
of Luxembourg, with a share capital of EUR 143,775,650, having its registered
office at 5, rue Guillaume Kroll, L-1882 Luxembourg and registered with the
Registre de Commerce et des Sociétés, Luxembourg under number B 121.980), the
other Guarantors party hereto, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
L/C Issuer and Swing Line Lender. Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below) as amended hereby.


RECITALS


WHEREAS, pursuant to that certain Credit Agreement dated as of October 24, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Company, the Parent, the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, the Lenders have agreed to provide the Borrowers with the credit
facilities provided for therein; and


WHEREAS, the Company has requested (a) an increase in the amount of the Term A
Loan up to $2,690,000,000, (b) the replacement of the Aggregate Revolving A
Commitments (as defined in the Credit Agreement as in effect immediately prior
to the effectiveness of this Amendment) with the Aggregate Revolving A
Commitments and the Aggregate Revolving B Commitments (each as defined in the
Credit Agreement as in effect immediately after effectiveness of this
Amendment), (c) the institution of a new term B loan tranche (the “Term B-3
Loan”) in replacement of the existing Term B-2 Loan in an aggregate principal
amount of $350,000,000, and (d) certain amendments to the Credit Agreement in
connection therewith, as more particularly set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Increase of Term A Loan. Subject to the terms and conditions set forth
herein and in the Credit Agreement as amended hereby, upon giving effect to this
Amendment, each Lender (including any New Lenders) identified as having a “Term
A Loan Commitment” on Schedule 2.01 attached to this Amendment shall be a Term A
Lender and severally agrees to make its portion of Term A Loan advances to the
Company in Dollars on the date hereof in accordance with Section 2.01(c) of the
Credit Agreement (as amended hereby), in an aggregate amount not to exceed such
Term A Lender’s Term A Loan Commitment. The parties hereto agree that the
Company, the Lenders and the Administrative Agent shall effect such assignments,
prepayments, borrowings and reallocations as are necessary to effectuate the
modifications contemplated in this Amendment such that, after giving effect
thereto, each Term A Lender shall hold the portion of the Term A Loan in the
amount set forth opposite its name on Schedule 2.01 attached to this Amendment
under the caption “Term A Loan Commitments” (it being understood that some or
all of the





--------------------------------------------------------------------------------




Term A Loan outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment may remain outstanding under the Credit
Agreement upon the effectiveness of this Amendment in accordance with the
foregoing, and upon such effectiveness shall be deemed a portion of the Term A
Loan funded on the date hereof and outstanding under the Credit Agreement as
amended by this Amendment). Each Lender waives any right to compensation under
Section 3.05 of the Credit Agreement in connection with the transactions
described above in this Section 1.


2.    Establishment of Term B-3 Loan; Conversion of Existing Term B-2 Loan;
Non-Consenting Term B-2 Lenders.


(a)    Subject to the terms and conditions set forth herein, the Term B-3 Loan
in the original principal amount of $350,000,000 is hereby established and the
parties hereto agree that, on the Third Amendment Effective Date, the Term B-2
Loan made by the Term B-2 Lenders under the Credit Agreement as in effect
immediately prior to effectiveness of this Amendment is hereby replaced in its
entirety with the Term B-3 Loan. As used in this Amendment, the terms “Term B-2
Loan” and “Term B-2 Lenders” shall have the meanings given thereto in the Credit
Agreement as in effect immediately prior to effectiveness of this Amendment.
(b)    Certain of the Term B-2 Lenders (each, a “Converting Lender”) have
notified the Administrative Agent of their intention to convert on the Third
Amendment Effective Date the portion of the existing Term B-2 Loan held by such
Converting Lender and reflected on the Register (immediately prior to giving
effect to this Amendment) opposite such Converting Lender’s name into a portion
of the Term B-3 Loan. Each Converting Lender represents and warrants that it
holds the portion of the existing Term B-2 Loan set forth on the Register
(immediately prior to giving effect to this Amendment) opposite such Converting
Lender’s name and that it has not assigned or participated such portion of the
existing Term B-2 Loan to any other Person. The Loan Parties, the Administrative
Agent and each Converting Lender hereby agree that on the Third Amendment
Effective Date the principal amount of the portion of the existing Term B-2 Loan
set forth on the Register (immediately prior to giving effect to this Amendment)
opposite such Converting Lender’s name and owing to such Converting Lender under
the Credit Agreement shall be converted (the “Conversion”) into a portion of the
Term B-3 Loan in an aggregate principal amount equal to the amount set forth on
the Register (immediately after giving effect to this Amendment) opposite such
Converting Lender’s name, as contemplated by and to be evidenced and governed by
the Credit Agreement and the related Loan Documents, in each case, as amended
hereby, all on the terms and conditions set forth in the Credit Agreement, as
amended hereby, and this Amendment.
(c)    In order to effect the Conversion, (i) the Administrative Agent has
notified the Company that upon the Third Amendment Effective Date it will mark
the Register to reflect the existing Term B-2 Loan as no longer outstanding on
the Third Amendment Effective Date, and (ii) each Converting Lender shall be
deemed to become a party to the Credit Agreement as a Term B-3 Lender on the
Third Amendment Effective Date in respect of the Term B-3 Loan in the amount set
forth opposite such Converting Lender’s name on the Register (immediately after
giving effect to this Amendment). The Conversion will not affect the right of
any Converting Lender to receive any accrued and unpaid interest with respect to
the existing Term B-2 Loan that is owed to such Converting Lender, all of which
shall be paid by the Company on the Third Amendment Effective Date (but it is
understood and agreed that the existing Term B-2 Loan shall not bear any
interest from and after the Conversion). Furthermore, each Converting Lender
agrees that, effective upon the Conversion and subject to receipt of such
accrued and unpaid interest, it no longer holds any portion of the existing Term
B-2 Loan.


2



--------------------------------------------------------------------------------




(d)    Upon giving effect to this Amendment, (i) the outstanding portion of the
Term B-2 Loan of each Term B-2 Lender that has not delivered to the
Administrative Agent an executed signature page to this Amendment (each, a
“Non-Consenting Term B-2 Lender”) shall be fully assigned at par to Term B-3
Lenders so that, after giving effect to such assignments, the Term B-3 Lenders
shall hold the portions of the Term B-3 Loan, and have the Applicable
Percentages in respect of the Term B-3 Loan, as set forth on the Register
(immediately after giving effect to this Amendment), and (ii) each
Non-Consenting Term B-2 Lender shall no longer be a Term B-2 Lender under the
Credit Agreement.
(e)    The parties hereto agree that the Company, the Lenders and the
Administrative Agent shall effect such assignments, prepayments, borrowings and
reallocations as are necessary to effectuate the modifications contemplated in
this Amendment such that, after giving effect thereto, the Term B-3 Lenders
shall hold the portions of the Term B-3 Loan as set forth on the Register
(immediately after giving effect to this Amendment). Each Lender waives any
right to compensation under Section 3.05 of the Credit Agreement in connection
with the transactions described above in this Section 2.


3.    Reallocation of Revolving Commitments. Each Lender (including any New
Lenders) hereby agrees that, subject to the terms and conditions set forth
herein and in the Credit Agreement as amended hereby, upon giving effect to this
Amendment, (a) its Revolving A Commitment (if any) is set forth opposite its
name on Schedule 2.01 attached to this Amendment under the caption “Revolving A
Commitments,” (b) its Revolving B Commitment (if any) is set forth opposite its
name on Schedule 2.01 attached to this Amendment under the caption “Revolving B
Commitments” and (c) its Revolving C Commitment (if any) is set forth opposite
its name on Schedule 2.01 attached to this Amendment under the caption
“Revolving C Commitments”. On the date hereof, upon giving effect to this
Amendment, (i) each Revolving A Lender, Revolving B Lender and Revolving C
Lender shall, subject to the terms and conditions of this Amendment and the
Credit Agreement as amended hereby, make Revolving Loan advances in such
amounts, and the parties hereto agree that the Borrowers, the Lenders and the
Administrative Agent shall effect such assignments, prepayments, borrowings and
reallocations as are necessary to effectuate the modifications contemplated in
this Amendment, in each case such that, after giving effect thereto, each
Revolving A Lender, Revolving B Lender and Revolving C Lender will hold its
respective Applicable Percentage of the Outstanding Amount of all Revolving A
Loans, Revolving B Loans and Revolving C Loans in accordance with Schedule 2.01
attached to this Amendment (it being understood that some or all of the
Revolving Loans outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment may remain outstanding under the Credit
Agreement upon the effectiveness of this Amendment in accordance with the
foregoing, and upon such effectiveness shall be deemed Revolving Loans funded on
the date hereof and outstanding under the Credit Agreement as amended by this
Amendment) and (ii) the risk participations of the Lenders in each outstanding
Letter of Credit, each outstanding Domestic Swingline Loan and each outstanding
Foreign Swingline Loan shall be automatically reallocated in accordance with
each Lender’s Applicable Percentage in respect of the Aggregate Revolving A
Commitments and the Aggregate Revolving B Commitments (as set forth on Schedule
2.01 attached to this Amendment). Each Lender waives any right to compensation
under Section 3.05 of the Credit Agreement in connection with the transactions
described above in this Section 3.


4.    Amendments. The Credit Agreement is hereby amended as follows: The Credit
Agreement is hereby amended in its entirety to read in the form attached hereto
as Annex A. Exhibits A, B, F, H, I and O to the Credit Agreement are hereby
amended in their entireties to read in the forms attached hereto as Exhibits A,
B, F, H, I and O, respectively. Schedules 2.01, 6.13, 6.17, 6.20(a), 6.20(b) and
6.20(c) to the Credit Agreement are hereby amended in their entireties to read
in the forms attached hereto as Schedules


3



--------------------------------------------------------------------------------




2.01, 6.13, 6.17, 6.20(a), 6.20(b) and 6.20(c). All other Schedules and Exhibits
to the Credit Agreement (as amended prior to the date hereof) shall not be
modified or otherwise affected hereby.


5.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(a)    Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by (i) a Responsible Officer of the Company, the Designated
Borrowers and the Guarantors and (ii) each of the Lenders.
(b)    Receipt by the Administrative Agent of Revolving Notes and Term Notes
dated the Third Amendment Effective Date, executed by a Responsible Officer of
the applicable Borrower(s) in favor of each Lender requesting a Revolving Note
and/or Term Note from the Borrowers.
(c)    Receipt by the Administrative Agent of favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender (including each New Lender), and dated as of the Third Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent,
to the extent required by the Administrative Agent.
(d)    Receipt by the Administrative Agent of a certificate of each Loan Party,
in each case, duly executed by a Responsible Officer of each such Loan Party,
dated as of the Third Amendment Effective Date, (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the this
Amendment and the transactions contemplated hereby (including the establishment
of the Term B-3 Loan, the increase in the amount of the Term A Loan and the
changes in (and/or establishment of, as applicable) the Revolving Commitments
effected hereby), (ii) certifying and attaching copies of the Organization
Documents of such Loan Party, certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, (iii)
certifying as to the incumbency, identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
such Loan Party is a party, and (iv) in the case of the Company, certifying as
to the matters set forth in clauses (i), (ii) and (iii) of Section 6(c) of this
Amendment and that, before and after giving effect to this Amendment and the
borrowings and other transactions to occur on the Third Amendment Effective
Date, (A) the representations and warranties contained in Article VI of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the Third Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date (and, for purposes
hereof, the representations and warranties contained in subsections (a) and (b)
of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement), (B) no Default or Event of Default exists
and (C) there has not occurred, since the date of the financial statements most
recently delivered to the Administrative Agent pursuant to Section 7.01(a) of
the Credit Agreement, any event or circumstance that has had or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(e)    Receipt by the Administrative Agent of such documents and certifications
as the Administrative Agent may require to evidence that each Loan Party is duly
organized or formed,


4



--------------------------------------------------------------------------------




and is validly existing, in good standing (except in the case of FleetCor
Australia) and qualified to engage in business in its jurisdiction of
organization or formation.
(f)    Receipt by the Administrative Agent of the following: (i) searches of
Uniform Commercial Code filings and tax and judgment liens in the jurisdiction
of formation of each domestic Loan Party and each other jurisdiction reasonably
required by the Administrative Agent, disclosing no Liens other than Permitted
Liens; (ii) searches of ownership of, and Liens on, United States registered
intellectual property of each domestic Loan Party in the appropriate
governmental offices, disclosing no Liens other than Permitted Liens; and (iii)
duly executed notices of grant of security interest in substantially the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s discretion, to perfect the Administrative Agent’s security interest in
the United States registered intellectual property of the Loan Parties.
(g)    To the extent required by the Administrative Agent, receipt by the
Administrative Agent of copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including naming the
Administrative Agent and its successors and assigns as additional insured (in
the case of liability insurance) or loss payee (in the case of property
insurance) on behalf of the Lenders.
(h)    Receipt by the Administrative Agent of a certificate, dated as of the
Third Amendment Effective Date, signed by the Parent’s chief financial officer
certifying as to (i) the Solvency of the Parent and its Subsidiaries on a
consolidated basis and the (ii) the Loan Parties’ compliance with the financial
covenants set forth in Section 8.11 of the Credit Agreement on a pro forma
basis, in each case, after giving effect to this Amendment and the borrowings
and other transactions to occur on the Third Amendment Effective Date.
(i)    Receipt by MLPFS (or any of its designated Affiliates), the
Administrative Agent and the Lenders of any fees required to be paid on or
before the Third Amendment Effective Date.
(j)    Receipt by the Administrative Agent of a Loan Notice with respect to the
Term B-3 Loan and the other Credit Extensions to occur on the Third Amendment
Effective Date in accordance with the requirements of the Credit Agreement.
(k)    The Company shall have paid all accrued and unpaid interest and fees
under the Credit Agreement as of the Third Amendment Effective Date.
(l)    Receipt by each Lender (including each New Lender) of all documentation
and other information that it has reasonably requested in writing that it has
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act (including with respect to the Additional
Borrower).
(m)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel, if so requested by the Administrative Agent) to the
extent invoiced prior to or on the Third Amendment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).




5



--------------------------------------------------------------------------------




For purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objections.


6.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.
(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment and the transactions contemplated hereby (including
the establishment of the Term B-3 Loan, the increase in the amount of the Term A
Loan and the changes in (and/or establishment of, as applicable) the Revolving
Commitments effected hereby), (ii) affirms all of its obligations under the Loan
Documents to which it is a party and (iii) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Loan Documents to which it is a party.
(c)    Each Loan Party hereby represents and warrants to the Administrative
Agent and the Lenders as follows:
(i)    The execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate or other
organizational action, and do not (A) contravene the terms of any of such Loan
Party’s Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (I) any material Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (II) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.
(ii)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject to laws generally affecting
creditors’ rights, to statutes of limitations and to principles of equity.
(iii)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment or the Credit
Agreement as amended hereby.
(iv)    The representations and warranties of such Loan Party set forth in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the Third
Amendment Effective Date with the same effect as if made on and as of the Third
Amendment Effective Date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for


6



--------------------------------------------------------------------------------




purposes of this Section 6(c)(iv), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be
deemed to refer to the most recent financial statements furnished pursuant to
subsections (a) and (b), respectively, of Section 7.01 of the Credit Agreement.
(v)    No Default has occurred and is continuing or would result from the
transactions contemplated by this Amendment.
(vi)    The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the Third Amendment Effective Date that are required
to become Guarantors pursuant to the Credit Agreement on or prior to the Third
Amendment Effective Date.
(d)    Each Term B-3 Lender and each other Person that signs this Amendment as a
Lender and that was not a Lender party to the Credit Agreement prior to the
effectiveness of this Amendment (each a “New Lender”) (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (C) from and after the Third Amendment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (D) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become a Lender under the Credit
Agreement, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (E) if it is a Foreign Lender, it has delivered any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement;
and (ii) agrees that (A) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(B) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
(e)    Each of the Administrative Agent, the Company, the Designated Borrowers
and the Guarantors agree that, as of the Third Amendment Effective Date, each
New Lender shall (i) be a party to the Credit Agreement (and, as applicable, the
other Loan Documents), (ii) be a “Lender” (and, as applicable, a “Revolving A
Lender,” “Revolving B Lender,” “Revolving C Lender,” “Term A Lender” and/or
“Term B-3 Lender”) for all purposes of the Credit Agreement and the other Loan
Documents and (iii) have the rights and obligations of a Lender (and, as
applicable, a “Revolving A Lender,” “Revolving B Lender,” “Revolving C Lender,”
“Term A Lender” and/or “Term B-3 Lender”) under the Credit Agreement and the
other Loan Documents.
(f)    The address of each New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
such New Lender to the Administrative Agent.
(g)    This Amendment may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument. Delivery of an executed


7



--------------------------------------------------------------------------------




counterpart of this Amendment by telecopy or in any other electronic format
(such as .pdf format) shall be effective as delivery of a manually executed
original counterpart of this Amendment.
(h)    This Amendment is a Loan Document. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Loan Documents.
(i)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. THIS AMENDMENT SHALL BE FURTHER SUBJECT TO THE TERMS
AND CONDITIONS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT, THE TERMS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.
[remainder of page intentionally left blank]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by a duly authorized officer as of
the date first above written.


COMPANY:            FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company




By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer


PARENT:            FLEETCOR TECHNOLOGIES, INC.,
a Delaware corporation




By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer


DESIGNATED
BORROWERS:            FLEETCOR UK ACQUISITION LIMITED,
a private limited company registered in England and Wales




By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Director


ALLSTAR BUSINESS SOLUTIONS LIMITED,
a private limited company registered in England and Wales




By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Director


BUSINESS FUEL CARDS PTY LTD (formerly FleetCor Technologies Australia Pty Ltd),
a proprietary limited company registered in Australia, in accordance with
section 127 of the Corporations Act 2001 (Cth)
ACN 161 721 106


By:    /s/ Eric Dey                
Name: Eric Dey
Title: Director


By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Director


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





FLEETCOR TECHNOLOGIES NEW ZEALAND LIMITED,
a company registered in New Zealand




By:    /s/Steven Joseph Pisciotta                
Name: Steven Joseph Pisciotta
Title: Director


FLEETCOR LUXEMBOURG HOLDING2,
a société à responsabilité limitée incorporated under the laws of Luxembourg




By:    /s/Steve Pisciotta
Name: Steve Pisciotta
Title: Type A Manager


GUARANTORS:        CFN HOLDING CO.,
a Delaware corporation
By:    /s/ Steve Pisciotta            
Name: Steve Pisciotta
Title: Treasurer
CLC GROUP, INC.,
a Delaware corporation
By:    /s/ Steve Pisciotta            
Name: Steve Pisciotta
Title: Treasurer
CORPORATE LODGING CONSULTANTS, INC.,
a Kansas corporation
By:    /s/ Steve Pisciotta            
Name: Steve Pisciotta
Title: Treasurer
CREW TRANSPORTATION SPECIALISTS, INC.,
a Kansas corporation
By:    /s/ Steve Pisciotta                    
Name: Steve Pisciotta
Title: Treasurer


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





MANNATEC, INC.,
a Georgia corporation
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
FLEETCOR FUEL CARDS LLC,
a Delaware limited liability company
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta    
Title: Treasurer    
PACIFIC PRIDE SERVICES, LLC,
a Delaware limited liability company
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
FCHC HOLDING COMPANY, LLC,
a Delaware limited liability company
By:    /s/ John Coughlin                
Name: John Coughlin
Title: President    


COMDATA INC.,
a Delaware corporation
By:    /s/ Robert E. Kribbs                
Name: Robert E. Kribbs    
Title: Vice President    
COMDATA TN, INC.,
a Tennessee corporation
By:    /s/ Robert E. Kribbs        
Name: Robert E. Kribbs    
Title: Vice President






FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------









COMDATA NETWORK, INC. OF CALIFORNIA,
a California corporation
By:    /s/ Robert E. Kribbs        
Name:    Robert E. Kribbs    
Title: Vice President


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent




By:    /s/ Angela Larkin                
Name: Angela Larkin
Title: Assistant Vice President




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer




By:    /s/ Dylan Rustemeyer            
Name: Dylan Rustemeyer
Title: Vice President






                
Barclays Bank PLC,
As a Lender




By:    /s/ Vanessa Kurbatskiy            
Name: Vanessa Kurbatskiy
Title: Vice President




JPMORGAN CHASE BANK, N.A.,
As a Lender


By: /s/ Peter Thauer
Name: Peter Thauer
Title: Managing Director


PNC BANK, NATIONAL ASSOCIATION,
As a Lender


By: /s/ Andrew Fraser
Name: Andrew Fraser
Title: Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
As a Lender
By: /s/ Maria Iarriccio
Name: Maria Iarriccio
Title: Director




WELLS FARGO BANK, NATIONAL ASSOCIATION,
As a Lender


By:    /s/ Lex Mayers            
Name: Lex Mayer
Title: Senior Vice President






FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------









TD BANK, N.A.,
As a Lender


By:    /s/ Craig Welch                
Name: Craig Welch
Title: Senior Vice President




REGIONS BANK,
as a Lender
By:    /s/ Jason Douglas                
Name: Jason Douglas
Title: Director


SUMITOMO MUTSUI BANKING CORPORATION,
As a Lender


By:     /s/ James D. Weinstein                
Name: James D. Weinstein
Title: Managing Director


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
As a Lender


By:    /s/ Gordon Yip                
Name: Gordon Yip
Title: Director


By:    /s/ Jill Wong                
Name: Jill Wong
Title: Director


MIZUHO BANK LTD.,
As a Lender


By:    /s/ James R. Fayen                
Name: James R. Fayen
Title: Managing Director


THE BANK OF NOVA SCOTIA,
As a Lender


By:    /s/ Mauricio Saichio                
Name: Mauricio Saichio
Title: Director




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





FIFTH THIRD BANK,
As a Lender


By:    /s/ Dan Komitor                
Name: Don Komitor
Title: Senior Relationship Manager


CAPITAL ONE BANK, N.A.,
As a Lender


By:    /s/ Jeremy Mipro                
Name: Jeremy Mipro
Title: Vice President


ROYA BANK OF CANADA,
As a Lender


By:    /s/ Jennifer Flann                
Name: Jennifer Flann
Title: Vice President


Santander Bank, N.A.,
As a Lender


By:    /s/ Frederik W. Aldin                
Name: Frederik W. Aldin
Title: Senior Vice President


BANK OF CHINA NEW YORK BRANCH,
As a Lender


By:    /s/ Raymond Qiao                
Name: Raymond Qiao
Title: Managing Director


THE HUNTINGTON NATIONAL BANK
As a Lender


By:    /s/ Jared Shaner                
Name: Jared Shaner
Title: Vice President


Industrial and Commercial Bank of China, New York Branch,
As a Lender


By:    /s/ Tony Huang                
Name: TONY HUANG
Title: DIRECTOR




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





By:    /s/ Pinyen Shih                
Name: PINYEN SHIH
Title: EXECUTIVE DIRECTOR




CREDIT INDUSTRIEL ET COMMERCIAL, New York Branch
As a Lender


By:    /s/ Clifford Abramsky                
Name: Clifford Abramsky
Title: Managing Director




By:    /s/ Adrienne Molloy                
Name: Adrienne Molloy
Title: Managing Director




SYNOVUS BANK,
As a Lender


By:    /s/ Susan Sawicki                
Name: Susan Sawicki
Title: Corporate Portfolio Manager


CAPITAL BANK CORPORATION,
As a Lender


By:    /s/ Rebecca L. Hetzer                
Name: Rebecca L. Hetzer
Title: Senior Vice President




[STATE BANK OF INDIA, NEW YORK]
As a Lender


By:    /s/ Manoranjan Panda                
Name: Manoranjan Panda
Title: VP and Head (CMC)




BANCO DE SABADELL, S.A., MIAMI BRANCH,
As a Lender


By:    /s/ Enrique Castillo                
Name: Enrique Castillo
Title: Structured Finance Americas Director






FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





TAIWAN BUSINESS BANK, a Republic of China Bank acting through
Its Los Angeles Branch,
As a lender,


By:    /s/ Sam Chiu                
Name: Sam Chiu
Title: General Manager
LAND BANK OF TAIWAN, LOS ANGELES BRANCH,
As a Lender


By:    /s/ Henry Leu                
Name: Henry Leu
Title: SVP & GM


TAIWAN COOPERATIVE BANK, SEATTLE BRANCH,
As a Lender


By:    /s/ GUEY-FANG CHENG                
Name: GUEY-FANG CHENG
Title: VP & Deputy General Manger


STIFEL BANK & TRUST,
As a Lender


By:    /s/ Daniel P. McDonald                
Name: Daniel P. McDonald
Title: Assistant Vice President


RAYMOND JAMES BANK, N.A.,
As a Lender


By:    /s/ Joseph A. Ciccolini                
Name: Joseph A. Ciccolini
Title: Vice President – Senior Corporate Banker


Bank of Taiwan, acting through its Los Angeles Branch,
As a Lender


By:    /s/ Ti-Kang Wang                
Name: Ti-Kang Wang
Title: VP & General Manger




EASTERN BANK,
As a Lender
By:    /s/ David Nussbaum                
Name: David Nussbaum
Title: SVP




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





CTBC Bank Co., Ltd., New York Branch,
As a Lender


By:    /s/ Ralph Wu                
Name: Ralph Wu
Title: SVP & Branch General Manager


HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY
As a Lender


By:    /s/ WEN-TANG WANG                
Name: WEN-TANG WANG
Title: GENERAL MANAGER & VICE PRESIDENT




STATE BANMK OF INDIA, LONDON BRANCH
As a Lender


By:    /s/ B. Raghavendra Rao                
Name: B. Raghavendra Rao
Title: Chief Executive Officer




FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH
As a Lender


By:    /s/ Bill Wang                
Name: Bill Wang
Title: Senior Vice President & General Manager




BANCO DE CREDITO E INVERSIONES, S.A. MIAMI BRANCH
As a Lender


By:    /s/ Juan Segundo                
Name: Juan Segundo
Title: SVP, Head of Corporate Banking


By:    /s/ Linda Benford                
Name: Linda Benford
Title: SVP, Head of Personal Banking Solutions Group


CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
As a Lender


By:    /s/ Wan-Chin Chang                
Name: Wan-Chin Chang
Title: VP & General Manager




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







FIRST HAWAIIAN BANK
As a Lender


By:    /s/ Jeffrey Inouye                
Name: Jeffrey Inouye
Title: Vice President






STATE BANK OF INDIA
As a Lender


By:    /s/ Maneesh Raj                
Name: Maneesh Raj
Title: Vice President (Credit)




CENTRAL PACIFIC BANK
As a Lender


By:    /s/ Carl Morita                
Name: Carl Morita
Title: Vice President


By:    /s/ Craig Taylor                
Name: Craig Taylor
Title: Senior Vice President




BANK OF OZARKS
As a Lender


By:    /s/ B.G. Dickey                
Name: B.G. Dickey
Title: Executive Vice President, Corporate Loans Specialty Group




CALIFORNIA STREET CLO II, LTD.
As a Lender


By:    /s/ Gunther Stein                
Name: Gunther Stein
Title: CEO/CIO




SYMPHONY CLO VIII, LIMITED PARTNERSHIP
As a Lender




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





By:    /s/ Gunther Stein                
Name: Gunther Stein
Title: CEO/CIO




AZB FUNDING 7
As a Lender


By:    /s/ Anthony Pui                
Name: Anthony Pui
Title: Authorized Signatory




VENTURE VII CDO LIMITED
As a Lender
BY: its investment advisor, MJX Asset Management, LLC
                
By:    /s/ Atha Baugh                
Name: Atha Baugh
Title: Managing Director




VENTURE VIII CDO LIMITED
As a Lender
BY: its investment advisor, MJX Asset Management, LLC


By:    /s/ Atha Baugh                
Name: Atha Baugh
Title: Managing Director




WASATCH CLO LTD,


As a Lender
BY: Invesco Senior Secured Management, Inc. as Portfolio Manager


By:    /s/ Scott Baskind                
Name: Scott Baskind
Title: Authorized Individual




PINNACLE PARK CLO, LTD
As a Lender
BY: GSO/Blackstone Debt Funds Management LLC as Collateral Manager


By:    /s/ Thomas Iannarone                
Name: Thoma Iannarone
Title: Authorized Signatory




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







SENEFA PARKS CLO, LTD
As a Lender
BY: GSO/Blackstone Debt Funds Management LLC as Collateral Manager


By:    /s/ Thomas Iannarone                
Name: Thomas Iannarone
Title: Authorized Signatory


55 LOAN STRATEGY FUND A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST
As a Lender
BY: BlackRock Financial Management Inc., Its Investment Manager


By:    /s/ Rob Jacobi                
Name: Rob Jacobi
Title: Authorized Signatory


55 LOAN STRATEGY FUND 2 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST
As a Lender
BY: BlackRock Financial Management Inc., Its Investment Manager


By:    /s/ Rob Jacobi                
Name: Rob Jacobi
Title: Authorized Signatory




55 LOAN STRATEGY FUND 3 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST
As a Lender
BY: BlackRock Financial Management Inc., Its Investment Manager




By:    /s/ Rob Jacobi                
Name: Rob Jacobi
Title: Authorized Signatory




JFIN US INVERSTMENT GRADE & LEVERAGED LOAN BUY AND MAINTAIN FUND (FX AND IR
HEDGED)
As a Lender
BY: BlackRock Financial Management Inc., Its Investment Manager




By:    /s/ Rob Jacobi                
Name: Rob Jacobi
Title: Authorized Signatory




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------







LIME STREET CLO, LTD
As a Lender


By:    /s/ Scott D’Orsi                
Name: Scott D’Orsi
Title: Portfolio Manager




PALMER SQUARE CLO 2013-1, LTD
As a Lender


BY: Palmer Square Capital Management LLC, as Portfolio Manager
By:    /s/ Matt Bloomfield                
Name: Matt Bloomfield
Title: Managing Director/Portfolio Manager




AXA IM PARIS SA FOR AND ON BEHALF OF MATIGNON DETIVATIVES LOANS
As a Lender


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager


AXA IM PARIS SA FOR AND ON BEHALF OF MATIGNON LEVERAGED LOANS LIMITED
As a Lender


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager


AXA IM PARIS SA FOR AND ON BEHALF OF MATIGNON LOANS FUND
As a Lender


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager


AXA IM PARIS SA FOR AND ON BEHALF OF AXA GERMANY LEVERAGED LOANS FUND
As a Lender


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------









AXA IM PARIS SA FOR AND ON BEHALF OF FCP COLUMBUS DIVERSIFIED LEVERAGED LOANS
FUND
As a Lender


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager


AXA IM PARIS SA FOR AND ON BEHALF OF FCP COLUMBUS GLOBAL DEBT FUND


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager


AXA IM PARIS SA FOR AND ON BEHALF OF AMA IM LOAN LIMITED
As a Lender


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager




AXA IM PARIS SA FOR AND ON BEHALF OF FCP ACM US LOANS FUND
As a Lender


By:    /s/ Xavier Boucher                
Name: Xavier Boucher
Title: Senior Portfolio Manager




BAWAG P.S.K.
Bank fur Arbcit und Wirtschaft und Osterreichische Postsparkassc AG
As a Lender


By:    /s/ Christian BeBenroth                
Name: Christian BeBenroth
Title:


By:    /s/ Stephen Schaffer                
Name: Stephen Schaffer
Title:








FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------












[_____________________],
As a Lender


By:    /s/                
Name:
Title:



















--------------------------------------------------------------------------------





 
Annex A


Credit Agreement


[see attached]























--------------------------------------------------------------------------------






Schedule 2.01


Commitments and Applicable Percentages




Lender
Revolving A Commitments
Applicable Percentage of Revolving A Commitments
Revolving B Commitments
Applicable Percentage of Revolving B Commitments
Revolving C Commitments
Applicable Percentage of Revolving C Commitments
Term A Loan Commitments
Applicable Percentage of Term A Loan Commitments
Bank of America, N.A.


$87,362,391.19


10.920298900
%


$73,454,660.80


16.323257960
%


$17,346,938.76


49.562682170
%


$395,382,658.93


14.698240110
%
PNC Bank, National Association


$47,120,887.63


5.890110954
%


$45,926,977.74


10.205995050
%


$3,048,924.93


8.711214086
%


$188,903,209.70


7.022424152
%
The Bank of Tokyo-Mitsubishi UFJ, LTD.


$61,501,945.79


7.687743224
%


$34,594,844.51


7.687743224
%


$0.00


0.000000000
%


$188,903,209.70


7.022424152
%
Wells Fargo Bank, National Association


$41,334,111.96


5.166763995
%


$37,804,612.59


8.401025020
%


$5,156,705.54


14.733444400
%


$165,704,569.91


6.160021186
%
TD Bank, N.A.


$31,413,925.09


3.926740636
%


$31,229,318.98


6.939848662
%


$1,421,282.80


4.060808000
%


$125,935,473.13


4.681616101
%
Regions Bank


$31,413,925.09


3.926740636
%


$29,544,278.89


6.565395309
%


$3,106,322.89


8.875208257
%


$125,935,473.13


4.681616101
%
Sumitomo Mitsui Banking Corporation


$41,001,297.20


5.125162150
%


$23,063,229.67


5.125162149
%


$0.00


0.000000000
%


$125,935,473.13


4.681616101
%
Credit Agricole Corporate and Investment Bank


$31,413,925.09


3.926740636
%


$31,426,111.98


6.983580440
%


$1,224,489.80


3.498542286
%


$125,935,473.13


4.681616101
%
Mizuho Bank Ltd.


$41,001,297.20


5.125162150
%


$23,063,229.67


5.125162149
%


$0.00


0.000000000
%


$125,935,473.13


4.681616101
%
The Bank of Nova Scotia


$41,001,297.20


5.125162150
%


$23,063,229.67


5.125162149
%


$0.00


0.000000000
%


$125,935,473.13


4.681616101
%
Fifth Third Bank


$41,001,297.20


5.125162150
%


$23,063,229.67


5.125162149
%


$0.00


0.000000000
%


$125,935,473.13


4.681616101
%
JPMorgan Chase Bank, N.A.


$16,533,644.79


2.066705599
%


$13,489,191.97


2.997598216
%


$3,695,335.28


10.558100800
%


$66,281,827.96


2.464008474
%
Barclays Bank PLC


$64,000,000.00


8.000000000
%


$36,000,000.00


8.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%
Capital One Bank, N.A.


$21,579,630.11


2.697453764
%


$12,138,541.93


2.697453762
%


$0.00


0.000000000
%


$66,281,827.96


2.464008474
%
Royal Bank of Canada


$21,579,630.11


2.697453764
%


$12,138,541.93


2.697453762
%


$0.00


0.000000000
%


$66,281,827.96


2.464008474
%
Santander Bank, N.A.


$25,288,629.03


3.161078629
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$49,711,370.97


1.848006356
%
Bank of China New York Branch


$30,000,000.00


3.750000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$30,000,000.00


1.115241636
%
The Huntington National Bank


$16,859,086.02


2.107385753
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$33,140,913.98


1.232004237
%
Industrial and Commercial Bank of China, New York Branch


$16,859,086.02


2.107385753
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$33,140,913.98


1.232004237
%
Crédit Industriel Et Commercial, New York Branch


$6,743,634.41


0.842954301
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$23,256,365.59


0.864548907
%
Synovus Bank


$10,115,451.61


1.264431451
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$19,884,548.39


0.739202542
%






--------------------------------------------------------------------------------





Lender
Revolving A Commitments
Applicable Percentage of Revolving A Commitments
Revolving B Commitments
Applicable Percentage of Revolving B Commitments
Revolving C Commitments
Applicable Percentage of Revolving C Commitments
Term A Loan Commitments
Applicable Percentage of Term A Loan Commitments
Capital Bank Corporation


$10,115,451.61


1.264431451
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$19,884,548.39


0.739202542
%
State Bank of India, New York Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$25,741,487.71


0.956932629
%
Banco de Sabadell, S.A., Miami Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$25,812,500.00


0.959572491
%
Taiwan Business Bank, a Republic of China Bank acting through its Los Angeles
Branch


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$16,570,456.99


0.616002119
%
Land Bank of Taiwan, Los Angeles Branch


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$16,570,456.99


0.616002119
%
Taiwan Cooperative Bank, Seattle Branch


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$16,570,456.99


0.616002119
%
Stifel Bank & Trust


$8,395,824.84


1.049478105
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$16,504,175.16


0.613538110
%
Raymond James Bank, N.A.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$23,391,858.00


0.869585799
%
Bank of Taiwan, acting through its Los Angeles Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$21,451,239.76


0.797443857
%
Eastern Bank


$6,743,634.41


0.842954301
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$13,256,365.59


0.492801695
%
CTBC Bank Co., Ltd., New York Branch


$6,743,634.41


0.842954301
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$13,256,365.59


0.492801695
%
Hua Nan Commercial Bank, Ltd., New York Agency


$6,743,634.41


0.842954301
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$13,256,365.59


0.492801695
%
State Bank of India, London Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$17,160,991.81


0.637955086
%
First Commercial Bank, Ltd., New York Branch


$5,786,372.74


0.723296593
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$11,374,619.07


0.422848293
%
Banco De Credito E Inversiones, S.A. Miami Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$16,814,117.21


0.625060119
%
Chang Hwa Commercial Bank, Ltd., Los Angeles Branch


$5,057,725.81


0.632215726
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$9,942,274.19


0.369601271
%
First Hawaiian Bank


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$12,870,743.85


0.478466314
%
State Bank of India, Nassau (OBU) Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$9,210,526.27


0.342398746
%
Central Pacific Bank


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$9,000,000.00


0.334572491
%
Bank of the Ozarks


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$8,860,759.48


0.329396263
%






--------------------------------------------------------------------------------





Lender
Revolving A Commitments
Applicable Percentage of Revolving A Commitments
Revolving B Commitments
Applicable Percentage of Revolving B Commitments
Revolving C Commitments
Applicable Percentage of Revolving C Commitments
Term A Loan Commitments
Applicable Percentage of Term A Loan Commitments
Symphony Asset Management LLC


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$7,619,400.24


0.283249080
%
AZB Funding 7


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$25,950,000.00


0.964684015
%
MJX Asset Management, LLC


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$6,650,640.41


0.247235703
%
Invesco Senior Secured Management, Inc.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$4,137,038.79


0.153793264
%
GSO/Blackstone Debt Funds Management LLC


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$6,901,408.45


0.256557935
%
BlackRock Financial Management Inc.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$19,250,344.63


0.715626194
%
Lime Street CLO, Ltd.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$3,597,222.22


0.133725733
%
Palmer Square Capital Management LLC


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$1,971,830.99


0.073302267
%
AXA Investment Managers


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$42,545,703.24


1.581624656
%
BAWAG P.S.K.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$45,454,545.45


1.689760054
%
TOTAL:


$800,000,000.00


100.000000000
%


$450,000,000.00


100.000000000
%


$35,000,000.00


100.000000000
%


$2,690,000,000.00


100.000000000
%














--------------------------------------------------------------------------------






Schedule 6.13


Subsidiaries
Name
No.
Jurisdiction
(Foreign Country)
Legal form
Shareholder 1
Share
Shareholder 2
Share
FleetCor Technologies Operating Company, LLC
2
Georgia, United States
LLC
FleetCor Technologies, Inc.
100.00%
 
 
FleetCor Funding, LLC
3
Delaware, United States
LLC
FleetCor Technologies Operating Company, LLC
100.00%
 
 
Mannatec, Inc.
4
Georgia, United States
Corporation
FleetCor Technologies Operating Company, LLC
100.00%
 
 
CFN Holding Co.
5
Delaware, United States
Corporation
FleetCor Technologies Operating Company, LLC
100.00%
 
 
CLC Group, Inc.
6
Delaware, United States
Corporation
FleetCor Technologies Operating Company, LLC
100.00%
 
 
Corporate Lodging Consultants, Inc.
7
Kansas, United States
Corporation
CLC Group, Inc.
100.00%
 
 
Crew Transportation Specialists, Inc.
8
Kansas, United States
Corporation
CLC Group, Inc.
100.00%
 
 
FleetCor Commercial Card Management (Canada) Ltd.
9
British Columbia, Canada
LLC
Mannatec, Inc.
100.00%
 
 
FleetCor Technologies Operating Company - CFN Holding Co.
10
Luxembourg
S.e.n.c.
FleetCor Technologies Operating Company, LLC
95.00%
CFN Holding Co.
5.00%
FleetCor Luxembourg Holding1
11
Luxembourg
S.à.r.l.
FleetCor Technologies Operating Company - CFN Holding Co.
100.00%
 
 
FleetCor Luxembourg Holding2
12
Luxembourg
S.à.r.l.
FleetCor Luxembourg Holding1
99.00%
CFN Holding Co.
1.00%
FleetCor Luxembourg Holding3
13
Luxembourg
S.à.r.l.
FleetCor Luxembourg Holding2.
99.99%
 FleetCor Luxembourg Holding1
 0.01%
FleetCor Luxembourg Holding4
14
Luxembourg
S.à.r.l.
FleetCor Luxembourg Holding2
100.00%
 
 
FleetCor Technologieën B.V.
15
The Netherlands
LLC
FleetCor Luxembourg Holding2
100.00%
 
 
FleetCor UK Acquisition Limited
16
United Kingdom
LLC
FleetCor Luxembourg Holding2
100.00%
 
 
FleetCor Europe Limited
17
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
CH Jones Limited
18
United Kingdom
LLC
FleetCor Europe Limited
100.00%
 
 
Fuel Vend Limited
19
United Kingdom
LLC
CH Jones Limited
100.00%
 
 
Petro Vend (Europe) Limited
20
United Kingdom
LLC
Fuel Vend Limited
100.00%
 
 
Croft Holdings Limited
21
United Kingdom
LLC
FleetCor Europe Limited
100.00%
 
 
Croft Fuels Limited
22
United Kingdom
LLC
Croft Holdings Limited
100.00%
 
 
Croft Petroleum Limited
23
United Kingdom
LLC
Croft Holdings Limited
100.00%
 
 
Fuelcards UK Limited
25
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
FleetCor UK International Management Limited
 
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
Fambo UK Limited
27
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
The Fuelcard Company UK Limited
28
United Kingdom
LLC
Fambo UK Limited
100.00%
FleetCor UK Acquisition Limited
 1 share



30

--------------------------------------------------------------------------------





Abbey Group (Oxon) Limited
29
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
Abbey Fuelcards Limited
30
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
Ace Fuelcards Limited
31
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
Abbey Euro Diesel Limited
32
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 
Fuel Supermarket Limited
33
United Kingdom
LLC
Abbey Group (Oxon) Limited
100.00%
 
 
Fuelcard Supermarket Limited
34
United Kingdom
LLC
Fuel Supermarket Limited
100.00%
 
 
Diesel Supermarket Limited
35
United Kingdom
LLC
Fuel Supermarket Limited
100.00%
 
 
Petrol Supermarket Limited
36
United Kingdom
LLC
Fuel Supermarket Limited
100.00%
 
 
FleetCor Fuel Cards LLC
37
Delaware, United States
LLC
FleetCor Technologies Operating Company, LLC
100.00%
 
 
FleetCor Fuel Cards Europe Ltd
38
United Kingdom
LLC
FleetCor Fuel Cards LLC
100.00%
 
 
CCS Ceska spolecnost pro platebni karty sro
44
Czech Republic
LLC
FleetCor Luxembourg Holding3
100.00%
 
 
CCS Slovenska společnost pro platebne karty sro
45
Slovakia
LLC
CCS Ceska spolecnost pro platebni karty sro
97.00%
FleetCor Luxembourg Holding3
3.00%
LLC “Petro Plus Region”
48
Russia
LLC
FleetCor Luxembourg Holding2
99.90%
 FleetCor Luxembourg Holding1
 0.10%
UAB “Transit Card International”
49
Lithuania
CJSC/LLC
LLC “Petro Plus Region”
100.00%
 
 
Transit Card Int’l Polska Sp. z.o.o.
50
Poland
LLC
UAB “Transit Card International”
100.00%
 
 
OU Transit Cargo International
52
Estonia
Private Limited Company
UAB “Transit Card International”
100.00%
 
 
LLC "OILCARD"
54
Russia
LLC
CJSC "Processingovaya companiya "Eltop"
51.00%
LLC “Petro Plus Region”
49.00%
FleetCor Technologies Mexico S. de R.L. de C.V.
59
Mexico
LLC
FleetCor Luxembourg Holding2
99.90%
FleetCor Luxembourg Holding1
 0.10%
Efectivale, S.de R.L. de C.V.
60
Mexico
Corp
FleetCor Technologies Mexico S. de R.L. de C.V.
99.99%
 FleetCor Luxembourg Holding2
 0.01%
Efectivale Servicios, S.A. de C.V.
61
Mexico
Corp
Efectivale, S.de R.L. de C.V.
99.99%
FleetCor Technologies Mexico S. de R.L. de C.V.
 0.01%
CTF Technologies (Canada), ULC
62
Canada
LLC
FleetCor Luxembourg Holding2
100.00%
 
 
CTF Technologies Do Brasil, Ltda
63
Brasil
LLC
CTF Technologies (Canada), ULC
99.00%
FleetCor Luxembourg Holding2
 1.00%
LLC "TD NCT" (NEW)
68
Russia
LLC
LLC “Petro Plus Region”
100.00%
 
 
LLC "STC" "Petrol Plus" (NEW)
69
Russia
LLC
LLC “Petro Plus Region”
100.00%
 
 
Feidossa Investments Limited
70
Cyprus
LLC
LLC “Petro Plus Region”
100.00%
 
 
LLC "NCT Software"
73
Russia
LLC
Sabonor Management Limited
99.00%
LLC “OIL CARD”
 1.00%
LLC "Smart Cards and Systems" (Ukraine)
75
Ukraine
LLC
LLC "NCT Software"
100.00%
 
 
LLC Petrol Plus Cards Ukraine
 
Ukraine
LLC
LLC “Petro Plus Region”
100.00%
 
 
LLC Petrol Plus Cards Asia
 
Asia
LLC
LLC “Petro Plus Region”
100.00%
 
 
Allstar Business Solutions Limited
76
United Kingdom
LLC
FleetCor UK Acquisition Limited
100.00%
 
 



31

--------------------------------------------------------------------------------





FleetCor Technologies Pty Limited
77
Australia
Australian Proprietary Company, Limited by Shares
FleetCor UK Acquisition Limited
100.00%
 
 
Business Fuel Cards Pty Limited
78
Australia
Australian Proprietary Company, Limited by Shares
FleetCor Technologies Pty Limited
100.00%
 
 
FleetCor Technologies New Zealand Limited
79
New Zealand
NZ Limited Company
Business Fuel Cards Pty Limited
100.00%
 
 
Cardlink Systems Limited
80
New Zealand
NZ Limited Company
FleetCor Technologies New Zealand Limited
100.00%
 
 
Strata Nova Holdings Limited
81
Republic of Cyprus
Limited Liability Company
Feidossa Investments Limited
100.00%
 
 
Dlodax Investments Limited (Cyprus)
86
Republic of Cyprus
Limited Liability Company
UAB “Transit Card International”
99.975%
Sabonor Management Limited
0.025%
LLC Avto-Kart neft
87
Russia
Limited Liability Company
Dlodax Investments Limited (Cyprus)
100.00%
 
 
VB – SERVIÇIOS, COMÉRCIO E ADMINISTRAÇÃO LTDA
88
BRAZIL
Limited Liability Company
FleetCor Luxemburg Holding 2
99.90%
FleetCor Luxemburg Holding 1
0.10%
GESTREK – SERVIÇO DE GESTÃO, CALL CENTER E LOGÍSTICA EMPRESARIAL LTDA
89
BRAZIL
Limited Liability Company
VB – SERVIÇIOS, COMÉRCIO E ADMINISTRAÇÃO LTDA
99.90%
FleetCor Luxemburg Holding 2
0.10%
DB Trans Administracao de Meios de Pagamento Ltda.
 
Brazil
LLC
Fleetcor Luxembourg Holding 2 SARL
99.90%
FleetCor Luxemburg Holding 1
0.10%
Auto Expresso Technologia S.A.
 
Brazil
Corp
DB Trans Administracao De Meios De Pagamento LTDA
100.00%
 
 
CGMP Centro de Gestao de Meios de Pagamentos S.A.
 
Brazil
Corp
DB Trans Administracao De Meios De Pagamento LTDA
100.00%
 
 
Quadrum Investments Group Limited
94
England and Wales
Private Limited Company
FleetCor UK Acquisition Limited
100.00%
 
 
Epyx Limited
99
England and Wales
Private Limited Company
Quadrum Investments Limited
100.00%
 
 
Your Car Limited
100
England and Wales
Private Limited Company
Quadrum Investments Limited
100.00%
 
 





32

--------------------------------------------------------------------------------






Oasis Global Systems Limited
101
England and Wales
Private Limited Company
Epyx Limited
100.00%
 
 
Epyx France SAS
102
France
Société Par Actions Simplifiée (simplified joint-stock company)
Epyx Limited
100.00%
 
 
Pacific Pride Services, LLC
105
Delaware, United States
LLC
FleetCor Technologies Operating Company, LLC
100.00%
 
 


FleetCor Deutschland GmbH
106
Germany
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 
Masternaut Luxembourg Holding, S.a.r.l.
 
Luxembourg
S.a.r.l.
FleetCor Technologies Operating Company - CFN Holding Co.
44.00%
 
 
Masternaut Bidco Limited
 
United Kingdom
LLC
Masternaut Luxembourg Holding, S.a.r.l.
100.00%
 
 
Masternaut Group Holding Ltd
 
United Kingdom
LLC
Masternaut Bidco Limited
100.00%
 
 
Masternaut Holding Limited
 
UK
LLC
Masternaut Group Holding Ltd
100.00%
 
 


FCHC Holding Company LLC
 
Delaware
LLC
FleetCor Technologies Operating Company, LLC
100.00%
 
 
FleetCor Tankkarten GmbH
 
Austria
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 
Comdata Inc.
 
Delaware
Corporation
FCHC Holding Company LLC
100.00%
 
 
Comdata TN, Inc.
 
Tennessee
Corporation
Comdata Inc.
100.00%
 
 
Comdata Network Inc. of California
 
California
Corporation
Comdata Inc.
100.00%
 
 
Permicom Permits Services Inc.
 
Canada (Ontario)
Corporation
Comdata Inc.
100.00%
 
 
Stored Value Solutions International B.V.
 
Netherlands
Private Limited Company
Comdata Inc.
100.00%
 
 
Stored Value Solutions GmbH
 
Germany
LLC
Stored Value Solutions International B.V.
100.00%
 
 
Stored Value Solutions France SAS
 
France
Société Par Actions Simplifiée (simplified joint-stock company
Stored Value Solutions International B.V.
100.00%
 
 
Stored Value Solutions Hong Kong Limited
 
China
Limited Liability Company
Stored Value Solutions International B.V.
100.00%
 
 
Stored Value Solutions Canada Ltd.
 
Canada
Corporation
Stored Value Solutions International B.V.
100.00%
 
 
Shanghai Stored Value Solutions Information Technology Co., Ltd.
 
China
Limited Liability Company
Stored Value Solutions Hong Kong Limited
100.00%
 
 
Ceridian SVS GmbH
 
Austria
Limited Liability Company
Stored Value Solutions International B.V.
100.00%
 
 
Stored Value Solutions UK Limited
 
United Kingdom
Private Company
Stored Value Solutions International B.V.
100.00%
 
 
Venturo Technologies Swiss GmbH
 
Switzerland
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 
FleetCor Belgium Société Privée à Responsabilité Limitée
 
Belgium
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 
FleetCor POLAND SPÓ£KA ZOGRANICZONA ODPOWIEDZIALNOSC
 
Poland
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 
FleetCor Hungary Korlátolt Felelõsségû Társaság
 
Hungary
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 
Venturo Technologies S.a r.l.
 
Luxembourg
S.à.r.l.
FleetCor Luxembourg Holding 2
100.00%
 
 
FleetCor Czech Republic sro
 
Czech Republic
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 



33

--------------------------------------------------------------------------------





FleetCor Slovakia s.r.o.
 
Slovakia
LLC
FleetCor Luxembourg Holding 2
100.00%
 
 











34

--------------------------------------------------------------------------------






Schedule 6.17


Intellectual Property


FleetCor Technologies Operating Company, LLC
U.S. Patents


Issued Patents


Title
Patent No.
Issue Date
METHOD AND SYSTEM FOR DETECTION OF A FUEL CARD USAGE EXCEPTION
9576291
02/21/17
METHOD AND SYSTEM FOR DETECTION OF A FUEL CARD USAGE EXCEPTION
9563893
02/07/17



Pending Applications


Title
Appl. No.
Filing Date
COMMUNICATION OF PROMOTIONS BASED ON DATA ASSOCIATED WITH A VEHICLE
14054257
20140108155
10/15/13
AUTOMATED PAIRING OF PAYMENT PRODUCTS AND MOBILE TO MOBILE DEVICES
14680606
20150213432
04/07/15
AUTOMATED PAIRING OF PAYMENT PRODUCTS AND MOBILE TO MOBILE DEVICES
14494035
20150026047
09/23/14





FleetCor Technologies Operating Company, LLC
U.S. Trademarks


Registered Marks




35

--------------------------------------------------------------------------------





Mark
Reg. No.
Reg. Date
FLEET NET
2540691
02/19/02
FLEETCARD and Design
1364841
10/08/85
FUELMAN
2914249
12/28/04
MANNANET
2407627
11/28/00
MANNATEC
1968102
04/16/96
Design only
2941155
04/19/05
EFUELMAN
3522074
10/21/08
FLEETMATCH
3841447
08/31/10
IFLEET
3849114
09/14/10
IFLEET.COM
3849113
09/14/10
FLEETSOURCE
3314008
10/16/07
FLEETSOURCE and Design
3314007
10/16/07
THE FIRST AND ONLY SOURCE FOR GROWING YOUR FLEET BUSINESS
3314009
10/16/07
FLEETCARDSUSA
4504829
04/01/14
FLEETNET
3205560
02/06/07
FUELMAN NETWORK and Design
3293718
09/18/07
FUELMAN and Design
1363666
10/01/85
MANNATEC
5068748
10/25/16
FLEETCOR and Design
4751423
06/09/15
FLEETCOR
4751422
06/09/15



Pending Application


Mark
Appl. No.
Filing Date
BUILDERPRO
86947535
03/21/16





CFN Holding Co.
U.S. Trademarks


Registered Marks


Mark
Reg. No.
Reg. Date
CFN
1614811
09/25/90
CFN COMMERCIAL FUELING NETWORK and Design
1574809
01/02/90





Pending Applications




36

--------------------------------------------------------------------------------





Mark
Appl. No.
Filing Date
FLEETWIDE (Stylized)
87433760
05/02/17
FLEETWIDE
87433738
05/02/17
FLEETWIDE
87244274
11/21/16
FLEETWIDE (Stylized)
87244258
11/21/16





Corporate Lodging Consultants, Inc.
U.S. Trademarks


Registered Marks


Mark
Reg. No.
Reg. Date
CHECK INN and Design
1757134
03/09/93
CLC LODGING
4872544
12/22/15





CFN Holding Co.
U.S. Copyrights


Registered Copyrights


Title
Reg. No.
Reg. Date
CFN 4.0 operations manual
TX0004943616
03/01/99
CFN 4.0 software
TXu000895031
03/01/99



FleetCor Technologies, Inc.
U.S. Copyrights


Registered Copyrights


Title
Reg. No.
Reg. Date
CheckMaint
TX0006065697
07/12/04
FleetAll report generator
TX0006095578
07/09/04
FleetAll statement generator
TX0006095508
07/19/04
Transaction reporter
TX0006103446
07/19/04
AccountManager
TX0006013579
07/19/04



 
FleetCor Technologies Operating Company, LLC
U.S. Copyright


Registered Copyright




37

--------------------------------------------------------------------------------





Title
Reg. No.
Reg. Date
Fleetnet
TXu001050046
10/02/02





Comdata Inc.
U.S. Patents


Issued Patents


Title
Patent No.
Issue Date
METHOD OF PACKAGING AND ACTIVATING OPEN LOOP PREPAID CARDS
8544734
10/01/13
METHOD AND APPARATUS FOR PREPARING TAX INFORMATION IN THE TRUCKING INDUSTRY
7778894
08/17/10
CO-BRANDED CORRELATED REDEEMABLE CARDS
7584887
09/08/09
CARD DISPLAY PACKAGE
6457649
10/01/02
SMART CARD WITH REPLACEABLE CHIP
6554193
4/29/03
SYSTEM AND METHOD FOR AUTHORIZING TRANSACTIONS USING A METALLIC COIN HAVING
UNIVERSALLY MACHINE READABLE STORED VALUE INDICA
9613482
04/04/17
METHOD OF TRANSACTION CARD RECOGNITION AND INTERACTION
9607418
03/28/17
METALLIC STORED VALUE TOKEN AND METHOD OF MANUFACTURE
9514594
12/06/16



Pending Applications


Title
Appl. No.
Filing Date
SYSTEMS, METHODS, AND COMPUTER PROGRAM PRODUCTS FOR MANAGING FUEL COSTS
14/033,965
09/23/13
SYSTEM AND METHOD OF INTEGRATING WITH CLIENT ERP PLATFORMS FOR AUTOMATED VENDOR
ENROLLMENT IN ELECTRONIC PAYMENT PROGRAMS
15/373,524
12/09/2016

 


Comdata Inc.
U.S. Trademarks


Registered Marks




38

--------------------------------------------------------------------------------





Mark
Reg. No.
Reg. Date
COMCHEK
992740
09/03/74
COMDATA and Design
3327812
10/30/07
COMDATA
3004711
10/04/05
COMDATA
2977155
07/26/05
COMDATA
2929328
03/01/05
COMDATA
2964371
06/28/05
COMDATA PAYMENT INNOVATION and Design
3337276
11/13/07
COMSITE
2381032
08/29/00
SMARTAUTHORIZE
3971977
05/31/11
SMARTAUTHORIZE
4059646
11/22/11
SMARTLOCK
3932042
03/15/11
SVS
3615714
05/05/09
SVS
3615967
05/05/09
SMARTFUEL
1820482
02/08/94
Design only
3332626
11/06/07





Pacific Pride Services, Inc.
U.S. Copyrights


Registered Copyrights


Title
Reg. No.
Reg. Date
Join the frequent fuelers with Pacific Pride
TXu000272448
01/16/87
Pacific Pride controller operations manual
TXu000282532
05/18/87
Pacific Pride : the commercial fueling system / produced by Corporate Video,
Inc.
TXu000276854
01/16/87





39

--------------------------------------------------------------------------------





Pacific Pride Services, LLC
U.S. Trademarks


Registered Marks


Mark
Reg. No.
Reg. Date
PRIDEADVANTAGE and Design
5240546
07/11/17
PRIDEADVANTAGE
5240544
07/11/17
PACIFIC PRIDE
3378756
02/05/08
PRIDENET
3268428
07/24/07
PACIFIC PRIDENET
3268427
07/24/07
PACIFIC PRIDE THE COMMERCIAL FUELING SYSTEM
3559826
01/13/09
AMERINET and Design
1783638
07/20/93











40

--------------------------------------------------------------------------------






Schedule 6.20(a)


Locations of Real Property


None.










41

--------------------------------------------------------------------------------






Schedule 6.20(b)


Taxpayer and Organizational Identification Numbers


Loan Party
Jurisdiction of Organization
Type of entity
Chief Executive Office
FEIN and Organizational IDs
FleetCor Technologies, Inc.
Delaware, United States
corporation
5445 Triangle Parkway
Norcross, GA 30092
72-1074903 (Federal Tax Number)
2854298 (Org. ID)
FleetCor Technologies Operating Company, LLC
Georgia, United States
LLC
5445 Triangle Parkway
Norcross, GA 30092
72-1074903 (Federal Tax Number)
0465564 (Org. ID)
FleetCor Fuel Cards LLC
Delaware, United States
LLC
5445 Triangle Parkway
Norcross, GA 30092
20-1912242 (Federal Tax Number)
4715813 (Org. ID)
Mannatec, Inc.
Georgia, United States
corporation
5445 Triangle Parkway
Norcross, GA 30092
58-1731645 (Federal Tax Number)
J706704 (Org. ID)
CFN Holding Co.
Delaware, United States
corporation
5445 Triangle Parkway
Norcross, GA 30092
20-0216380 (Federal Tax Number)
3690397 (Org. ID)
CLC Group, Inc.
Delaware, United States
corporation
8110 East 32nd Street North Wichita, KS 67226
05-0573704 (Federal Tax Number)
3668115 (Org. ID)
Corporate Lodging Consultants, Inc.
Kansas, United States
corporation
8110 East 32nd Street North Wichita, KS 67226
48-0866331 (Federal Tax Number)
0522276 (Org. ID)
Crew Transportation Specialists, Inc.
Kansas, United States
corporation
8110 East 32nd Street North Wichita, KS 67226
48-1237421 (Federal Tax Number)
2914141 (Org. ID)
FleetCor UK Acquisition Limited
United Kingdom
LLC
c/o The FuelCard Co UK Limited, Unite 3 St James Business Park, Grimbald Crag
Court, Knaresborough HG5 8QB
98-1082161
AllStar Business Solutions Limited
United Kingdom
LLC
P.O. Box 1463, Windmill Hill, Whitehill Way, Swindon SN5 6PS
98-1082184
Business Fuel Cards Pty Ltd
Australia
Australian proprietary company, limited by shares
C/O TMF Corporate Services (AUST) PTY Limited, Level 16, 201 Elizabeth Street,
Sydney NSW 2000


ACN 161 721 106
FleetCor Technologies New Zealand Limited
New Zealand
NZ Limited Company
C/O TMF Corporate Services New Zealand, 21 Queen Street, Auckland Central,
Auckland 1010, NZ
110800746 (Inland Revenue Department Number)
FleetCor Luxembourg Holding2
Luxembourg
Société à responsabilité limitée
L-1882 Luxemburg, 5, rue Guillaume Kroll
98-1039677
Comdata Inc.
Delaware
corporation
5301 Maryland Way
Brentwood, TN 37027
46-2841258 (Federal Tax Number)
5338708 (Org. ID)



42

--------------------------------------------------------------------------------





Comdata TN, Inc.
Tennessee, United States
corporation
5301 Maryland Way
Brentwood, TN 37027
46-2588189 (Federal Tax Number)
716732 (Org. ID)
Comdata Network, Inc. of California
California, United States
corporation
5301 Maryland Way
Brentwood, TN 37027
62-1455497 (Federal Tax Number)
C1676618 (Org. ID)
Pacific Pride Services, LLC
Delaware, United States
LLC
205 Columbia Street NE
Salem, OR 97301
72-1074903
FCHC Holding Company LLC
Delaware, United States
LLC
5445 Triangle Parkway
Norcross, GA 30092
72-1074903









43

--------------------------------------------------------------------------------






Schedule 6.20(c)


Changes in Legal Name, State of Formation and Structure


1. ReD Fuel Cards LLC changed its name to FleetCor Fuel Cards LLC


2. FleetCor Technologies, Inc. purchased Comdata Inc., a Delaware corporation on
the Initial Borrowing Date, which has the following subsidiaries (among others):


Comdata TN, Inc., a Tennessee corporation
Comdata Network, Inc. of California, a California corporation
Permicom Permits Services Inc., a Canadian corporation (Ontario)


3. FleetCor Technologies Australia Pty Ltd changed its name to Business Fuel
Cards Pty Ltd


4. Comdata Inc. is the surviving corporation in a multi-step merger. Predecessor
entities were:


Comdata Network, Inc., a Maryland corporation
Ceridian Stored Value Solutions, Inc., a Delaware corporation
Comdata Merger LLC, a Delaware LLC
CDN Holding Corp., a Minnesota corporation












44

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF LOAN NOTICE


Date: __________, 201__


To:    Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of October 24, 2014 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Additional Borrower, to the
extent the Additional Borrower has become a Borrower under the Credit Agreement,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests (select one):


A Borrowing of Revolving A Loans        


A Borrowing of Revolving B Loans


A Borrowing of Revolving C Loans


A Borrowing of the Term A Loan        


A Borrowing of the Term B-3 Loan    


A conversion or continuation of Revolving A Loans


A conversion or continuation of Revolving B Loans

A conversion or continuation of Revolving C Loans


A conversion or continuation of the Term A Loan


A conversion or continuation of the Term B-3 Loan




1.    On _______________, 201__ (which is a Business Day).


2.    In the amount of $__________.




45

--------------------------------------------------------------------------------





3.    Comprised of ______________ (Type of Loan requested).


4.    In the following currency: ________________________


5.    For Eurocurrency Rate Loans: with an Interest Period of __________ months.


6.    On behalf of ____________________________ [insert name of applicable
Borrower].


The Company hereby represents and warrants that (a) after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the Total Revolving A
Outstandings shall not exceed the Aggregate Revolving A Commitments, (iii) the
Total Revolving B Outstandings shall not exceed the Aggregate Revolving B
Commitments, (iv) the Total Revolving C Outstandings shall not exceed the
Aggregate Revolving C Commitments, (v) the aggregate Outstanding Amount of the
Revolving A Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Domestic Swing Line Loans shall not
exceed such Lender’s Revolving A Commitment, (vi) the aggregate Outstanding
Amount of the Revolving B Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Foreign Swing Line Loans shall not
exceed such Lender’s Revolving B Commitment and (vii) the aggregate Outstanding
Amount of the Revolving C Loans of any Lender shall not exceed such Lender’s
Revolving C Commitment; and (b) each of the conditions set forth in Sections
5.03(a) and (b) of the Credit Agreement has been satisfied on and as of the date
of such Borrowing.




[Insert Borrower Name]


By:                    
Name:
Title:










46

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: __________, 201_


To:    Bank of America, N.A., as Swing Line Lender


Cc:    Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of October 24, 2014 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Additional Borrower, to the
extent the Additional Borrower has become a Borrower under the Credit Agreement,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a [Domestic] [Foreign] Swing Line Loan:


1.    On __________    , 201__ (a Business Day).


[2.    In the amount of $__________.]


[2.    In [Euros] [Sterling] in the amount of the Alternative Currency
Equivalent of $__________.]




With respect to such Borrowing of Swing Line Loans, the undersigned Borrower
hereby represents and warrants that (a) after giving effect to such Borrowing of
Swing Line Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the Total Revolving A Outstandings shall
not exceed the Aggregate Revolving A Commitments, (iii) the Total Revolving B
Outstandings shall not exceed the Aggregate Revolving B Commitments, (iv) the
aggregate Outstanding Amount of the Revolving A Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Domestic Swing Line Loans shall not exceed such Lender’s Revolving A Commitment,
(v) the aggregate Outstanding Amount of the Revolving B Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Foreign Swing Line Loans shall not exceed such Lender’s Revolving B Commitment,
(vi) the aggregate Outstanding Amount of all Foreign Swing Line Loans shall not
exceed the Foreign Swing Line Loan Sublimit, and (vii) the aggregate Outstanding
Amount of all Domestic Swing Line Loans shall not exceed the Domestic Swing Line
Loan Sublimit; and (b) each of the conditions set forth in Sections 5.03(a) and
(b) of the Credit Agreement has been satisfied on and as of the date of such
Borrowing of Swing Line Loans.




47

--------------------------------------------------------------------------------





[Insert Borrower Name]


By:                    
Name:
Title:














48

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF COMPLIANCE CERTIFICATE




Check for distribution to PUBLIC and Private side Lenders


Financial Statement Date: __________, 201__


To:    Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of October 24, 2014 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Additional Borrower, to the
extent the Additional Borrower has become a Borrower under the Credit Agreement,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Parent, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Parent, and that:


[Use following paragraph 1 for the fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the year‑end audited consolidated
financial statements required by Section 7.01(a) of the Credit Agreement for the
fiscal year of the Parent and its Subsidiaries ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Parent and its Subsidiaries ended as of the above date. Such
financial statements fairly present in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year‑end audit adjustments and the absence of
footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Company during the
accounting period covered by the attached financial statements.


3.    A review of the activities of the Company has been made under the
supervision of the undersigned with a view to determining whether the Company is
in compliance with its obligations under the Loan Documents, and


49

--------------------------------------------------------------------------------







[select one:]


[to the best knowledge of the undersigned, as of the date hereof no Default has
occurred and is continuing.]


[or:]


[the following is a list of each Default which has occurred and is continuing as
of the date hereof and its nature and status:]


4.    The financial covenant analyses and calculation of the Consolidated
Interest Coverage Ratio and the Consolidated Leverage Ratio set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.


5.    The analyses and calculation of the Cumulative Credit [and Excess Cash
Flow] set forth on Schedule 3 attached hereto are true and accurate on and as of
the date of this Certificate.


[6.    The following is a summary of material changes in GAAP and in the
consistent application thereof as required by Section 1.03(b) of the Credit
Agreement: [insert summary].]


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 201__.




FLEETCOR TECHNOLOGIES, INC.,
a Delaware corporation


By:                    
Name:
Title:




50

--------------------------------------------------------------------------------





Schedule 1
to Compliance Certificate




51

--------------------------------------------------------------------------------





Schedule 2
to Compliance Certificate


52

--------------------------------------------------------------------------------





Schedule 3
to Compliance Certificate






53

--------------------------------------------------------------------------------





EXHIBIT H


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
and the Guarantees included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:                            
[Assignor [is][is not] a Defaulting Lender.]
2.    Assignee:                            
[and is an Affiliate/Approved Fund of [identify Lender]]


3.
Borrower:                        



4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the

Credit Agreement


5.
Credit Agreement:    Credit Agreement dated as of October 24, 2014 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among FleetCor Technologies Operating Company, LLC, FleetCor Technologies, Inc.,
the Designated Borrowers from time to time party thereto, the Additional
Borrower, to the extent the Additional Borrower has become a Borrower under the
Credit Agreement, the Lenders from time to



54

--------------------------------------------------------------------------------





time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.


55

--------------------------------------------------------------------------------







6.    Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans
 
$
$
   %
 
$
$
   %
 
$
$
   %



7.    Trade Date:        __________________


8.    Effective Date:        __________________


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:    [NAME OF ASSIGNOR]


By:                    
Name:
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]

By:                    
Name:
Title:



56

--------------------------------------------------------------------------------





[Consented to and] Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:                    
Name:
Title:




[Consented to:]


[FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company]


By:                    
Name:
Title:




[Consented to:]  


BANK OF AMERICA, N.A.,
as L/C Issuer


By:                    
Name:
Title:




[Consented to:]  


BANK OF AMERICA, N.A.,
as Swing Line Lender


By:                    
Name:
Title:


57

--------------------------------------------------------------------------------





Annex 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS


1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iv) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(ii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. The Assignee
represents and warrants as of the Effective Date to the Administrative Agent,
the Assignor and the respective Affiliates of each, and not, for the avoidance
of doubt, for the benefit of the Borrower or any other Loan Party, that the
Assignee is not and will not be (1) an employee benefit plan subject to Title I
of ERISA, (2) a plan or account subject to Section 4975 of the Internal Revenue
Code, (3) an entity deemed to hold “plan assets” of any such plans or accounts
for purposes of ERISA or the Internal Revenue Code, or (4) a “governmental plan”
within the meaning of ERISA.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts


58

--------------------------------------------------------------------------------





which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








59

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF LENDER JOINDER AGREEMENT


THIS LENDER JOINDER AGREEMENT dated as of __________, 201__ (this “Agreement”)
is by and among each of the Persons identified as [a “Revolving A Lender”] [a
“Revolving B Lender”] [“Incremental Term Loan Lenders”] on the signature pages
hereto (each, [a “Revolving A Lender”] [a “Revolving B Lender”] [an “Incremental
Term Loan Lender”]), FleetCor Technologies Operating Company, LLC (the
“Company”), FleetCor Technologies, Inc., a Delaware corporation (the “Parent”),
[the Designated Borrowers party hereto,] [, the Additional Borrower,] the other
Guarantors party hereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.


W I T N E S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of October 24, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Company, the Parent, the Designated Borrowers
from time to time party thereto, the Additional Borrower, to the extent the
Additional Borrower has become a Borrower under the Credit Agreement, the
Lenders from time to time party thereto and the Administrative Agent, the
Lenders have agreed to provide the Borrowers with the credit facilities provided
for therein;


WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, the Company has
requested that each [Revolving A Lender] [Revolving B Lender] [Incremental Term
Loan Lender] provide a portion of the [increased Aggregate Revolving A
Commitments] [increased Aggregate Revolving B Commitments] [Incremental Term
Loan] under the Credit Agreement; and


WHEREAS, each [Revolving A Lender] [Revolving B Lender] [Incremental Term Loan
Lender] has agreed to provide a portion of the [increased Aggregate Revolving A
Commitments] [increased Aggregate Revolving B Commitments] [Incremental Term
Loan] on the terms and conditions set forth herein and to become [a “Revolving A
Lender”] [a “Revolving B Lender”] [an “Incremental Term Loan Lender”] under the
Credit Agreement in connection therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Each [Revolving A Lender] [Revolving B Lender] [Incremental Term Loan
Lender] severally agrees to make its portion of the [increased Aggregate
Revolving A Commitments available] [increased Aggregate Revolving B Commitments
available] [Incremental Term Loan in a single advance] to [the Revolving A/B
Borrowers][the Company] on the date hereof in the amount of its respective
[Revolving A Commitment] [Revolving B Commitment] [Incremental Term Loan
Commitment]; provided that, after giving effect to such [commitment][advances],
the Outstanding Amount of the [Revolving A Loans] [Revolving B Loans]
[Incremental Term Loan] shall not exceed the aggregate amount of the [Revolving
A Commitments] [Revolving B Commitments] [Incremental Term Loan Commitments] of
the [Revolving A Lenders] [Revolving B Lenders] [Incremental Term Loan Lenders].
The [Aggregate Revolving A Commitments] [Aggregate Revolving B Commitments]
[Incremental Term Loan Commitment] and Applicable Percentage for each of the
[Revolving A Lenders] [Revolving B Lenders] [Incremental Term Loan Lenders]
shall be as set forth on Schedule 2.01 attached hereto. The existing Schedule
2.01 to the


60

--------------------------------------------------------------------------------





Credit Agreement shall be deemed to be amended to include the information set
forth on Schedule 2.01 attached hereto.


[2.    The Applicable Rate with respect to the Incremental Term Loan shall be
(a) [_______%], with respect to Eurocurrency Rate Loans, and (b) [_______%],
with respect to Base Rate Loans.]


[3.    The Incremental Term Loan Maturity Date shall be [            ].]


[4.    The Company shall repay to the Incremental Term Loan Lenders the
principal amount of the Incremental Term Loan in quarterly installments on the
dates set forth below as follows:]




Date
Principal
Amortization Payment


Date
Principal
Amortization Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incremental Term Loan Maturity Date


Outstanding Amount
Total:
 



5.    Each [Revolving A Lender] [Revolving B Lender] [Incremental Term Loan
Lender] (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a [Revolving A
Lender] [Revolving B Lender] [Incremental Term Loan Lender] under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the date hereof, it shall be bound
by the provisions of the Credit Agreement as a [Revolving A Lender] [Revolving B
Lender] [Incremental Term Loan Lender] thereunder and shall have the obligations
of a [Revolving A Lender] [Revolving B Lender] [Incremental Term Loan Lender]
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
[Revolving A Lender] [Revolving B Lender] [Incremental Term Loan Lender], and
(v) if it is a Foreign Lender, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a [Revolving A Lender]
[Revolving B Lender] [Incremental Term Loan Lender].


6.    Each of the Administrative Agent, the Company, [the Designated Borrowers]
[, the Additional Borrower] and the Guarantors agrees that, as of the date
hereof, each [Revolving A Lender] [Revolving B Lender] [Incremental Term Loan
Lender] shall (a) be a party to the Credit Agreement and the


61

--------------------------------------------------------------------------------





other Loan Documents, (b) be [a “Revolving A Lender”] [a “Revolving B Lender”]
[an “Incremental Term Loan Lender”] for all purposes of the Credit Agreement and
the other Loan Documents and (c) have the rights and obligations of [a Revolving
A Lender] [a Revolving B Lender] [an Incremental Term Loan Lender] under the
Credit Agreement and the other Loan Documents.


7.    The address of each [Revolving A Lender] [Revolving B Lender] [Incremental
Term Loan Lender] for purposes of all notices and other communications is as set
forth on the Administrative Questionnaire delivered by such [Revolving A Lender]
[Revolving B Lender] [Incremental Term Loan Lender] to the Administrative Agent.


8.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.


9.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


62

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


[REVOLVING A LENDERS]
[REVOLVING B LENDERS]
[INCREMENTAL TERM
LOAN LENDERS]:                            


By:                    
Name:
Title:




COMPANY:            FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company


By:                    
Name:
Title:


PARENT:            FLEETCOR TECHNOLOGIES, INC.,
a Delaware corporation


By:                    
Name:
Title:




[[DESIGNATED
BORROWERS]                            


By:                    
Name:
Title:]


[ADDITIONAL
BORROWER                                


By:                    
Name:
Title:]


Read and Acknowledged:


[GUARANTORS]                            


By:                    
Name:
Title:


63

--------------------------------------------------------------------------------









64

--------------------------------------------------------------------------------






EXHIBIT O
FORM OF NOTICE OF LOAN PREPAYMENT
TO:        Bank of America, N.A., as [Administrative Agent][Swing Line Lender]
RE:
Credit Agreement dated as of October 24, 2014 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Additional Borrower, to the
extent the Additional Borrower has become a Borrower under the Credit Agreement,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

DATE:        [Date]
The [insert name of Borrower] (the “Borrower”) hereby notifies the
[Administrative Agent][Swing Line Lender] that on _____________ pursuant to the
terms of Section 2.05 of the Credit Agreement, the Borrower intends to
prepay/repay the following Loans as more specifically set forth below:


Optional prepayment of [Revolving A] [Revolving B] [Revolving C] [Term A] [Term
B-3] [Incremental Term] Loans in the following amount(s):
    
Eurocurrency Rate Loans: $            
[In the following Alternative Currency:                ]
Applicable Interest Period:            


Base Rate Loans: $            


Optional prepayment of Domestic Swing Line Loans in the following amount:
$        


Optional prepayment of Foreign Swing Line Loans in the following amount:
$         and in the following currency: _______________.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------


Annex A


[BORROWER NAME],
a [Jurisdiction and Type of Organization]
By:                        
Name:                        
Title:                        






Published CUSIP Numbers:
Deal: 33903RAL3
Revolver A: 33903RAM1
Revolver B: 33903RAU3
Revolver C: 33903RAN9
Term A Loan: 33903RAP4
Term B-3 Loan: 33903RAV1
CREDIT AGREEMENT
Dated as of October 24, 2014
among
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
as a Borrower and as a Guarantor,
FLEETCOR TECHNOLOGIES, INC.,
as the Parent and as a Guarantor,
CERTAIN FOREIGN SUBSIDIARIES OF THE PARENT,
as Designated Borrowers,
THE ADDITIONAL BORROWER, TO THE EXTENT THE ADDITIONAL
BORROWER BECOMES A BORROWER HEREUNDER,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
PNC CAPITAL MARKETS, LLC
and
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.,
as Co‑Syndication Agents,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
TD BANK, N.A.,
REGIONS BANK,
SUMITOMO MITSUI BANKING CORPORATION,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHO BANK, LTD.,
THE BANK OF NOVA SCOTIA
and
FIFTH THIRD BANK,
as Co‑Documentation Agents,
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
CAPITAL ONE BANK, N.A.





--------------------------------------------------------------------------------





and
ROYAL BANK OF CANADA,
as Co-Managing Agents
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS, LLC
and
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1
1.01
Defined Terms    1

1.02
Other Interpretive Provisions    40

1.03
Accounting Terms    40

1.04
Rounding    41

1.05
Exchange Rates; Currency Equivalents    41

1.06
Additional Alternative Currencies    42

1.07
Change of Currency    43

1.08
Times of Day; Rates    43

1.09
Letter of Credit Amounts    43

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS    43
2.01
Commitments    43

2.02
Borrowings, Conversions and Continuations of Loans    45

2.03
Letters of Credit    54

2.04
Swing Line Loans    63

2.05
Prepayments    69

2.06
Termination or Reduction of Aggregate Revolving Commitments    73

2.07
Repayment of Loans    74

2.08
Interest    75

2.09
Fees    76

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    77

2.11
Evidence of Debt    78

2.12
Payments Generally; Administrative Agent’s Clawback    78

2.13
Sharing of Payments by Lenders    80

2.14
Cash Collateral    81

2.15
Defaulting Lenders    82

2.16
Designated Borrowers    84



i



--------------------------------------------------------------------------------





2.17
Refinancing Indebtedness    86

2.18
Amend and Extend Transactions    86

2.19
ERISA Matters    88

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY    88
3.01
Taxes    88

3.02
Illegality    92

3.03
Inability to Determine Rates    93

3.04
Increased Costs    94

3.05
Compensation for Losses    96

3.06
Mitigation Obligations; Replacement of Lenders    96

3.07
Survival    97

ARTICLE IV. [INTENTIONALLY OMITTED.]    97
ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    97
5.01
Conditions to the Effective Date    97

5.02
Conditions to the Initial Borrowing Date    97

5.03
Conditions to all Credit Extensions    101

ARTICLE VI. REPRESENTATIONS AND WARRANTIES    102
6.01
Existence, Qualification and Power    102

6.02
Authorization; No Contravention    102

6.03
Governmental Authorization; Other Consents    102

6.04
Binding Effect    102

6.05
Financial Statements; No Material Adverse Effect    103

6.06
Litigation    103

6.07
No Default    104

6.08
Ownership of Property; Liens    104

6.09
Environmental Compliance    104

6.10
Insurance    104

6.11
Taxes    104



ii



--------------------------------------------------------------------------------





6.12
ERISA Compliance    104

6.13
Subsidiaries    105

6.14
Margin Regulations; Investment Company Act    105

6.15
Disclosure    106

6.16
Compliance with Laws    106

6.17
Intellectual Property; Licenses, Etc    106

6.18
Solvency    106

6.19
Perfection of Security Interests in the Collateral    106

6.20
Business Locations    106

6.21
Representations as to Designated Borrowers    107

6.22
OFAC    108

6.23
Patriot Act; FCPA    108

6.24
EEA Financial Institution    108

ARTICLE VII. AFFIRMATIVE COVENANTS    108
7.01
Financial Statements    108

7.02
Certificates; Other Information    109

7.03
Notices    111

7.04
Payment of Taxes    111

7.05
Preservation of Existence, Etc    111

7.06
Maintenance of Properties    112

7.07
Maintenance of Insurance    112

7.08
Compliance with Laws    112

7.09
Books and Records    112

7.10
Inspection Rights    112

7.11
Use of Proceeds    113

7.12
Additional Subsidiaries; Additional Borrower    113

7.13
Pledged Assets    114

7.14
Further Assurances    115

7.15
Maintenance of Ratings    115



iii



--------------------------------------------------------------------------------





ARTICLE VIII. NEGATIVE COVENANTS    115
8.01
Liens    115

8.02
Investments    118

8.03
Indebtedness    120

8.04
Fundamental Changes    121

8.05
Dispositions    121

8.06
Restricted Payments    122

8.07
Change in Nature of Business    122

8.08
Transactions with Affiliates and Insiders    122

8.09
Burdensome Agreements    122

8.10
Use of Proceeds    123

8.11
Financial Covenants    123

8.12
Prepayment of Other Indebtedness, Etc    124

8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity    124

8.14
Sale Leasebacks    124

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES    124
9.01
Events of Default    124

9.02
Remedies Upon Event of Default    126

9.03
Application of Funds    127

ARTICLE X. ADMINISTRATIVE AGENT    128
10.01
Appointment and Authority    128

10.02
Rights as a Lender    129

10.03
Exculpatory Provisions    129

10.04
Reliance by Administrative Agent    130

10.05
Delegation of Duties    130

10.06
Resignation of Administrative Agent    130

10.07
Non‑Reliance on Administrative Agent and Other Lenders    132

10.08
No Other Duties; Etc    132



iv



--------------------------------------------------------------------------------





10.09
Administrative Agent May File Proofs of Claim    132

10.10
Collateral and Guaranty Matters    133

10.11
Treasury Management Agreements and Swap Contracts    134

ARTICLE XI. MISCELLANEOUS    135
11.01
Amendments, Etc    135

11.02
Notices and Other Communications; Facsimile Copies    138

11.03
No Waiver; Cumulative Remedies; Enforcement    140

11.04
Expenses; Indemnity; and Damage Waiver    140

11.05
Payments Set Aside    142

11.06
Successors and Assigns    142

11.07
Treatment of Certain Information; Confidentiality    147

11.08
Set‑off    148

11.09
Interest Rate Limitation    149

11.10
Counterparts; Integration; Effectiveness    149

11.11
Survival of Representations and Warranties    149

11.12
Severability    149

11.13
Replacement of Lenders    150

11.14
Governing Law; Jurisdiction; Etc    151

11.15
Waiver of Right to Trial by Jury    151

11.16
Electronic Execution of Assignments and Certain Other Documents    152

11.17
USA PATRIOT Act    152

11.18
No Advisory or Fiduciary Relationship    152

11.19
Judgment Currency    153

11.20
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions    153





v



--------------------------------------------------------------------------------





SCHEDULES
1.01        Mandatory Cost Formulae
2.01        Commitments and Applicable Percentages
6.13        Subsidiaries
6.17
Intellectual Property

6.20(a)
Locations of Real Property

6.20(b)
Taxpayer and Organizational Identification Numbers

6.20(c)
Changes in Legal Name, State of Formation and Structure

8.01        Existing Liens
8.02        Existing Investments
8.03        Existing Indebtedness
11.02        Certain Addresses for Notices


EXHIBITS


A        Form of Loan Notice
B        Form of Swing Line Loan Notice
C        Form of Revolving Note
D         Form of Swing Line Note
E‑1        Form of Term Note
E‑2        Form of Incremental Term Note
F        Form of Compliance Certificate
G        Form of Joinder Agreement
H        Form of Assignment and Assumption
I        Form of Lender Joinder Agreement
J        Form of Designated Borrower Request and Assumption Agreement
K        Form of Designated Borrower Notice
L        Form of Solvency Certificate
M        Form of Security and Pledge Agreement
N        Form of Guaranty
O        Form of Notice of Loan Prepayment






vi



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of October 24, 2014 among FLEETCOR
TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability company (the
“Company”), FLEETCOR TECHNOLOGIES, INC., a Delaware corporation (the “Parent”),
certain Foreign Subsidiaries of the Parent party hereto pursuant to Section 2.16
(each a “Designated Borrower”), the Additional Borrower, to the extent the
Additional Borrower becomes a Borrower hereunder pursuant to Section 7.12(b)
(the Additional Borrower, together with the Designated Borrowers and the
Company, the “Borrowers” and, each a “Borrower”), the Lenders (defined herein)
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
The Company has requested that the Lenders provide $4.325 billion in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I.

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or other acquisition of or investment
in assets constituting a business unit, a line of business or division of such
Person, or a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.
“Additional Borrower” has the meaning specified in Section 7.12(b).
“Additional Incremental Term B Loan” has the meaning specified in
Section 2.02(f)(iii).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Tranche” has the meaning specified in Section 11.01.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Revolving A Commitments” means the Revolving A Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving A Commitments
in effect on the Third Amendment Effective Date is EIGHT HUNDRED MILLION DOLLARS
($800,000,000).
“Aggregate Revolving B Commitments” means the Revolving B Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving B Commitments
in effect on the Third Amendment Effective Date is FOUR HUNDRED FIFTY MILLION
DOLLARS ($450,000,000).
“Aggregate Revolving C Commitments” means the Revolving C Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving C Commitments
in effect on the Third Amendment Effective Date is THIRTY‑FIVE MILLION DOLLARS
($35,000,000).
“Aggregate Revolving Commitments” means the Aggregate Revolving A Commitments,
the Aggregate Revolving B Commitments and/or the Aggregate Revolving C
Commitments, as applicable.
“Agreement” means this Credit Agreement.
“All‑In‑Yield” means, with respect to any term loan facility (including the Term
B‑3 Loan and any Incremental Term B Loan), the weighted average yield to
maturity with respect to such term loan facility which shall take into account
interest rate margins and any interest rate floors or similar devices, and shall
be deemed to include any original issue discount and any fees (other than
facility arrangement, structuring, underwriting or other closing fees and
expenses not paid for the account of, or distributed to, all Lenders providing
such term loan facility) paid or payable in connection with such term loan
facility, in each case, as reasonably determined by the Administrative Agent in
a manner consistent with customary financial practice based on an assumed
four‑year life to maturity or, if less, the actual remaining life to maturity of
such term loan facility, commencing from the borrowing date of such term loan
facility and assuming that the interest rate (including the Applicable Rate) for
such term loan facility in effect on such borrowing date (after giving effect to
the Indebtedness incurred in connection with such term loan facility) shall be
the interest rate for the entire Weighted Average Life to Maturity of such term
loan facility.
“AllStar” means AllStar Business Solutions Limited, a private limited company
registered in England and Wales.
“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.06; provided,
however, that if the interest rate with respect to any Alternative Currency
becomes unavailable for any reason, such Alternative Currency shall not be
considered an Alternative Currency hereunder until such time as an interest rate
with respect to such Alternative Currency is agreed upon by the Company and the
applicable Lenders in accordance with the terms hereof.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency, Australian Dollars or New Zealand Dollars, as determined
by the Administrative Agent, Swing Line Lender or L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such currency with Dollars.


2



--------------------------------------------------------------------------------





“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving A Commitment at any time, the percentage of
the Aggregate Revolving A Commitments represented by such Lender’s Revolving A
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving A Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving A Commitments have
expired, then the Applicable Percentage of each Lender with respect to its
Revolving A Commitment shall be determined based on the Applicable Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments, (b) with respect to such Lender’s Revolving B Commitment at any
time, the percentage of the Aggregate Revolving B Commitments represented by
such Lender’s Revolving B Commitment at such time, subject to adjustment as
provided in Section 2.15; provided that if the commitment of each Lender to make
Revolving B Loans has been terminated pursuant to Section 9.02 or if the
Aggregate Revolving B Commitments have expired, then the Applicable Percentage
of each Lender with respect to its Revolving B Commitment shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments, (c) with respect to such Lender’s
Revolving C Commitment at any time, the percentage of the Aggregate Revolving C
Commitments represented by such Lender’s Revolving C Commitment at such time,
subject to adjustment as provided in Section 2.15; provided that if the
commitment of each Lender to make Revolving C Loans has been terminated pursuant
to Section 9.02 or if the Aggregate Revolving C Commitments have expired, then
the Applicable Percentage of each Lender with respect to its Revolving C
Commitment shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments, (d) with
respect to such Lender’s portion of the outstanding Term A Loan at any time, the
percentage of the outstanding principal amount of the Term A Loan held by such
Lender at such time, (e) with respect to such Lender’s portion of the
outstanding Term B‑3 Loan at any time, the percentage of the outstanding
principal amount of the Term B‑3 Loan held by such Lender at such time, (f) with
respect to such Lender’s portion of any outstanding Incremental Term A Loan at
any time, the percentage of the outstanding principal amount of such Incremental
Term A Loan held by such Lender at such time, and (g) with respect to such
Lender’s portion of any outstanding Incremental Term B Loan at any time, the
percentage of the outstanding principal amount of such Incremental Term B Loan
held by such Lender at such time. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01, on the
Register, or in the Assignment and Assumption or other document pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means (a) with respect to any Incremental Term Loan, the
percentage(s) per annum set forth in the Lender Joinder Agreement applicable
thereto, (b) with respect to the Term B‑3 Loan, 2.00% per annum in the case of
Eurocurrency Rate Loans and 1.00% per annum in the case of Base Rate Loans, and
(c) with respect to Revolving Loans, the Term A Loan, Swing Line Loans, Letters
of Credit and the Commitment Fee, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):


3



--------------------------------------------------------------------------------






 
Pricing Tier
Consolidated
Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans/ Swing Line Loans
Base Rate Loans
  
1
> 3.25:1.0
0.40%
2.00%
2.00%
1.00%
 
2
> 2.50:1.0
but <3.25:1.0
0.35%
1.75%
1.75%
0.75%
 
3
> 1.50:1.0
but < 2.50:1.0
0.30%
1.50%
1.50%
0.50%
 
4
> 0.75:1.0
but < 1.50:1.0
0.25%
1.25%
1.25%
0.25%
 
5
< 0.75:1.0
0.20%
1.00%
1.00%
0.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Third Amendment Effective
Date to the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(a) for the fiscal quarter of
the Parent ending September 30, 2017 shall be determined based upon Pricing Tier
2. Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, Australian Dollars or New Zealand Dollars, the local time
in the place of settlement for such currency as may be determined by the
Administrative Agent, the Swing Line Lender or the L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.16(a).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (a) MLPFS (or any of its designated Affiliates, including any
other registered broker‑dealer wholly‑owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Third Amendment Effective Date) in
its capacity as a joint lead arranger and joint bookrunner, (b) PNC Capital
Markets, LLC in its capacity as joint lead arranger and joint bookrunner, and
(c) The Bank of Tokyo‑Mitsubishi UFJ, Ltd., in its capacity as joint lead
arranger and joint bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


4



--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Receivables Facility of any Person, the amount of obligations outstanding on any
date of determination that would be characterized as principal if such
Receivables Facility had been structured as a secured loan rather than a sale.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.
“Australian Dollar” means the lawful currency of Australia.
“Availability Period” means, (a) with respect to the Revolving A Commitments,
the period from and including the Third Amendment Effective Date to the earliest
of (i) the Maturity Date, (ii) the date of termination of the Aggregate
Revolving A Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Revolving A Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02; (b) with respect to the Revolving B Commitments, the period from
and including the Third Amendment Effective Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate Revolving B
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving B Loans pursuant to Section 9.02;
and (c) with respect to the Revolving C Commitments, the period from and
including the Third Amendment Effective Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Aggregate Revolving C Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Lender to make Revolving C Loans pursuant to Section 9.02.
“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired


5



--------------------------------------------------------------------------------





return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be made only to the Company or the Additional Borrower and
shall be denominated in Dollars.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and: (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars or a Domestic Swing Line Loan, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan or such Domestic Swing Line Loan, or any other dealings
in Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan or such Domestic Swing Line Loan, means any such day that
is also a London Banking Day; (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.
“Cambridge Acquisition” means the acquisition by the Company, directly or
indirectly, of all of the outstanding share capital of the Additional Borrower,
pursuant to and in accordance with that certain Purchase and Sale Agreement
dated as of April 28, 2017 by and among Permicom Permits Services, Inc., the
Company, the Parent, Cambridge Mercantile Corp. and the other parties thereto.
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


6



--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short‑term commercial paper rating from S&P is at least A‑1
or the equivalent thereof or from Moody’s is at least P‑1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A‑1 (or the equivalent thereof) or better by S&P or
P‑1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following events:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than Permitted Holders, becomes the “beneficial owner” (as


7



--------------------------------------------------------------------------------





defined in Rules 13d‑3 and 13d‑5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of thirty‑five percent (35%)
or more of the Parent’s then outstanding Equity Interests entitled to vote for
members of the board of directors or equivalent governing body of the Parent on
a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b)    the Parent shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Equity Interests of the Company.
“Closing Certificate” means that certain Officer’s Closing Certificate dated as
of April 28, 2014 executed by the Company in favor of the Administrative Agent
and the Lenders.
“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.
“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.13 or 7.14.
“Comdata Acquisition” means the acquisition by the Parent, directly or
indirectly, of all of the outstanding share capital of the Target, pursuant to
and in accordance with the Merger Agreement.
“Comdata Acquisition Costs” means (a) the purchase price for the Comdata
Acquisition, (b) the refinancing or repayment of the Indebtedness under the
Existing Credit Agreement and certain third party indebtedness for borrowed
money of the Target and its Subsidiaries and (c) fees, costs and expenses
incurred in connection with the Comdata Acquisition and the financing therefor.
“Comdata Facilities” means the Term Loans and the portion of the Revolving Loans
necessary to finance the Comdata Acquisition Costs on the Initial Borrowing
Date.
“Commitment” means, as to each Lender, the Revolving A Commitment of such
Lender, the Revolving B Commitment of such Lender, the Revolving C Commitment of
such Lender, the Term A Loan Commitment of such Lender, the Term B‑3 Loan
Commitment of such Lender and/or the Incremental Term Loan Commitment of such
Lender.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
“Consolidated Capital Expenditures” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any


8



--------------------------------------------------------------------------------





Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.
“Consolidated Cash Taxes” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP, to the extent the same are paid in cash during such
period.
“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Parent and its Subsidiaries for such period, (c) depreciation and amortization
expense for such period, (d) non‑recurring fees, costs and expenses payable by
the Parent and its Subsidiaries during such period (but not later than 12 months
after the Initial Borrowing Date) related to the closing of this Agreement and
the consummation of the Comdata Acquisition, (e) non‑recurring fees, costs and
expenses payable by the Parent and its Subsidiaries during such period (but not
later than 12 months after the consummation of the SVS Disposition) related to
the consummation of the SVS Disposition, (f) expected cost savings and synergies
(net of actual amounts realized) for such period that are reasonably
identifiable and factually supportable related to the Comdata Acquisition and
that either (i) were actually implemented by the Parent or its Subsidiaries
within such period or (ii) relate to the business that is the subject of the
Comdata Acquisition and are reasonably determined by the Parent to be probable
based on specifically identifiable actions which have been taken or will be
taken within 12 months after the end of such period, (g) non‑recurring fees,
costs and expenses payable by the Parent and its Subsidiaries during such period
(but not later than 12 months after the consummation of the related Permitted
Acquisition) related to the consummation of Permitted Acquisitions during such
period, and (h) non‑cash stock‑based compensation expense, all as determined in
accordance with GAAP.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Charges for such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the total of (i) Consolidated Funded Indebtedness (excluding Attributable
Indebtedness and other Indebtedness (if any), in each case with respect to all
Receivables Facilities in an aggregate amount not to exceed $1,000,000,000) as
of such date minus (ii) Unrestricted Cash as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP. For the avoidance of doubt, Consolidated Net Income


9



--------------------------------------------------------------------------------





shall exclude any income (or loss) for such period of the Unrestricted
Subsidiary and its subsidiaries; provided that Consolidated Net Income shall
include (without duplication) the Parent’s equity in the net income of the
Unrestricted Subsidiary and its subsidiaries for such period up to the amount of
cash actually distributed by the Unrestricted Subsidiary to the Parent or any
Subsidiary during such period as a dividend or other distribution.
“Consolidated Scheduled Funded Debt Payments” means for any period for the
Parent and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases, Synthetic
Leases and Receivables Facilities and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.05.
“Consolidated Tangible Assets” means, as of any date of determination, the book
value of total assets of the Parent and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP, excluding (a) assets that are
considered to be intangible assets under GAAP (including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises and licenses) and (b) receivables and related assets that are sold in
connection with, and pursuant to the terms of, a Receivables Facility.
“Consolidated Working Capital” means, as of any date of determination, with
respect to the Parent and its Subsidiaries on a consolidated basis, without
duplication, (a) all assets (other than cash and Cash Equivalents) which, in
accordance with GAAP, would be included as current assets on the Parent’s
consolidated balance sheet at such date as current assets, minus (b) all
amounts, which, in accordance with GAAP, would be included as current
liabilities (other than the current portion of long‑term debt and Capital
Leases) on the Parent’s consolidated balance sheet at such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, equal to 50% of the cumulative Excess Cash Flow for the period (taken
as one accounting period) commencing from the first day of the first full fiscal
quarter following the Initial Borrowing Date to the end of the fiscal quarter
most recently ended in respect of which a Compliance Certificate has been
delivered as required hereunder, as such amount shall be reduced dollar for
dollar from time to time prior to such date by the amount of the Cumulative
Credit applied to make Restricted Payments as permitted hereunder.


10



--------------------------------------------------------------------------------





“Daily Floating Eurocurrency Rate” means, with respect to any Domestic Swing
Line Loan for any date, the rate per annum equal to the London Interbank Offered
Rate, or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(London time) two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market with a term equivalent to one (1) month
commencing that date; provided that (a) to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. Notwithstanding the foregoing, for all purposes under this Agreement, if
the Daily Floating Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder or under other agreements in which it commits to extend credit
generally, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its prospective funding
obligations hereunder


11



--------------------------------------------------------------------------------





(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail‑In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto. As of the Third Amendment Effective Date, AllStar, FleetCor UK, Lux 2,
FleetCor Australia and Fleetcor New Zealand are the only Designated Borrowers.
“Designated Borrower Notice” has the meaning specified in Section 2.16(a).
“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16(a).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject or target of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b) the sale,
lease, license, transfer or other disposition in the ordinary course of business
of surplus, obsolete or worn out property no longer used or useful in the
conduct of business of any Loan Party and its Subsidiaries; (c) any sale, lease,
license, transfer or other disposition of property to any Loan Party or any
Subsidiary; provided, that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under


12



--------------------------------------------------------------------------------





Section 8.02, (d) any Involuntary Disposition, and (e) any sales of accounts,
payments, payment intangibles, receivables, rights to future lease payments or
residuals or similar rights to payment and related assets in connection with,
and pursuant to the terms of, a Receivables Facility permitted under
Section 8.03(f).
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, Australian Dollars or New Zealand
Dollars, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, the Swing Line Lender or the L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a)(i).
“Domestic Swing Line Loan Sublimit” means an amount equal to the lesser of (a)
$110,000,000 (as such amount may be increased in accordance with
Section 2.02(f)(i)) and (b) the Aggregate Revolving A Commitments. The Domestic
Swing Line Loan Sublimit is part of and not in addition to the Aggregate
Revolving A Commitments.
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Parent, the Company or any Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, hold back and escrowed amounts,
non‑competition and consulting agreements, or other indemnity obligations)
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligations at the time of determination shall be the aggregate amount,
if any, of such Earn Out Obligations that are required at such time under GAAP
to be recognized as liabilities on the consolidated balance sheet of the Parent
and are reasonably likely to become payable.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means October 24, 2014.
“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Parent and its Subsidiaries were engaged in on the Third
Amendment Effective Date (or any reasonable extension or expansions thereof).


13



--------------------------------------------------------------------------------





“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any hazardous
or toxic materials into the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or receipt of notification by a Loan Party
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at‑risk plan or, to the knowledge of any
Loan Party, a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Company or any ERISA Affiliate.


14



--------------------------------------------------------------------------------





“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurocurrency Base Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:
(i)    with respect to a Eurocurrency Rate Loan denominated in Dollars or in an
Alternative Currency, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;
(ii)    with respect to a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate
(“BBSY”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period; and
(iii)    with respect to a Eurocurrency Rate Loan denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Reference Bid Rate (“BKBM”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:45 a.m. (Auckland,
New Zealand time) on the Rate Determination Date with a term equivalent to such
Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, for all purposes under this Agreement, if the Eurocurrency Base Rate
shall be less than zero, such rate shall be deemed zero for such purposes under
this Agreement.


15



--------------------------------------------------------------------------------





“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the Eurocurrency Base Rate for such Eurocurrency Rate Loan for
such Interest Period and (b) for any day with respect to any Base Rate Loan
bearing interest at a rate based on the Eurocurrency Rate, a rate per annum
determined by the Administrative Agent to be equal to the Eurocurrency Base Rate
for such Base Rate Loan for such day.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars, in an Alternative Currency, in Australian Dollars or
in New Zealand Dollars. All Loans denominated in an Alternative Currency, in
Australian Dollars or in New Zealand Dollars must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 9.01.
“Excess Cash Flow” means, for any fiscal year of the Parent, an amount equal to
the sum, without duplication, of (a) Consolidated EBITDA for such fiscal year
minus (b) Consolidated Capital Expenditures (other than those financed with
non‑revolving Indebtedness) paid in cash for such fiscal year minus (c)
Consolidated Interest Charges actually paid in cash by the Parent and its
Subsidiaries for such fiscal year minus (d) Consolidated Cash Taxes for such
fiscal year minus (e) Consolidated Scheduled Funded Debt Payments for such
fiscal year minus (f) fees, costs and expenses added back to Consolidated EBITDA
pursuant to clauses (d), (e) and (g) of the definition of Consolidated EBITDA
for such fiscal year minus (g) any cash consideration paid in such period in
connection with a Permitted Acquisition (net of any non‑revolving Indebtedness
(including seller payments) used to finance such Permitted Acquisition) minus
(h) the net increase in Consolidated Working Capital for such fiscal year and
plus (i) the net decrease in Consolidated Working Capital for such fiscal year,
in each case on a consolidated basis determined in accordance with GAAP.
“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Effective Date as contemplated by
Section 7.12, (a) any owned or leased real property, (b) any owned or leased
personal property which is located outside of the United States, (c) any
personal property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the Uniform Commercial
Code or (ii) effected by appropriate evidence of the Lien being filed in either
the United States Copyright Office or the United States Patent and Trademark
Office, unless requested by the Administrative Agent or the Required Lenders,
(d) the Equity Interests of any direct Foreign Subsidiary of a Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to
Section 7.13(a), (e) any property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (f) any accounts, payments, payment intangibles, receivables, rights
to future lease payments or residuals or similar rights to payment and related
assets sold, contributed or otherwise conveyed to FleetCor Funding LLC, to any
other Subsidiary of the Parent formed as a special purpose entity, or to any
other Person, or encumbered, in each case pursuant to a Receivables Facility
permitted under Section 8.03(f), and (g) any deposit accounts, securities
accounts, securities, cash, Cash Equivalents and other similar investments
permitted under money transmitter laws of a Loan Party that holds a “money
transmitter” (or similar) license under state Law, in the aggregate amount
required by applicable Law to be owned by a holder of such license free of Liens
and other similar restrictions.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by


16



--------------------------------------------------------------------------------





virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 7(b) of the Guaranty and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one Swap Contract, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swap Contracts for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 3.01(a)(ii),
(a)(iii) or (c) and (e) any U.S. federal withholding Taxes imposed pursuant to
FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 22, 2011 among the Company and the other Borrowers party thereto, the
Parent and the other Guarantors party thereto, the Lenders party thereto and
Bank of America, N.A., as administrative agent, swing line lender and L/C
issuer.
“Extended Revolving Commitment” means any Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.18.
“Extended Revolving Loans” means any Loans made pursuant to the Extended
Revolving Commitments.
“Extended Term Loans” means any Term Loans and/or any Incremental Term Loans the
maturity of which shall have been extended pursuant to Section 2.18.
“Extension” has the meaning specified in Section 2.18.
“Extension Amendment” means an amendment to this Agreement providing for any
Extended Term Loans and/or Extended Revolving Commitments pursuant to
Section 2.18, which shall be consistent with the applicable provisions of this
Agreement and otherwise satisfactory to the parties thereto and executed by the
Company, the Administrative Agent and each Lender providing a portion of any
Extension evidenced thereby.
“Extension Offer” has the meaning specified in Section 2.18.


17



--------------------------------------------------------------------------------





“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Third Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements with respect thereto.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement dated as of July 13, 2017 among the
Company, Bank of America and MLPFS.
“FleetCor Australia” means Business Fuel Cards Pty Ltd (formerly FleetCor
Technologies Australia Pty Ltd), ACN 161 721 106, a proprietary limited company
registered under the Corporations Act 2001 and taken to be registered in
Victoria, Australia.
“FleetCor New Zealand” means FleetCor Technologies New Zealand Limited, a
company registered in New Zealand under company number 4253058.
“FleetCor UK” means FleetCor UK Acquisition Limited, a private limited company
registered in England and Wales.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Swing Line Loan” has the meaning specified in Section 2.04(a)(ii).
“Foreign Swing Line Loan Sublimit” means an amount equal to the lesser of (a)
$110,000,000 (as such amount may be increased in accordance with
Section 2.02(f)(ii)) and (b) the Aggregate Revolving B Commitments. The Foreign
Swing Line Loan Sublimit is part of and not in addition to the Aggregate
Revolving B Commitments.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


18



--------------------------------------------------------------------------------





“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations for borrowed money, whether current or long‑term
(including Obligations with respect to any Loan or Letter of Credit) and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Parent or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
(c)    all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments that support Funded Indebtedness of the types specified in
clauses (a), (b) and (d) through (i);
(d)    all purchase money Indebtedness and other obligations in respect of the
deferred purchase price of property or services (other than (i) accrued
expenses, settlement accounts or trade accounts payable incurred or arising in
the ordinary course of business and (ii) any Earn Out Obligations unless and
until such Earn Out Obligations become a liability on the balance sheet of the
Company and its Subsidiaries in accordance with GAAP);
(e)    the Attributable Indebtedness of Capital Leases, Receivables Facilities
and Synthetic Leases;
(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person prior to the Maturity Date or the Incremental Term Loan
Maturity Date, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(g)    all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; and


19



--------------------------------------------------------------------------------





(h)    all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (a) through (g) above of another Person; and
(i)    all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or any other form of legal entity in which such
Person is a general partner or joint venturer but only to the extent such Funded
Indebtedness is recourse to such Person.
For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means (a) the Parent, (b) the Company, in its capacity as a
guarantor of (i) the Designated Borrower Obligations and the Obligations of the
Additional Borrower, (ii) Obligations under any Swap Contract between any Loan
Party (other than any Designated Borrower) and any Swap Bank that is permitted
to be incurred pursuant to Section 8.03(d), (iii) Obligations under any Treasury
Management Agreement between any Loan Party (other than any Designated Borrower)
and any Treasury Management Bank, and (iv) any Swap Obligation of a Specified
Guarantor (determined before giving effect to Sections 2 and 7(b) of the
Guaranty) under the Guaranty, (c) each Domestic Subsidiary of the Parent and
each other Person that joins as a Guarantor pursuant to Section 7.12(a), (d) the
Additional Borrower, in its capacity as a guarantor of (i) the Designated
Borrower Obligations and the Obligations of the Company, (ii) Obligations under
any


20



--------------------------------------------------------------------------------





Swap Contract between any Loan Party (other than any Designated Borrower) and
any Swap Bank that is permitted to be incurred pursuant to Section 8.03(d),
(iii) Obligations under any Treasury Management Agreement between any Loan Party
(other than any Designated Borrower) and any Treasury Management Bank, and (iv)
any Swap Obligation of a Specified Guarantor (determined before giving effect to
Sections 2 and 7(b) of the Guaranty) under the Guaranty, and (e) the successors
and permitted assigns of the foregoing.
“Guaranty” means the Guaranty Agreement substantially in the form of Exhibit N
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Immaterial Subsidiary” means, at any time, a Subsidiary that (a) as of the last
day of the fiscal quarter of the Parent most recently ended for which financial
statements are available, did not have, together with its respective
Subsidiaries, assets in excess of 3% of the aggregate consolidated total assets
of the Parent and its Subsidiaries at the end of such fiscal quarter and (b) for
the period of four consecutive fiscal quarters of the Parent most recently ended
for which financial statements are available, did not have, together with its
respective Subsidiaries, revenues in excess of 3% of the consolidated revenues
of the Parent and its Subsidiaries for such period.
“Incremental Facility Amendment” has the meaning specified in Section 2.02(f).
“Incremental Financing Commitments” has the meaning specified in
Section 2.02(f)(vi).
“Incremental Term A Loan” means an Incremental Term Loan that (a) satisfies each
of the Incremental Term A Loan Conditions and (b) does not satisfy each of the
Incremental Term B Loan Conditions.
“Incremental Term A Loan Conditions” has the meaning specified in
Section 2.02(f).
“Incremental Term B Loan” means an Incremental Term Loan that satisfies each of
the Incremental Term B Loan Conditions.
“Incremental Term B Loan Conditions” has the meaning specified in
Section 2.02(f).
“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in the Lender Joinder Agreement with respect to
any Incremental Term Loan, together with their respective successors and
assigns.
“Incremental Term Loan” has the meaning provided in Section 2.02(f).
“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make the
applicable Incremental Term Loan hereunder pursuant to the applicable Lender
Joinder Agreement; provided that, at any time after the funding of any
Incremental Term Loan, determination of “Required Lenders” shall include the
Outstanding Amount of such Incremental Term Loan.


21



--------------------------------------------------------------------------------





“Incremental Term Loan Maturity Date” as to any Incremental Term Loan shall be
as set forth in the Lender Joinder Agreement applicable thereto.
“Incremental Term Note” has the meaning specified in Section 2.11(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all Funded Indebtedness;
(b)    the Swap Termination Value of any Swap Contract;
(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or any other form of legal entity in which such Person
is a general partner or joint venturer but only to the extent such Indebtedness
is recourse to such Person.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Information Memorandum” shall mean the Confidential Information Memorandum
dated September, 2014 relating to the Parent and the transactions contemplated
by this Agreement and the other Loan Documents, as it may be supplemented or
amended.
“Initial Borrowing Date” means November 14, 2014.
“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date or the
Incremental Term Loan Maturity Date, as applicable; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date or the Incremental Term Loan Maturity Date, as applicable; (c) as
to any Domestic Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date with respect to interest on
Domestic Swing Line Loans accruing since the last such date; and (d) as to any
Foreign Swing Line Loan, the last Business Day of each calendar month and the
Maturity Date with respect to interest on Foreign Swing Line Loans accruing
since the last such date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (subject to availability), as selected by the
applicable Borrower in its Loan Notice, provided that:


22



--------------------------------------------------------------------------------





(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period with respect to any Revolving Loan shall extend beyond
the Maturity Date;
(d)    no Interest Period with respect to any Term Loan shall extend beyond the
Maturity Date; and
(e)    no Interest Period with respect to the Incremental Term Loan shall extend
beyond the Incremental Term Loan Maturity Date.
“Interim Financial Statements” means the unaudited consolidated financial
statements of the Parent and its Subsidiaries for the fiscal quarter ending
March 31, 2017, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee of Indebtedness or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition; provided
that notwithstanding anything in this Agreement to the contrary, no purchase by
any Loan Party of fuel‑related accounts receivable, whether pursuant to a
factoring or similar arrangement, pursuant to the establishment, acquisition or
operation of a private label credit card program or otherwise, and whether for a
premium (so long as validated by a third party appraisal delivered by the
Company to the Administrative Agent), at face value or at a discount, shall
constitute an Investment for purposes of this Agreement. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.
“IP Rights” has the meaning specified in Section 6.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


23



--------------------------------------------------------------------------------





“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12(a).
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit I, executed and delivered in accordance with the provisions of
Section 2.02(f).
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Incremental Term Loan Lender, each other Person that becomes
a “Lender” in accordance with this Agreement and, in each case, their successors
and assigns and, as the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


24



--------------------------------------------------------------------------------





“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be denominated in Dollars or in an Alternative Currency,
Australian Dollars or New Zealand Dollars.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$20,000,000 (as such amount may be increased in accordance with
Section 2.02(f)(i)) and (b) the Aggregate Revolving A Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.
“Leverage Increase Period” has the meaning specified in Section 8.11(a).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Conditionality Acquisition” means any Permitted Acquisition (a) whose
consummation is not conditioned on the obtaining of third‑party financing, and
(b) for which the outside date for the consummation thereof occurs no more than
120 days after the definitive acquisition agreement governing such Permitted
Acquisition is executed.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, Term Loan or any Incremental
Term Loan.
“Loan Documents” means this Agreement, the Guaranty, each Designated Borrower
Request and Assumption Agreement, each Designated Borrower Notice, each Note,
each Issuer Document, each Joinder Agreement, each Lender Joinder Agreement,
each joinder document or other agreement executed and delivered by the
Additional Borrower pursuant to Section 7.12(b), each Refinancing Amendment, any
intercreditor agreement entered into by the Administrative Agent in connection
with any Permitted First Priority Refinancing Indebtedness and/or any Permitted
Junior Priority Refinancing Indebtedness, any Extension Amendment, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14 of this Agreement, the Collateral Documents and the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Company or
other applicable Borrower.


25



--------------------------------------------------------------------------------





“Loan Party” means the Company, each Designated Borrower, the Additional
Borrower (if the Additional Borrower becomes a Borrower hereunder pursuant to
Section 7.12(b)) and each Guarantor, and “Loan Parties” means all such Persons,
collectively.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Luxembourg Partnership” means FleetCor Technologies Operating Company – CFN
Holding Co., a company incorporated as a société en nom collectif (general
corporate partnership) under the laws of Luxembourg, having its registered
office at 5, Rue Guillaume Kroll, L‑1882 Luxembourg, having a partnership
capital of EUR 137,501 and registered with the Luxembourg Register of Commerce
and Companies under number B‑121.519.
“Lux 2” means FleetCor Luxembourg Holding2, a société à responsabilité limitée
incorporated under the laws of Luxembourg.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Acquisition” means a Permitted Acquisition for which total aggregate
cash consideration therefor exceeds $150,000,000.
“Material Acquisition Pro Forma Calculation” means, to the extent made in
connection with determining the permissibility of (a) any Permitted Acquisition
that is a Material Acquisition, the calculations required by clause (v) in the
proviso of the definition of “Permitted Acquisition”, (b) an increase in the
Aggregate Revolving A Commitments in connection with a Material Acquisition, the
calculations required by Section 2.02(f)(i)(E), (c) an increase in the Aggregate
Revolving B Commitments in connection with a Material Acquisition, the
calculations required by Section 2.02(f)(ii)(E), or (d) an incurrence of an
Incremental Term Loan in connection with a Material Acquisition, the
calculations required by Section 2.02(f)(iii)(G).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Parent and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Borrower or any Guarantor to perform its obligations under
any Loan Documents to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Borrower or
any Guarantor of any Loan Document to which it is a party.
“Material Foreign Subsidiary” means any first‑tier Foreign Subsidiary of the
Company or any Guarantor the assets or revenues of which, together with the
assets or revenues of its Subsidiaries on a consolidated basis, account for at
least 3% of the total assets or revenues, as applicable, of the Company and its
Subsidiaries on a consolidated basis; provided that at no time shall the
aggregate amount of assets or revenues of all first‑tier Foreign Subsidiaries,
together with the assets or revenues of their Subsidiaries on a consolidated
basis, with respect to which a pledge of Equity Interests of such first‑tier
Foreign Subsidiaries is not provided exceed 10% of the total assets or revenues,
as applicable, of the Company and its Subsidiaries on a consolidated basis.


26



--------------------------------------------------------------------------------





“Maturity Date” means (a) with respect to the Revolving Loans, Swing Line Loans,
Letters of Credit (and the related L/C Obligations) and the Term A Loan,
August 2, 2022, (b) with respect to the Term B‑3 Loan, August 2, 2024, and (c)
with respect to each Incremental Term Loan, the Incremental Term Loan Maturity
Date applicable to such Incremental Term Loan; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
August 12, 2014 by and among the Parent, FCHC Project, Inc., Ceridian LLC and
the Target.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Involuntary Disposition or Debt Issuance, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Disposition or Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non‑cash consideration received by any Loan Party or any
Subsidiary in any Disposition or Debt Issuance.
“New Zealand Dollar” means the lawful currency of New Zealand.
“NexTraq Disposition” means the sale, transfer or other disposition by the
Company of all of the Equity Interests of Fleet Management Holding Corporation,
a Delaware corporation (which owns all of the Equity Interests of Discrete
Wireless, Inc., a Georgia corporation).
“Non‑Consenting Lender” means any Lender that does not consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document that
(a) requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) in accordance with the terms of Section 11.01 and has
been approved by the Required Lenders or (b) requires the consent of only
Lenders of an Affected Tranche in accordance with the terms of Section 11.01 and
has been approved by Lenders holding more than 50% of the aggregate outstanding
principal amount of all Loans (and unutilized Commitments, if any) of the
Affected Tranche.
“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Term Notes
and/or the Incremental Term Notes, individually or collectively, as appropriate.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent


27



--------------------------------------------------------------------------------





(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company or other applicable Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party (other than any
Designated Borrower) and any Swap Bank that is permitted to be incurred pursuant
to Section 8.03(d) and (b) all obligations under any Treasury Management
Agreement between any Loan Party (other than any Designated Borrower) and any
Treasury Management Bank. Notwithstanding the foregoing, the Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non‑U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non‑U.S. jurisdiction); and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non‑U.S. jurisdiction).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation; (b) with respect to any amount denominated in an Alternative
Currency, the greater of (i) an overnight rate determined by the Administrative
Agent, the L/C Issuer or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation or (ii) the
rate of


28



--------------------------------------------------------------------------------





interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in the applicable offshore interbank market for such
currency to major banks in such interbank market; and (c) with respect to any
amount denominated in Australian Dollars or New Zealand Dollars, the greater of
(i) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) the rate of interest
per annum at which overnight deposits in Australian Dollars or New Zealand
Dollars, as applicable, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Parent or any Subsidiary, in each case, other than Private Label Credit Card
Expenditures, provided that (i) no Default shall have occurred and be continuing
or would result from such Acquisition, (ii) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a similar, related or complementary line of business as the Parent and
its Subsidiaries were engaged in on the Third Amendment Effective Date (or any
reasonable extensions or expansions thereof), (iii) the Administrative Agent
shall have received all items in respect of the Person and/or property acquired
in such Acquisition required to be delivered by the terms of Section 7.12(a)
and/or Section 7.13, (iv) in the case of an Acquisition of the Equity Interests
of another Person, the board of directors (or other comparable governing body)
of such other Person shall have duly approved such Acquisition, (v) the Parent
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11


29



--------------------------------------------------------------------------------





as of the most recent fiscal quarter for which the Parent was required to
deliver financial statements pursuant to Section 7.01(a) or (b), (vi) if the
total aggregate consideration paid for such Acquisition equals or exceeds
$250,000,000, the Parent shall have delivered to the Administrative Agent pro
forma financial statements for the Parent and its Subsidiaries after giving
effect to such Acquisition for the twelve month period ending as of the most
recent fiscal quarter in a form satisfactory to the Administrative Agent, and
(vii) the representations and warranties made by the Loan Parties in each Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date.
“Permitted First Priority Refinancing Indebtedness” means any secured
Indebtedness incurred by the Company in the form of one or more series of senior
secured notes that are secured by a Lien ranking pari passu to the Lien securing
the Obligations; provided that such Indebtedness constitutes Refinancing
Indebtedness.
“Permitted Holders” means any of Summit Partners, Bain Capital LLC, and their
respective Affiliates.
“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries not prohibited at such time pursuant to the terms of
Section 8.02.
“Permitted Junior Priority Refinancing Indebtedness” secured Indebtedness
incurred by the Company in the form of one or more series of second lien (or
other junior lien) secured notes that are secured by a Lien ranking junior to
the Lien securing the Obligations; provided that such Indebtedness constitutes
Refinancing Indebtedness.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries not prohibited at such time pursuant to the
terms of Section 8.01.
“Permitted Unsecured Refinancing Indebtedness” means unsecured Indebtedness
incurred by the Company in the form of one or more series of senior unsecured
notes; provided that such Indebtedness constitutes Refinancing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 7.02.
“Private Label Credit Card Expenditures” means any expenditures by a Loan Party
or its Subsidiaries in connection with the acquisition or establishment of any
private label credit card program.
“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Parent was required to deliver financial statements pursuant to Section 7.01(a)
or (b). In connection with the foregoing, (i)(a) with respect to any Disposition
or Involuntary Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the Person or property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
income statement items (whether positive or negative) attributable to the Person
or property acquired shall be included


30



--------------------------------------------------------------------------------





to the extent relating to any period applicable in such calculations to the
extent (A) such items are not otherwise included in such income statement items
for the Parent and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01 and (B) such items are
supported by financial statements or other information satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by the Parent
or any Subsidiary (including the Person or property acquired) in connection with
such transaction (A) shall be deemed to have been incurred as of the first day
of the applicable period and (B) if such Indebtedness has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Parent was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.
“Public Lender” has the meaning specified in Section 7.02.
“Qualified ECP Guarantor” means, at any time, the Company and each Guarantor
with total assets exceeding $10,000,000 or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Ratings” means, collectively, ratings (i) for each of the credit facilities
under this Agreement from each of Moody’s and S&P and (ii) a public corporate
credit rating and public corporate family rating from Moody’s and S&P in respect
of the Parent after giving effect to the Comdata Acquisition, the Borrowings
hereunder and the other transactions contemplated by this Agreement and the
Merger Agreement.
“Receivables Facility” means, collectively, with respect to any Person, (a) any
financing transaction or series of financing transactions pursuant to which such
Person or any Subsidiary of such Person may sell, convey or otherwise transfer,
or grant a security interest in, accounts, payments, payment intangibles,
receivables, rights to future lease payments or residuals or similar rights to
payment and related assets (i) to a special purpose subsidiary or affiliate of
such Person; (ii) as security for a credit agreement or other borrowing
arrangement of one or more Foreign Subsidiaries, if such assets so sold,
conveyed, transferred or encumbered are assets of one or more Foreign
Subsidiaries; or (iii) that is a factoring arrangement, and (b) each trade
receivables commercial paper, co‑purchase conduit facility or other receivables
facility pursuant to which the Parent or any of its Subsidiaries sells or
contributes accounts, payments, payment intangibles, receivables, rights to
future lease payments or residuals or similar rights to payment and related
assets to FleetCor Funding LLC or to any other Subsidiary of the Parent formed
as a special purpose entity in connection with any such transaction.
“Refinanced Debt” has the meaning specified in the definition of “Refinancing
Indebtedness”.


31



--------------------------------------------------------------------------------





“Refinancing Amendment” means an amendment to this Agreement entered into in
connection with the incurrence of any Refinancing Indebtedness pursuant to
Section 2.17 and executed by each of (a) the Company, (b) the Administrative
Agent, and (c) each lender providing such Refinancing Indebtedness.
“Refinancing Indebtedness” means any (a) Indebtedness of the Company structured
as one or more tranches of term loans under this Agreement, (b) Permitted First
Priority Refinancing Indebtedness, (c) Permitted Junior Priority Refinancing
Indebtedness, or (d) Permitted Unsecured Refinancing Indebtedness, in each case,
issued, incurred or otherwise obtained in exchange for, or to extend, renew,
replace, repurchase, retire or refinance, in whole or part, any existing Term
Loans and/or any existing Incremental Term Loans (such existing Indebtedness,
the “Refinanced Debt”); provided that (i) with respect to any Permitted First
Priority Refinancing Indebtedness or any Permitted Junior Priority Refinancing
Indebtedness, such Permitted First Priority Refinancing Indebtedness or such
Permitted Junior Priority Refinancing Indebtedness shall be subject to an
intercreditor agreement on terms and conditions reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any such Refinancing
Indebtedness shall be no earlier than the Maturity Date of the Refinanced Debt,
(iii) the Weighted Average Life to Maturity of any such Refinancing Indebtedness
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Refinanced Debt, (iv) any such Refinancing Indebtedness shall not have mandatory
redemption, repurchase, prepayment or sinking fund obligations (except for
customary asset sale, insurance, condemnation proceedings events or change of
control provisions that provide for the prior repayment in full of such
Refinancing Indebtedness) that would result in any redemption, repurchase,
prepayment or sinking fund obligations with respect to such Refinancing
Indebtedness prior to the Maturity Date with respect to the Refinanced Debt, (v)
the aggregate principal amount of any such Refinancing Indebtedness shall not be
greater than the aggregate principal amount of the Refinanced Debt plus any
fees, premiums, original issue discount, and accrued interest associated
therewith and costs and expenses related thereto, (vi) simultaneously upon the
borrowing of any such Refinancing Indebtedness, the outstanding principal amount
of the Refinanced Debt shall be automatically and permanently reduced in an
aggregate amount equal to the principal amount of such Refinancing Indebtedness
(net of (A) the portion of such Refinancing Indebtedness incurred to finance
fees, original issue discount, costs and expenses related to such Refinancing
Indebtedness and (B) the portion of such Refinancing Indebtedness incurred to
pay interest, fees and expenses accrued in respect of such Refinanced Debt),
(vii) the Refinancing Indebtedness, to the extent secured, shall not be secured
by any Lien on any asset that does not constitute Collateral, (viii) there shall
be no guarantors with respect to such Refinancing Indebtedness that are not
Guarantors, (ix) all other terms and conditions applicable to any such
Refinancing Indebtedness are (taken as a whole) no more favorable to the lenders
providing such Refinancing Indebtedness than those applicable to the Refinanced
Debt (taken as a whole) (except for (A) covenants or other provisions (1)
applicable only to periods after the latest Maturity Date existing at the time
of such Refinancing Indebtedness is incurred, or (2) that are added for the
benefit of the Administrative Agent and the Lenders under this Agreement, or (B)
customary “MFN” protection and call protection, in each case, which may be
applicable solely with respect to any Refinancing Indebtedness to the extent
required by the lenders providing such Refinancing Indebtedness), (x) no Default
shall have occurred and be continuing or would result from the incurrence of
such Refinancing Indebtedness, (xi) at least five (5) Business Days prior to the
incurrence of any such Refinancing Indebtedness (or such shorter period of time
as is agreed by the Administrative Agent in its sole discretion), the Company
shall deliver to the Administrative Agent a certificate of a Responsible
Officer, together with a reasonably detailed description of the material terms
and conditions of such Refinancing Indebtedness or drafts of the documentation
relating thereto, certifying that the terms and conditions specified in the
foregoing clauses (i) through (x) above in this definition applicable to such
Refinancing Indebtedness have been satisfied, and (xii) no existing Lender shall
be under any obligation to provide all or any portion of such Refinancing
Indebtedness and any such decision whether to provide all or any portion of such
Refinancing Indebtedness shall be in such Lender’s sole and absolute discretion.


32



--------------------------------------------------------------------------------





“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty‑day notice period has been waived.
“Repricing Transaction” means (a) any prepayment or repayment of the Term B‑3
Loan, in whole or in part, with the proceeds of any new or replacement tranche
of loans (including by way of conversion by a Lender of its portion of the Term
B‑3 Loan into new term loans or pursuant to an amendment to this Agreement)
incurred by the Parent or any of its Subsidiaries for which the interest rate
payable thereon is lower than Eurocurrency Rate on the date of such prepayment
or repayment plus the Applicable Rate then in effect for the Term B‑3 Loan or
(b) any amendment to this Agreement that reduces the interest rate applicable to
the Term B‑3 Loan. A prepayment or repayment in connection with a transaction
that would be a Change of Control shall not be a Repricing Transaction.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments, the outstanding Loans and
participation interests in outstanding Swing Line Loans and L/C Obligations or
(b) if the Commitments have been terminated, the outstanding Loans and
participation interests in outstanding Swing Line Loans and L/C Obligations. The
unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
disregarded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.
“Required Pro Rata Facilities Lenders” means, at any time, Lenders holding in
the aggregate more than 50% of the sum of (a) the Aggregate Revolving
Commitments at such time (or, if the Aggregate Revolving Commitments have been
terminated, the aggregate outstanding Revolving Loans and participation
interests in outstanding Swing Line Loans and L/C Obligations at such time),
plus (b) the aggregate unfunded Term A Loan Commitments and the aggregate
outstanding Term A Loans at such time plus (c) the aggregate outstanding
Incremental Term A Loans at such time. The Revolving Commitments, Revolving
Loans, participation interests in Swing Line Loans and L/C Obligations, Term A
Loan Commitments, Term A Loan and Incremental Term A Loans held or deemed held
by any Defaulting Lender shall be disregarded in determining Required Pro Rata
Facilities Lenders at any time; provided that the amount of any participation
interest in any Swing Line Loan and Unreimbursed Amounts that such Defaulting
Lender has failed to fund that have not been reallocated to and funded by
another Lender shall be deemed to be held by the Lender that is the Swing Line
Lender or L/C Issuer, as the case may be, in making such determination.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party or, in the case of a Designated Borrower only, one or two
directors (as required by such applicable jurisdiction), a manager, or a
director and company secretary and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative


33



--------------------------------------------------------------------------------





Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent and, solely for purposes of the delivery of certificates
pursuant to Sections 5.02 or 7.12(a)(ii), the secretary or any assistant
secretary of a Loan Party or, in the case of a Designated Borrower only, a
director or a company secretary. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the Parent’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, Australian Dollars or New Zealand Dollars, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars pursuant to Section 2.02,
and (iii) such additional dates as the Administrative Agent shall determine or
the Required Pro Rata Facilities Lenders shall require; and (b) with respect to
any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, Australian Dollars or
New Zealand Dollars, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, Australian Dollars or New Zealand Dollars and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Pro Rata Facilities Lenders shall require.
“Revolving A/B Borrower” means each of the Company, AllStar, FleetCor UK, Lux 2,
any Designated Borrower that becomes a Revolving A/B Borrower under the terms of
Section 2.16, and the Additional Borrower, to the extent the Additional Borrower
becomes a Borrower hereunder pursuant to Section 7.12(b).
“Revolving A Commitment” means, as to each Lender, its obligation to (a) make
Revolving A Loans to a Revolving A/B Borrower pursuant to Section 2.01, (b)
purchase participations in L/C Obligations and (c) purchase participations in
Domestic Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption or such other document
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Revolving A Lender” means a Lender with a Revolving A Commitment.
“Revolving A Loan” has the meaning specified in Section 2.01(a).
“Revolving B Commitment” means, as to each Lender, its obligation to (a) make
Revolving B Loans to a Revolving A/B Borrower pursuant to Section 2.01, and (b)
purchase participations in Foreign Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
or such other document pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


34



--------------------------------------------------------------------------------





“Revolving B Lender” means a Lender with a Revolving B Commitment.
“Revolving B Loan” has the meaning specified in Section 2.01(b).
“Revolving C Borrower” means each of the Company, FleetCor Australia and
FleetCor New Zealand.
“Revolving C Commitment” means, as to each Lender, its obligation to make
Revolving C Loans to a Revolving C Borrower pursuant to Section 2.01, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption or such other document pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Revolving C Lender” means a Lender with a Revolving C Commitment.
“Revolving C Loan” has the meaning specified in Section 2.01(f).
“Revolving Commitment” means a Revolving A Commitment, a Revolving B Commitment
and/or a Revolving C Commitment, as applicable.
“Revolving Loan” means a Revolving A Loan, a Revolving B Loan and/or a Revolving
C Loan, as applicable.
“Revolving Note” has the meaning specified in Section 2.11(a).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw‑Hill Financial, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, Australian Dollars or New Zealand Dollars,
same day or other funds as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
currency.
“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including without limitation, OFAC and
the U.S. Department of State), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender relating to the existence of Swap Contracts and/or
Treasury Management Agreements, in a form provided by the Administrative Agent.


35



--------------------------------------------------------------------------------





“Security Agreement” means the security and pledge agreement substantially in
the form of Exhibit M executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by the Company, the Guarantors and
the other parties thereto from time to time.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Equity Sale” means the sale, transfer or other disposition by the
Company of all or any portion of the Equity Interests of the Unrestricted
Subsidiary.
“Specified Guarantor” has the meaning given thereto in the Guaranty.
“Specified Investments” shall have the meaning given thereto in the Closing
Certificate.
“Specified Merger Agreement Representations” means such of the representations
made by the Target with respect to the Target and its subsidiaries and assets in
the Merger Agreement that are material to the interests of the Lenders, but only
to the extent that the Parent (or its Subsidiary or Affiliate) has the right to
terminate its (or its Subsidiary’s or Affiliate’s) obligations under the Merger
Agreement, or decline to consummate the Comdata Acquisition, as a result of a
breach of such representations in the Merger Agreement.
“Specified Representations” means the representations and warranties made in
Sections 6.01(a) (as to valid existence) and (b)(ii), the first clause of
Section 6.02, Section 6.02(a), Section 6.02(c), Section 6.04, Section 6.14,
Section 6.18 (after giving effect to the consummation of the Comdata
Acquisition, the Borrowings under the Comdata Facilities and the payment of the
Comdata Acquisition Costs), Section 6.19 (but only with respect to (i) assets
with respect to which a lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code, (ii) the pledge and perfection of
security interests in Equity Interests of the Parent’s material, wholly‑owned
Domestic Subsidiaries and (iii) other assets a security interest in which can be
provided and perfected after the Loan Parties’ use of commercially reasonable
efforts to do so), Section 6.22 and Section 6.23.
“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender or the L/C Issuer, as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign


36



--------------------------------------------------------------------------------





exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent, the Swing Line Lender or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent, the Swing Line Lender or the L/C Issuer if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the L/C Issuer may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency, Australian Dollars or New Zealand Dollars.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent; provided, however that “Subsidiary”
shall not refer to or include (i) FleetCor Funding LLC or any other Subsidiary
formed as a special purpose entity in connection with a Receivables Facility or
(ii) the Unrestricted Subsidiary or any of the Unrestricted Subsidiary’s direct
or indirect subsidiaries.
“SVS” means Stored Value Solutions International B.V., a company incorporated
under the laws of the Netherlands.
“SVS Contribution Agreement” means that certain Contribution Agreement, dated as
of March 3, 2017, among First Data Corporation, a Delaware corporation, the
Parent, and the SVS Joint Venture, including all schedules and exhibits thereto,
as in effect on the Third Amendment Effective Date without giving effect to any
amendments or modifications thereof or supplements thereto (except for any such
amendments, modifications or supplements that are not materially adverse to the
interest of the Lenders).
“SVS Disposition” means the contribution by the Parent to the SVS Joint Venture
of the FleetCor Shares (as defined in the SVS Contribution Agreement), the
FleetCor Contributed Assets (as defined in the SVS Contribution Agreement), the
FleetCor Assumed Liabilities (as defined in the SVS Contribution Agreement) and
the FleetCor Contributed Cash (as defined in the SVS Contribution Agreement), in
each case pursuant to the SVS Contribution Agreement.
“SVS Joint Venture” means Gift Solutions LLC, a Delaware limited liability
company.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party or
Subsidiary and (b) any Lender or Affiliate of a Lender that is party to a Swap
Contract with any Loan Party or Subsidiary in existence at the time such Person
(or its Affiliate) becomes a Lender, in each case in its capacity as a party to
such Swap Contract and to the extent such Swap Contract is permitted by
Section 8.03(d), and even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender; provided that in the case of a Person who is no
longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Swap Bank only through the stated termination date (without extension or
renewal) of such Swap Contract.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange


37



--------------------------------------------------------------------------------





transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross‑currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a)(ii).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit B or such other form as is approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.
“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” means an amount equal to the Domestic Swing Line Loan
Sublimit plus the Foreign Swing Line Loan Sublimit.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Target” means Comdata Inc., a Delaware corporation.
“TARGET Day” means any day on which the Trans‑European Automated Real‑time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


38



--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Lender” means a Lender with a Term A Loan Commitment or a Term A Loan.
“Term A Loan” has the meaning specified in Section 2.01(c).
“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Company pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Third Amendment Effective Date is TWO BILLION SIX HUNDRED
NINETY MILLION DOLLARS ($2,690,000,000).
“Term B‑3 Lender” means a Lender with a Term B‑3 Loan Commitment or holding a
portion of the Term B‑3 Loan.
“Term B‑3 Loan” has the meaning specified in Section 2.01(d).
“Term B‑3 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B‑3 Loan to the Company pursuant to Section 2.01(d), in the
principal amount set forth opposite such Lender’s name on the Register. The
aggregate principal amount of the Term B‑3 Loan Commitments of all of the
Lenders as in effect on the Third Amendment Effective Date is THREE HUNDRED
FIFTY MILLION DOLLARS ($350,000,000).
“Term Commitment” means a Term A Loan Commitment and/or a Term B‑3 Loan
Commitment, as applicable.
“Term Loan” means a Term A Loan and/or Term B‑3 Loan, as applicable.
“Term Note” has the meaning specified in Section 2.11(a).
“Third Amendment Effective Date” means August 2, 2017.
“Threshold Amount” means $25,000,000.
“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Domestic Swing Line Loans and all L/C Obligations.
“Total Revolving B Outstandings” means the aggregate Outstanding Amount of all
Revolving B Loans and all Foreign Swing Line Loans.
“Total Revolving C Outstandings” means the aggregate Outstanding Amount of all
Revolving C Loans.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer,


39



--------------------------------------------------------------------------------





automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other cash management services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party or Subsidiary and (b) any Lender or Affiliate of a
Lender that is a party to a Treasury Management Agreement with any Loan Party or
Subsidiary in existence at the time such Person (or its Affiliate) becomes a
Lender, in each case in its capacity as a party to such Treasury Management
Agreement (and even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender).
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, subject to the limitations in Section 1.03(a),
Section 2.02(f)(i)(E), Section 2.02(f)(ii)(E), Section 2.02(f)(iii)(y) and
Section 2.02(f)(iii)(G), the aggregate amount of unrestricted cash and Cash
Equivalents of the U.S. Loan Parties, not to exceed $200,000,000.
“Unrestricted Subsidiary” shall mean Masternaut Luxembourg Holding S.a. r.l., a
société à responsabilité limitée incorporated under the laws of Luxembourg.
“U.S. Loan Party” means any Loan Party that is organized under the laws of any
state of the United States or the District of Columbia.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one‑twelfth) that will elapse between
such date of determination and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions.


40



--------------------------------------------------------------------------------





With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions, rules, regulations and orders
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms    .
(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Company
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal


41



--------------------------------------------------------------------------------





amount thereof, and the effects of FASB ASC 825 and FASB ASC 470‑20 on financial
liabilities shall be disregarded. Notwithstanding anything contained herein to
the contrary, with respect to determining the permissibility of the incurrence
of any Indebtedness, the proceeds thereof shall not be counted as Unrestricted
Cash for the purposes of clause (a)(ii) of the definition of Consolidated
Leverage Ratio.
(b)    Changes in GAAP. The Parent will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(a).
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Parent or
the Required Pro Rata Facilities Lenders shall so request, the Administrative
Agent, the Lenders and the Parent shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Pro Rata Facilities
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Parent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis. In connection with any Material Acquisition Pro Forma
Calculation, the maximum Consolidated Leverage Ratio that was permitted pursuant
to Section 8.11(a) for the most recent fiscal quarter ended for which the
Company was required to deliver financial statements pursuant to Section 7.01(a)
or (b) shall be deemed to be 4.25 to 1.00 solely for purposes of such Material
Acquisition Pro Forma Calculation.
1.04    Rounding    .
Any financial ratios required to be maintained by the Parent pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent, the Swing Line Lender or the L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies, Australian Dollars
and New Zealand Dollars. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between


42



--------------------------------------------------------------------------------





the applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent, the Swing Line Lender or the L/C Issuer, as
applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, Foreign Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, Australian Dollars or New Zealand
Dollars, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent, the Swing
Line Lender or the L/C Issuer, as the case may be.
1.06    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made under the Aggregate Revolving B Commitments and/or Letters of Credit be
issued under the Aggregate Revolving A Commitments, in each case, in a currency
other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving B Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving B Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Revolving B Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., 10 Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Revolving B Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving B Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving B Lenders consent to making Eurocurrency Rate Loans
in such requested currency and the Administrative Agent and the Revolving B
Lenders


43



--------------------------------------------------------------------------------





reasonably determine that a Eurocurrency Base Rate is available to be used for
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans under the Aggregate Revolving B Commitments; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.
1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Third Amendment Effective Date shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day; Rates    .
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Base Rate” or with respect to any comparable or successor rate
thereto.
1.09    Letter of Credit Amounts    .
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document


44



--------------------------------------------------------------------------------





related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent to the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II.    

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments    .
(a)    Revolving A Loans. Subject to the terms and conditions set forth herein,
each Revolving A Lender severally agrees to make loans (each such loan, a
“Revolving A Loan”) to the Revolving A/B Borrowers in Dollars from time to time
on any Business Day during the Availability Period for the Revolving A
Commitments in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving A Commitment; provided, however, that after
giving effect to any Borrowing of Revolving A Loans, (i) the Total Revolving A
Outstandings shall not exceed the Aggregate Revolving A Commitments, (ii) the
aggregate Outstanding Amount of the Revolving A Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Domestic Swing Line Loans shall not exceed such Lender’s Revolving A Commitment,
and (iii) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. Each Revolving A Lender may, at its option, make any
Revolving A Loan available to any Revolving A/B Borrower that is a Foreign
Subsidiary by causing any foreign or domestic branch or Affiliate of such Lender
to make such Revolving A Loan; provided that any exercise of such option shall
not affect the obligation of such Revolving A/B Borrower to repay such Revolving
A Loan in accordance with the terms of this Agreement. Within the limits of each
Lender’s Revolving A Commitment, and subject to the other terms and conditions
hereof, the Revolving A/B Borrowers may borrow under this Section 2.01(a),
prepay under Section 2.05, and reborrow under this Section 2.01(a). Revolving A
Loans may be Base Rate Loans or Eurocurrency Rate Loans, or a combination
thereof, as further provided herein (provided that Lux 2 may not borrow Base
Rate Loans).
(b)    Revolving B Loans. Subject to the terms and conditions set forth herein,
each Revolving B Lender severally agrees to make loans (each such loan, a
“Revolving B Loan”) to the Revolving A/B Borrowers in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period for the Revolving B Commitments in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving B
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving B Loans, (i) the Total Revolving B Outstandings shall not exceed the
Aggregate Revolving B Commitments, (ii) the aggregate Outstanding Amount of the
Revolving B Loans of any Lender plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Foreign Swing Line Loans shall not exceed such
Lender’s Revolving B Commitment, and (iii) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments. Each Revolving B Lender
may, at its option, make any Revolving B Loan available to any Revolving A/B
Borrower that is a Foreign Subsidiary by causing any foreign or domestic branch
or Affiliate of such Lender to make such Revolving B Loan; provided that any
exercise of such option shall not affect the obligation of such Revolving A/B
Borrower to


45



--------------------------------------------------------------------------------





repay such Revolving B Loan in accordance with the terms of this Agreement.
Within the limits of each Lender’s Revolving B Commitment, and subject to the
other terms and conditions hereof, the Revolving A/B Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving B Loans may be Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein (provided that Lux 2
may not borrow Base Rate Loans).
(c)    Term A Loan. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make its portion of a term loan (the “Term A
Loan”) to the Company in Dollars on the Third Amendment Effective Date in an
amount not to exceed such Term A Lender’s Term A Loan Commitment. Amounts repaid
on the Term A Loan may not be reborrowed. The Term A Loan may consist of Base
Rate Loans or Eurocurrency Rate Loans or a combination thereof, as further
provided herein.
(d)    Term B‑3 Loan. Subject to the terms and conditions set forth herein, each
Term B‑3 Lender severally agrees to make its portion of a term loan (the “Term
B‑3 Loan”) to the Company in Dollars on the Third Amendment Effective Date in an
amount not to exceed such Term B‑3 Lender’s Term B‑3 Loan Commitment. Amounts
repaid on the Term B‑3 Loan may not be reborrowed. The Term B‑3 Loan may consist
of Base Rate Loans or Eurocurrency Rate Loans or a combination thereof, as
further provided herein.
(e)    Incremental Term Loans. Subject to Section 2.02(f), on the effective date
of any Lender Joinder Agreement, each Incremental Term Loan Lender severally
agrees to make its portion of its Incremental Term Loan to the Company in the
amount of its respective Incremental Term Loan Commitment as set forth in such
Lender Joinder Agreement; provided, however, that after giving effect to such
advances, the Outstanding Amount of such Incremental Term Loan shall not exceed
the aggregate amount of the Incremental Term Loan Commitments of the Incremental
Term Loan Lenders with respect thereto. Amounts repaid on any Incremental Term
Loan may not be reborrowed. Each Incremental Term Loan may consist of Base Rate
Loans, Eurocurrency Rate Loans, or a combination thereof, as the Company may
request.
(f)    Revolving C Loans. Subject to the terms and conditions set forth herein,
each Revolving C Lender severally agrees to make loans (each such loan, a
“Revolving C Loan”) to the Revolving C Borrowers in Dollars, Australian Dollars
or New Zealand Dollars from time to time on any Business Day during the
Availability Period for the Revolving C Commitments in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving C
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving C Loans, (i) the Total Revolving C Outstandings shall not exceed the
Aggregate Revolving C Commitments, (ii) the aggregate Outstanding Amount of the
Revolving C Loans of any Lender shall not exceed such Lender’s Revolving C
Commitment, and (iii) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments. Each Revolving C Lender may, at its option,
make any Revolving C Loan available to any Revolving C Borrower that is a
Foreign Subsidiary by causing any foreign or domestic branch or Affiliate of
such Lender to make such Revolving C Loan; provided that any exercise of such
option shall not affect the obligation of such Revolving C Borrower to repay
such Revolving C Loan in accordance with the terms of this Agreement. Within the
limits of each Lender’s Revolving C Commitment, and subject to the other terms
and conditions hereof, the


46



--------------------------------------------------------------------------------





Revolving C Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving C Loans
denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans, or a
combination thereof, as further provided herein. Revolving C Loans denominated
in Australian Dollars or New Zealand Dollars shall be Eurocurrency Rate Loans.
2.02    Borrowings, Conversions and Continuations of Loans    .
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
(or other applicable Borrower’s) irrevocable notice to the Administrative Agent,
which may be given by (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, Australian Dollars or New
Zealand Dollars, and (iii) on the requested date of any Borrowing of Base Rate
Loans. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) whether the Loans to be borrowed are Revolving A Loans,
Revolving B Loans, Revolving C Loans, the Term A Loan, the Term B‑3 Loan, or an
Incremental Term Loan, and, as applicable, the currency of the Loans to be
borrowed, and (vii) the applicable Borrower. If the Company or other applicable
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If the Company or other
applicable Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Company or other applicable Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company or other applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be


47



--------------------------------------------------------------------------------





converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Company or other applicable
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, Australian Dollars or New Zealand Dollars, in
each case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.03 (and, if
such Borrowing is the initial Credit Extension, Section 5.02), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and acceptable to) the
Administrative Agent by the Company; provided, however, that if, on the date of
a Borrowing of Revolving Loans denominated in Dollars, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans (whether in
denominated in Dollars or any other currency) may be requested as, converted to
or continued as Eurocurrency Rate Loans without the consent of the Required
Lenders.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 15 Interest Periods in effect with respect to all Loans.
(f)    (i)    Increase in Aggregate Revolving A Commitments. The Company may, at
any time and from time to time prior to the Maturity Date with respect to the
Aggregate Revolving A Commitments, upon prior written notice to the
Administrative Agent, increase the Aggregate Revolving A Commitments by a
maximum aggregate amount of up to the sum of (x) SEVEN HUNDRED FIFTY MILLION
DOLLARS ($750,000,000) less (y) the


48



--------------------------------------------------------------------------------





amount, if any, of any increase in the Aggregate Revolving B Commitments
instituted after the Third Amendment Effective Date pursuant to clause (ii)
below less (z) the amount, if any, of any Incremental Term Loans instituted
after the Third Amendment Effective Date pursuant to clause (iii) below (other
than any Additional Incremental Term B Loans), with additional Revolving A
Commitments from any existing Lender with a Revolving A Commitment or new
Revolving A Commitments from any other Person (other than any Borrower or any
Affiliate or Subsidiary of any Borrower) selected by the Borrowers and
reasonably acceptable to the Administrative Agent, the L/C Issuer and the Swing
Line Lender; provided that:
(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;
(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase, or after giving effect to any such increase;
(C)    no existing Lender shall be under any obligation to increase its
Revolving A Commitment and any such decision whether to increase its Revolving A
Commitment shall be in such Lender’s sole and absolute discretion;
(D)    (1) any new Lender shall join this Agreement by executing a Lender
Joinder Agreement and/or (2) any existing Lender electing to increase its
Revolving A Commitment shall have executed a commitment agreement in form and
substance satisfactory to the Administrative Agent;
(E)    a Responsible Officer of the Parent shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to any such increase in the Revolving A Commitments on a Pro Forma Basis (and
for such purpose assuming that the entire amount of such increase is funded),
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the most recent fiscal quarter for which the Company was
required to deliver financial statements pursuant to Section 7.01(a) or (b) (it
being understood and agreed that for purposes of calculating the Consolidated
Leverage Ratio under this clause (f)(i)(E), the identifiable proceeds of such
increase shall not qualify as Unrestricted Cash for the purposes of
clause (a)(ii) of the definition of Consolidated Leverage Ratio); and
(F)    as a condition precedent to such increase, the Company shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Company, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the date of such increase,


49



--------------------------------------------------------------------------------





except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (y) no Default or Event of Default exists.
The Company shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section. In connection with any increase of the Aggregate Revolving A
Commitments pursuant to this Section 2.02(f)(i), the Company may increase (i)
the Letter of Credit Sublimit by an amount consented to by the L/C Issuer in its
sole discretion; and/or (ii) the Domestic Swing Line Loan Sublimit by an amount
consented to by the Swing Line Lender in its sole discretion. The L/C Issuer or
the Swing Line Lender, as applicable, shall notify the Revolving A Lenders of
any such increase of the Letter of Credit Sublimit or the Domestic Swing Line
Loan Sublimit.
(ii)    Increase in Aggregate Revolving B Commitments. The Company may, at any
time and from time to time prior to the Maturity Date with respect to the
Aggregate Revolving B Commitments, upon prior written notice to the
Administrative Agent, increase the Aggregate Revolving B Commitments by a
maximum aggregate amount of up to the sum of (x) SEVEN HUNDRED FIFTY MILLION
DOLLARS ($750,000,000) less (y) the amount, if any, of any increase in the
Aggregate Revolving A Commitments instituted after the Third Amendment Effective
Date pursuant to clause (i) above less (z) the amount, if any, of any
Incremental Term Loans instituted after the Third Amendment Effective Date
pursuant to clause (iii) below (other than any Additional Incremental Term B
Loans), with additional Revolving B Commitments from any existing Lender with a
Revolving B Commitment or new Revolving B Commitments from any other Person
(other than any Borrower or any Affiliate or Subsidiary of any Borrower)
selected by the Borrowers and reasonably acceptable to the Administrative Agent
and the Swing Line Lender; provided that:
(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;
(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase, or after giving effect to any such increase;
(C)    no existing Lender shall be under any obligation to increase its
Revolving B Commitment and any such decision whether to increase its Revolving B
Commitment shall be in such Lender’s sole and absolute discretion;
(D)    (1) any new Lender shall join this Agreement by executing a Lender
Joinder Agreement and/or (2) any existing Lender electing to increase its
Revolving


50



--------------------------------------------------------------------------------





B Commitment shall have executed a commitment agreement in form and substance
satisfactory to the Administrative Agent;
(E)    a Responsible Officer of the Parent shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to any such increase in the Revolving B Commitments on a Pro Forma Basis (and
for such purpose assuming that the entire amount of such increase is funded),
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the most recent fiscal quarter for which the Company was
required to deliver financial statements pursuant to Section 7.01(a) or (b) (it
being understood and agreed that for purposes of calculating the Consolidated
Leverage Ratio under this clause (f)(ii)(E), the identifiable proceeds of such
increase shall not qualify as Unrestricted Cash for the purposes of
clause (a)(ii) of the definition of Consolidated Leverage Ratio); and
(F)    as a condition precedent to such increase, the Company shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Company, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the date of such increase, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.02(f), the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01, and
(y) no Default or Event of Default exists.
The Company shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section. In connection with any increase of the Aggregate Revolving B
Commitments pursuant to this Section 2.02(f)(ii), the Company may increase the
Foreign Swing Line Loan Sublimit by an amount consented to by the Swing Line
Lender in its sole discretion. The Swing Line Lender shall notify the Revolving
B Lenders of any such increase of the Foreign Swing Line Loan Sublimit.
(iii)    Institution of Incremental Term Loans. Upon prior written notice to the
Administrative Agent, the Company may institute one or more incremental term
loan tranches (each an “Incremental Term Loan”) that are Incremental Term A
Loans, at any time


51



--------------------------------------------------------------------------------





prior to the Maturity Date with respect to the Term A Loan, or that are
Incremental Term B Loans, at any time prior to the Maturity Date with respect to
the Term B‑3 Loan, (x) in a maximum aggregate amount (for all Incremental Term
Loans instituted after the Third Amendment Effective Date other than those
constituting Additional Incremental Term B Loans) of up to the sum of (1) SEVEN
HUNDRED FIFTY MILLION DOLLARS ($750,000,000) less (2) the amount, if any, of any
increase in the Aggregate Revolving A Commitments pursuant to clause (i) above,
less (3) the amount, if any, of any increase in the Aggregate Revolving B
Commitments pursuant to clause (ii) above; and (y) in addition, in an unlimited
amount of Incremental Term B Loans that are instituted at any time that the
Consolidated Leverage Ratio (in each case, giving effect to the incurrence of
such Incremental Term B Loan on a Pro Forma Basis and calculated as of the most
recent fiscal quarter for which the Company was required to deliver financial
statements pursuant to Section 7.01(a) or (b)) is less than 3.00 to 1.00 (each
an “Additional Incremental Term B Loan”) (it being understood and agreed that
for purposes of calculating the Consolidated Leverage Ratio under this
clause (f)(iii)(y), the identifiable proceeds of such Incremental Term B Loans
shall not qualify as Unrestricted Cash for the purposes of clause (a)(ii) of the
definition of Consolidated Leverage Ratio); provided that:
(A)    the Company (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of each such Incremental Term
Loan from existing Lenders or other Persons acceptable to the Administrative
Agent, which Lenders shall join in this Agreement as Incremental Term Loan
Lenders by executing a Lender Joinder Agreement or other agreement acceptable to
the Administrative Agent;
(B)    any such institution of an Incremental Term Loan shall be in a minimum
aggregate principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof;
(C)    no Default or Event of Default shall exist and be continuing at the time
of such institution, or after giving effect to any such Incremental Term Loan;
(D)    With respect to any Incremental Term Loan that is an Incremental Term A
Loan (each of the following is an “Incremental Term A Loan Condition”):
(I)    the Incremental Term Loan Maturity Date with respect to such Incremental
Term A Loan shall be as set forth in the Lender Joinder Agreement applicable
thereto; provided, that, such date shall not be earlier than the Maturity Date
with respect to the Term A Loan;
(II)    the scheduled principal amortization payments under such Incremental
Term A Loan shall be as set forth in the Lender Joinder Agreement applicable
thereto; provided, that, the Weighted Average Life to Maturity of such
Incremental Term A Loan shall not be shorter than the then‑remaining Weighted
Average Life to Maturity of the Term A Loan;


52



--------------------------------------------------------------------------------





(III)    all other terms and conditions applicable to such Incremental Term A
Loan must be consistent with then‑current market terms for tranche A term loans
in the syndicated loan markets, as determined by the Administrative Agent in its
discretion, and otherwise reasonably acceptable to the Administrative Agent;
(IV)    such Incremental Term A Loan shall share ratably in any prepayments of
the Term A Loan and any other Incremental Term A Loans pursuant to Section 2.05
(or otherwise provide for more favorable prepayment treatment for the then
outstanding Term A Loan and other Incremental Term A Loans) and shall have
ratable voting rights with the Term A Loan and the other Incremental Term A
Loans (or otherwise provide for more favorable voting rights for the then
outstanding Term A Loan and other Incremental Term A Loans).
(E)    With respect to any Incremental Term Loan that is an Incremental Term B
Loan (each of the following is an “Incremental Term B Loan Condition”):
(I)    the Incremental Term Loan Maturity Date with respect to such Incremental
Term B Loan shall be as set forth in the Lender Joinder Agreement applicable
thereto; provided, that, such date shall not be earlier than the Maturity Date
with respect to the Term B‑3 Loan;
(II)    the scheduled principal amortization payments under such Incremental
Term B Loan shall be as set forth in the Lender Joinder Agreement applicable
thereto; provided, that, the Weighted Average Life to Maturity of such
Incremental Term B Loan shall not be shorter than the then‑remaining Weighted
Average Life to Maturity of the Term B‑3 Loan;
(III)    if the All‑In‑Yield on such Incremental Term B Loan exceeds the
All‑In‑Yield on the Term B‑3 Loan or any other Incremental Term B Loan by more
than fifty basis points (0.50%) per annum, then the Applicable Rate or fees
payable by the Company with respect to the Term B‑3 Loan and such other
Incremental Term B Loans shall on the effective date of such Incremental Term B
Loan be increased to the extent necessary to cause the All‑In‑Yield on the Term
B‑3 Loan and such other Incremental Term B Loans to be fifty basis points
(0.50%) less than the All‑In‑Yield on such Incremental Term B Loan (such
increase to be allocated as reasonably determined by the Administrative Agent in
consultation with the Company);
(IV)    all other terms and conditions applicable to such Incremental Term B
Loan must be consistent with then‑current market terms for tranche B term loans
in the syndicated loan markets, as determined by the Administrative Agent in its
discretion, and otherwise reasonably acceptable to the Administrative Agent; and


53



--------------------------------------------------------------------------------





(V)    such Incremental Term B Loan shall share ratably in any prepayments of
the Term B‑3 Loan and any other Incremental Term B Loans pursuant to
Section 2.05 (or otherwise provide for more favorable prepayment treatment for
the then outstanding Term B‑3 Loan and other Incremental Term B Loans) and shall
have ratable voting rights with the Term B‑3 Loan and the other Incremental Term
B Loans (or otherwise provide for more favorable voting rights for the then
outstanding Term B‑3 Loan and other Incremental Term B Loans);
(F)    Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
applicable Lender Joinder Agreement;
(G)    a Responsible Officer of the Parent shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to the institution of such Incremental Term Loan and any Permitted Acquisition
consummated in connection therewith, if applicable, in each case on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 as of the most recent fiscal quarter for which the Company
was required to deliver financial statements pursuant to Section 7.01(a) or (b)
(it being understood and agreed that for purposes of calculating the
Consolidated Leverage Ratio under this clause (f)(iii)(G), the identifiable
proceeds of such Incremental Term Loan shall not qualify as Unrestricted Cash
for the purposes of clause (a)(ii) of the definition of Consolidated Leverage
Ratio);
(H)    as a condition precedent to such institution of such Incremental Term
Loan and the effectiveness of the Lender Joinder Agreement, the Company shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such institution and effectiveness (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (x) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Incremental Term Loan, and (y) in the case of the Company, certifying that,
before and after giving effect to such Incremental Term Loan, (i) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) on and
as of the date of such institution and effectiveness, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.02(f), the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01, and
(ii) no Default or Event of Default exists; and


54



--------------------------------------------------------------------------------





(I)    no existing Lender shall be under any obligation to become an Incremental
Term Loan Lender and any such decision whether to become an Incremental Term
Loan Lender shall be in such Lender’s sole discretion.
(iv)    With respect to any increase of the Aggregate Revolving A Commitments,
any increase in the Aggregate Revolving B Commitments or institution of an
Incremental Term Loan pursuant to this Section 2.02(f), the Administrative Agent
shall have received (A) such amendments to the Collateral Documents as the
Administrative Agent reasonably requests to cause the Collateral Documents to
secure the Obligations after giving effect to such increase or Incremental Term
Loan, (B) to the extent requested by the Administrative Agent, customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender (including each Person providing any portion of such
increase or Incremental Term Loan), dated as of the effective date of such
increase or Incremental Term Loan; and (C) such other documents and certificates
it may reasonably request relating to the necessary authority for such increase
or Incremental Term Loan and the validity of such increase or Incremental Term
Loan, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent.
(v)    The commitments with respect to any increase of the Aggregate Revolving A
Commitments, any increase of the Aggregate Revolving B Commitments or
institution of an Incremental Term Loan pursuant to this Section 2.02(f), and
the credit extensions thereunder, shall constitute Commitments and Credit
Extensions under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the security interests created by
the Collateral Documents and any guarantees provided with respect to the
Obligations. The Lenders hereby authorize the Administrative Agent to enter
into, and the Lenders agree that this Agreement and the other Loan Documents
shall be amended by, an agreement in writing entered into by the applicable
Borrower(s), the Administrative Agent and each Person (including any existing
Lender) that agrees to provide a portion of any increase of the Aggregate
Revolving A Commitments, any increase of the Aggregate Revolving B Commitments
or institution of an Incremental Term Loan pursuant to this Section 2.02(f)
(each an “Incremental Facility Amendment”), to the extent (and only to the
extent) the Administrative Agent deems necessary in order to establish such
increase or Incremental Term Loan on terms consistent with and/or to effect the
provisions of this Section 2.02(f). The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each such increase or Incremental
Term Loan.
(vi)    It is understood and agreed that, notwithstanding anything to the
contrary in this Agreement, if the proceeds of any Incremental Term Loan are
being used to finance a Limited Conditionality Acquisition, and the Company has
obtained binding commitments of Lenders to fund such Incremental Term Loan
(“Incremental Financing Commitments”), then (A) the condition in clause (i) of
the proviso of the definition of Permitted Acquisition that no Default shall
have occurred and be continuing and the conditions in Sections 2.02(f)(iii)(C)
and 5.03(b) that no Default or Event of Default shall exist shall, in each case,
be satisfied if (1) no Default (or Event of Default, as applicable) shall have
occurred and be continuing at the time of the execution of the definitive
agreement governing such Limited


55



--------------------------------------------------------------------------------





Conditionality Acquisition, and (2) no Event of Default pursuant to
Sections 9.01(a), (f) or (g) shall have occurred and be continuing at the time
that such Limited Conditionality Acquisition is consummated and such Incremental
Term Loan is incurred, (B) the condition in clause (vii) of the proviso of the
definition of Permitted Acquisition and in Section 5.03(a) that the
representations and warranties shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) at the time such Limited Conditionality Acquisition is
consummated and such Incremental Term Loan is incurred shall be satisfied if (1)
all such representations and warranties are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) at the time of the execution of the definitive
agreement governing such Limited Conditionality Acquisition and (2) customary
“specified credit agreement representations” and “specified acquisition
agreement representations” (as agreed by the Lenders providing such Incremental
Term Loan) are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) at the
time such Limited Conditionality Acquisition is consummated and such Incremental
Term Loan is incurred, (C) the condition in clause (v) of the proviso of the
definition of Permitted Acquisition and in Section 2.02(f)(iii)(G) that the
Parent deliver a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to the institution of such Incremental Term Loan on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 as of the most recent fiscal quarter for which the Company
was required to deliver financial statements pursuant to Section 7.01(a) or (b),
shall be satisfied if the Parent demonstrates compliance on a Pro Forma Basis
solely at the time of the execution of the definitive agreement governing such
Limited Conditionality Acquisition, and (D) the implementation of such
Incremental Term Loan shall be subject to other customary “SunGard” or other
customary applicable “certain funds” conditionality provisions.
(g)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent and such Lender.
2.03    Letters of Credit    .
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving A Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Initial Borrowing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies, Australian Dollars or New Zealand Dollars for the account of the
Parent or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving A Lenders
severally agree to participate in Letters of Credit issued for the account of
the Parent or its


56



--------------------------------------------------------------------------------





Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (v) the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments,
(w) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the aggregate Outstanding Amount of the Revolving A Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Domestic Swing Line Loans shall not exceed such
Lender’s Revolving A Commitment and (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving A Lenders have
approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


57



--------------------------------------------------------------------------------





(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or
(F)    any Revolving A Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving A Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article X with respect to any acts taken
or omissions suffered by the L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable


58



--------------------------------------------------------------------------------





to the L/C Issuer. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof and in the absence
of specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Parent or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. The L/C Issuer
may, at its option, make any Letter of Credit available by causing any foreign
or domestic branch or Affiliate of the L/C Issuer to issue such Letter of
Credit; provided that any exercise of such option shall not affect the
obligation of the Company and the Parent or such Subsidiary to reimburse the L/C
Issuer with respect to such Letter of Credit in accordance with the terms of
this Agreement. Immediately upon the issuance of each Letter of Credit, each
Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic


59



--------------------------------------------------------------------------------





extension provisions (each, an “Auto‑Extension Letter of Credit”); provided that
any such Auto‑Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve‑month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non‑Extension Notice Date”) in
each such twelve‑month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Company shall
not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto‑Extension Letter of Credit has been issued, the
Revolving A Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non‑Extension Notice Date (1) from the Administrative Agent that the
Required Pro Rata Facilities Lenders have elected not to permit such extension
or (2) from the Administrative Agent, any Revolving A Lender or the Company that
one or more of the applicable conditions specified in Section 5.03 is not then
satisfied, and in each case directing the L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Company
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, Australian Dollars or New Zealand
Dollars, the Company shall reimburse the L/C Issuer in such currency, unless (A)
the L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars, the L/C Issuer shall notify
the Company of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than (x) 11:00 a.m. on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency, Australian
Dollars or New Zealand Dollars, or (y) if the Company has not received notice of
such payment from the L/C Issuer by 11:00 a.m. on such date of payment by the
L/C Issuer, 10:00 a.m. on the next succeeding Business Day following the date
the Company receives notice of such


60



--------------------------------------------------------------------------------





payment from the L/C Issuer (each such date, an “Honor Date”), the Company shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. In the event that (A)
a drawing denominated in an Alternative Currency, Australian Dollars or New
Zealand Dollars is to be reimbursed in Dollars pursuant to the second sentence
in this Section 2.03(c)(i) and (B) the Dollar amount paid by the Company,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency, Australian Dollars or New Zealand
Dollars, as applicable, equal to the drawing, the Company agrees, as a separate
and independent obligation, to indemnify the L/C Issuer for the loss resulting
from its inability on that date to purchase the Alternative Currency, Australian
Dollars or New Zealand Dollars, as applicable, in the full amount of the
drawing. If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving A Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency, Australian Dollars or New Zealand Dollars) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Company shall be deemed to have requested a
Borrowing of Revolving A Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.03 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, (A) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments and (B) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving A Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar‑denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.03
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with


61



--------------------------------------------------------------------------------





interest) and shall bear interest at the Default Rate. In such event, each
Revolving A Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Revolving A Lender funds its Revolving A Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Revolving A Lender’s obligation to make Revolving A Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving A Lender’s obligation to make Revolving A
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.03 (other than delivery of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Revolving A Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving A Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving A Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving A Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives


62



--------------------------------------------------------------------------------





for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving A
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving A Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Parent, any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


63



--------------------------------------------------------------------------------





(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency, Australian Dollars or New
Zealand Dollars to any Loan Party or any Subsidiary or in the relevant currency
markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders , the Required Lenders or the Required Pro
Rata Facilities Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Company, to the extent,


64



--------------------------------------------------------------------------------





but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to any Loan Party or
Subsidiary for, and the L/C Issuer’s rights and remedies against the Loan
Parties and Subsidiaries shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT‑IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Revolving A Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving A Lenders in accordance with
the upward adjustments in their respective Applicable Percentages allocable to
such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be


65



--------------------------------------------------------------------------------





computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Pro Rata
Facilities Lenders while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently‑ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, the Parent or a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.
2.04    Swing Line Loans    .
(a)    Swing Line Facility.
(i)    Subject to the terms and conditions set forth herein, the Swing Line
Lender, in reliance upon the agreements of the other Revolving A Lenders set
forth in this Section 2.04, shall make loans to the Company and, if such entity
becomes a Borrower pursuant to Section 7.12(b), the Additional Borrower, in
Dollars (each such loan to the Company or the Additional Borrower, a “Domestic
Swing Line Loan”) from time to time on any Business Day during the Availability
Period for the Revolving A Commitments in an aggregate amount not to exceed at
any time outstanding the amount of the Domestic Swing Line Loan Sublimit,
notwithstanding the fact that such Domestic Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving A Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the


66



--------------------------------------------------------------------------------





amount of such Lender’s Revolving A Commitment; provided, however, that after
giving effect to any Domestic Swing Line Loan, (A) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (B) the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments,
(C) the aggregate Outstanding Amount of the Revolving A Loans of any Lender plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Domestic Swing Line Loans shall not exceed such Lender’s Revolving A
Commitment, and (D) the aggregate Outstanding Amount of all Domestic Swing Line
Loans shall not exceed the Domestic Swing Line Loan Sublimit; and provided,
further, that (1) no Borrower shall use the proceeds of any Domestic Swing Line
Loan to refinance any outstanding Swing Line Loan and (2) the Swing Line Lender
shall not be under any obligation to make any Domestic Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company and, if such entity becomes a Borrower pursuant
to Section 7.12(b), the Additional Borrower, may each borrow Domestic Swing Line
Loans under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Domestic Swing Line Loan shall bear interest as set
forth in Section 2.08. Immediately upon the making of a Domestic Swing Line
Loan, each Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Domestic Swing Line Loan in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such Domestic Swing
Line Loan.
(ii)    Subject to the terms and conditions set forth herein, the Swing Line
Lender, in reliance upon the agreements of the other Revolving B Lenders set
forth in this Section 2.04, shall make loans in Euros or Sterling to any
Designated Borrower (other than Lux 2) that is a Revolving A/B Borrower (each
such loan to any such Designated Borrower, a “Foreign Swing Line Loan,” and
collectively with the Domestic Swing Line Loans, the “Swing Line Loans”) from
time to time on any Business Day during the Availability Period for the
Revolving B Commitments in an aggregate amount not to exceed at any time
outstanding the amount of the Foreign Swing Line Loan Sublimit, notwithstanding
the fact that such Foreign Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving B Loans, may exceed the amount
of such Lender’s Revolving B Commitment; provided, however, that after giving
effect to any Foreign Swing Line Loan, (A) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (B) the Total Revolving B
Outstandings shall not exceed the Aggregate Revolving B Commitments, (C) the
aggregate Outstanding Amount of the Revolving B Loans of any Lender plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Foreign Swing
Line Loans shall not exceed such Lender’s Revolving B Commitment, and (D) the
aggregate Outstanding Amount of all Foreign Swing Line Loans shall not exceed
the Foreign Swing Line Loan Sublimit; and provided, further, that (1) no
Borrower shall use the proceeds of any Foreign Swing Line Loan to refinance any
outstanding Swing Line Loan and (2) the Swing Line Lender shall not be under any
obligation to make any Foreign Swing Line Loan if it shall determine (which
determination shall be conclusive and binding


67



--------------------------------------------------------------------------------





absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, any Designated Borrower (other than Lux 2) that is a
Revolving A/B Borrower may borrow Foreign Swing Line Loans under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Foreign Swing Line Loan shall bear interest as set forth in Section 2.08.
Immediately upon the making of a Foreign Swing Line Loan, each Revolving B
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Foreign Swing
Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Foreign Swing Line Loan.
(b)    Borrowing Procedures.
(i)    Each Borrowing of Domestic Swing Line Loans shall be made upon the
Company’s or, if such entity becomes a Borrower pursuant to Section 7.12(b), the
Additional Borrower’s, irrevocable notice to the Swing Line Lender and the
Administrative Agent at the Administrative Agent’s Office with respect to
Dollars, which may be given by (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (A) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, (B) the name of the Borrower to which such Domestic Swing Line Loans
are to be made, and (C) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Domestic Swing Line Loans (1)
directing the Swing Line Lender not to make such Domestic Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a)(i), or (2) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Domestic Swing Line Loan available to the Company or the Additional Borrower, as
applicable.
(ii)    Each Borrowing of Foreign Swing Line Loans shall be made upon the
applicable Designated Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent at the Administrative Agent’s Office with respect to
the requested currency of such Foreign Swing Line Loan, which may be given by
(A) telephone or (B) a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender


68



--------------------------------------------------------------------------------





and the Administrative Agent not later than 10:00 a.m., London time, on the
requested borrowing date, and shall specify (A) the amount to be borrowed, which
shall be a minimum of the Alternative Currency Equivalent of $500,000 and
integral multiples of the Alternative Currency Equivalent of $100,000 in excess
thereof, (B) the currency of the Foreign Swing Line Loans to be borrowed, (C)
the name of the applicable Designated Borrower, and (D) the requested borrowing
date, which shall be a Business Day. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 11:00 a.m., London time, on the date of the
proposed Borrowing of Foreign Swing Line Loans (1) directing the Swing Line
Lender not to make such Foreign Swing Line Loan as a result of the limitations
set forth in the first proviso to the first sentence of Section 2.04(a)(ii), or
(2) that one or more of the applicable conditions specified in Article V is not
then satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 1:00 p.m., London time, on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Foreign Swing
Line Loan available to the applicable Designated Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    (A)    The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company or the Additional Borrower, as applicable
(each of which hereby irrevocably requests and authorizes the Swing Line Lender
to so request on its behalf), that each Revolving A Lender make a Revolving A
Loan that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Domestic Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans but subject to the conditions set forth
in Section 5.03 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, (1) the Total Revolving A Outstandings
shall not exceed the Aggregate Revolving A Commitments and (2) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Company or the Additional Borrower, as
applicable, with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving A Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Domestic Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice,
whereupon, subject to Section 2.04(c)(ii)(A), each Revolving A Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company or the Additional Borrower, as applicable, in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


69



--------------------------------------------------------------------------------





(A)    The Swing Line Lender at any time in its sole discretion may request, on
behalf the applicable Designated Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving B Lender make a Revolving B Loan that is a Eurocurrency Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Foreign
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Eurocurrency Rate
Loans but subject to the conditions set forth in Section 5.03 (other than the
delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, (1) the Total Revolving B Outstandings shall not exceed the Aggregate
Revolving B Commitments and (2) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. The Swing Line Lender shall furnish
the applicable Designated Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving B Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Loan Notice available to the Administrative Agent
in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Foreign Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office for the
applicable currency not later than the Applicable Time on the Business Day
specified in the applicable Loan Notice, whereupon, subject to
Section 2.04(c)(ii)(B), each Revolving B Lender that so makes funds available
shall be deemed to have made a Eurocurrency Rate Loan to the applicable
Designated Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii)    (A)    If for any reason any Domestic Swing Line Loan cannot be
refinanced by such a Borrowing of Revolving A Loans in accordance with
Section 2.04(c)(i)(A), the request for Base Rate Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Revolving A Lenders fund its risk participation in
the relevant Domestic Swing Line Loan and each such Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i)(A) shall be deemed payment in respect of such participation.
(A)    If for any reason any Foreign Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving B Loans in accordance with Section 2.04(c)(i)(B),
the request for Eurocurrency Rate Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving B Lenders fund its risk participation in the relevant
Foreign Swing Line Loan and each such Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)(B)
shall be deemed payment in respect of such participation.


70



--------------------------------------------------------------------------------





(iii)    (A)    If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i)(A), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving A Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving A Loan included in the relevant Borrowing or
funded participation in the relevant Domestic Swing Line Loan, as the case may
be. A certificate of the Swing Line Lender submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii)(A) shall be conclusive absent manifest error.
(A)    If any Revolving B Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i)(B), the Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving B Lender pays such amount (with interest and fees
as aforesaid), the amount so paid shall constitute such Lender’s Revolving B
Loan included in the relevant Borrowing or funded participation in the relevant
Foreign Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Revolving B Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii)(B) shall be conclusive
absent manifest error.
(iv)    (A)    Each Revolving A Lender’s obligation to make Revolving A Loans or
to purchase and fund risk participations in Domestic Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving A Lender’s obligation to make Revolving A Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 5.03. No
such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of the Company


71



--------------------------------------------------------------------------------





or the Additional Borrower, as applicable, to repay Domestic Swing Line Loans,
together with interest as provided herein.
(A)    Each Revolving B Lender’s obligation to make Revolving B Loans or to
purchase and fund risk participations in Foreign Swing Line Loans pursuant to
this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving B Lender’s obligation to make Revolving B Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 5.03. No
such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of the applicable Designated Borrower to repay Foreign
Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    (A)    At any time after any Revolving A Lender has purchased and funded
a risk participation in a Domestic Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Domestic Swing Line Loan, the Swing Line
Lender will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(A)    At any time after any Revolving B Lender has purchased and funded a risk
participation in a Foreign Swing Line Loan, if the Swing Line Lender receives
any payment on account of such Foreign Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    (A)    If any payment received by the Swing Line Lender in respect of
principal or interest on any Domestic Swing Line Loan is required to be returned
by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving A Lender shall pay to the Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


72



--------------------------------------------------------------------------------





(A)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Foreign Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving B Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company, the Additional Borrower or the applicable
Designated Borrower, as applicable, for interest on the Swing Line Loans. Until
(i) each Revolving A Lender funds its Revolving A Loans or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Domestic Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender, and (ii)
each Revolving B Lender funds its Revolving B Loans or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Foreign Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company, the Additional
Borrower or the applicable Designated Borrower, as applicable, shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments    .
(a)    Voluntary Prepayments.
(i)    Revolving Loans, Term Loans and Incremental Term Loans. Each Borrower
may, upon notice to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Revolving Loans, the Term A Loan, the Term B‑3 Loan
and/or the Incremental Term Loans in whole or in part without premium or penalty
except as set forth in Section 2.05(a)(iii) below; provided that (A) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
Australian Dollars or New Zealand Dollars and (3) on the date of prepayment of
Base Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans shall be in
a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each


73



--------------------------------------------------------------------------------





such notice shall specify the date and amount of such prepayment, the Type(s)
and currencies of Loans to be prepaid (and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans) and whether the Loans to be
prepaid are Revolving A Loans, Revolving B Loans, Revolving C Loans, the Term A
Loan, the Term B‑3 Loan and/or any Incremental Term Loan. The Administrative
Agent will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the applicable Lenders in accordance with their respective
Applicable Percentages. Each such prepayment of the Term A Loan, the Term B‑3
Loan and any Incremental Term Loan shall be applied, at the Company’s election,
to the Term A Loan, the Term B‑3 Loan and/or any such Incremental Term Loan and
to the remaining principal installments thereof on a pro rata basis.
(ii)    Swing Line Loans. The Company, the Additional Borrower or the applicable
Designated Borrower, as applicable, may, upon notice to the Swingline Lender
pursuant to delivery to the Swingline Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than (1) in the case of Domestic Swing
Line Loans, 1:00 p.m. on the date of the prepayment and (2) in the case of
Foreign Swing line Loans, 10:00 a.m., London time, on the date that is one
Business Day prior to the date of such prepayment, and (B) any such prepayment
shall be in a minimum principal amount of $500,000 (or, in the case of Foreign
Swing Line Loans, the Alternative Currency Equivalent thereof) or a whole
multiple of $100,000 (or, in the case of Foreign Swing Line Loans, the
Alternative Currency Equivalent thereof) in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment and whether such prepayment is a prepayment
of Domestic Swing Line Loans and/or Foreign Swing Line Loans. If such notice is
given by the Company, the Additional Borrower or the applicable Designated
Borrower, the Company, the Additional Borrower or the applicable Designated
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(iii)    Prepayment Premium. If a Repricing Transaction occurs prior to the date
that is six months after the Third Amendment Effective Date, then the Company
shall pay to the Administrative Agent, for the ratable account of the Term B‑3
Lenders, a prepayment premium in an amount equal to (A) 1.0% of the principal
amount of the Term B‑3 Loan that is prepaid or repaid, in the case of a
prepayment or repayment of the Term B‑3 Loan described in clause (a) of the
definition of “Repricing Transaction,” or (B) 1.0% of the aggregate outstanding
principal amount of the Term B‑3 Loan, in the case of an amendment described in
clause (b) of the definition of “Repricing Transaction” (it being understood
that


74



--------------------------------------------------------------------------------





such prepayment premium shall apply if such prepayment is made to a Lender as
the result of a mandatory assignment of its portion of the Term B‑3 Loan
pursuant to Section 11.13 following its failure to consent to an amendment that
would reduce the interest rate or interest rate margins applicable to the Term
B‑3 Loan).
(b)    Mandatory Prepayments of Loans.
(i)    Revolving Commitments.
(A)    If for any reason the Total Revolving A Outstandings at any time exceed
the Aggregate Revolving A Commitments then in effect, the Company shall
immediately prepay Revolving A Loans and/or the Domestic Swing Line Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)(A) unless
after the prepayment in full of the Revolving A Loans and the Domestic Swing
Line Loans the Total Revolving A Outstandings exceed the Aggregate Revolving A
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.
(B)    If for any reason the Total Revolving B Outstandings at any time exceed
the Aggregate Revolving B Commitments then in effect, the Company shall
immediately prepay Revolving B Loans and/or the Foreign Swing Line Loans in an
aggregate amount equal to such excess.
(C)    If for any reason the Total Revolving C Outstandings at any time exceed
the Aggregate Revolving C Commitments then in effect, the Company shall
immediately prepay Revolving C Loans in an aggregate amount equal to such
excess.
(D)    If the Administrative Agent notifies the Company at any time that (1) the
Outstanding Amount of all Domestic Swing Line Loans at such time exceeds an
amount equal to the Domestic Swing Line Loan Sublimit then in effect, or (2) the
Outstanding Amount of all Foreign Swing Line Loans at such time exceeds an
amount equal to the Foreign Swing Line Loan Sublimit then in effect, then within
two (2) Business Days after receipt of such notice, the Company, the Additional
Borrower or the Designated Borrowers, as applicable, shall prepay such Swing
Line Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Domestic Swing
Line Loan Sublimit or the Foreign Swing Line Loan Sublimit, or both, as
applicable.
(ii)    Dispositions and Involuntary Dispositions. The Company shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions
(other than (x) the


75



--------------------------------------------------------------------------------





Specified Equity Sale, and (y) the NexTraq Disposition) and Involuntary
Dispositions to the extent such Net Cash Proceeds are not reinvested in Eligible
Assets (including as consideration for a Permitted Acquisition) within 360 days
of the date of such Disposition or Involuntary Disposition. Any prepayment
pursuant to this clause (ii) shall be applied as set forth in clause (v) below.
(iii)    Debt Issuances; Refinancing Indebtedness. Immediately upon receipt by
any Loan Party or any Subsidiary of the Net Cash Proceeds of any Debt Issuance,
the Company shall prepay the Loans and/or Cash Collateralize the L/C Obligations
as hereafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds (such prepayment to be applied as set forth in clause (v) below).
Immediately upon the receipt by any Loan Party or any Subsidiary of the proceeds
of any Refinancing Indebtedness, the Company shall prepay the Refinanced Debt in
an aggregate amount equal to 100% of such proceeds (net of (A) the portion of
such proceeds incurred to finance fees, original issue discount, costs and
expenses related to such Refinancing Indebtedness and (B) the portion of such
proceeds incurred to pay interest, fees and expenses accrued in respect of such
Refinanced Debt) and shall pay all interest, fees and expenses accrued in
respect of such Refinanced Debt.
(iv)    Excess Cash Flow. Within five (5) Business Days after financial
statements have been delivered pursuant to Section 7.01(a) for each fiscal year,
commencing with the fiscal year ending December 31, 2017, the Company shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to (A) if the Consolidated Leverage Ratio
as of the end of such fiscal year is greater than 3.50 to 1.00, the sum of (1)
50% of Excess Cash Flow for such fiscal year minus (2) the amount of any
voluntary prepayments made on the Term Loans and any Incremental Term Loans
during such fiscal year, or (B) if the Consolidated Leverage Ratio as of the end
of such fiscal year is less than or equal to 3.50 to 1.00, 0% of Excess Cash
Flow for such fiscal year. Any prepayment pursuant to this clause (iv) shall be
applied as set forth in clause (v) below.
(v)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:
(A)    (i) with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(A), to Revolving A Loans and Domestic Swing Line Loans and
(after all Revolving A Loans and Domestic Swing Line Loans have been repaid) to
Cash Collateralize L/C Obligations, (ii) with respect to amounts prepaid
pursuant to Section 2.05(b)(i)(B), to Revolving B Loans and Foreign Swing Line
Loans, (iii) with respect to amounts prepaid pursuant to Section 2.05(b)(i)(C),
to Revolving C Loans, and (iv) with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(D), to Domestic Swing Line Loans or Foreign Swing Line Loans,
as applicable;
(B)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) (other than the proceeds of any Refinancing Indebtedness which, for the
avoidance of doubt, shall be applied solely to the Refinanced Debt) and (iv),
first pro rata to the Term A Loan, the Term B‑3 Loan and any Incremental Term
Loan


76



--------------------------------------------------------------------------------





(in each case, ratably to the remaining principal amortization payments), then
(after the Term A Loan, the Term B‑3 Loan and any Incremental Term Loan have
been paid in full) to the Revolving Loans and Swing Line Loans and then (after
all Revolving Loans and Swing Line Loans have been repaid) to Cash Collateralize
L/C Obligations (without a corresponding permanent reduction in the Aggregate
Revolving Commitments); provided that, notwithstanding the foregoing, amounts
prepaid pursuant to Section 2.05(b)(ii) as a result of the SVS Disposition may
be applied to prepay such Loans as the Company elects (with any such prepayment
of the Term A Loan, the Term B‑3 Loan or any Incremental Term Loan to be applied
ratably to the remaining principal amortization payments thereof), so long as
(x) at the time of any such prepayment there exists no Default and (y) the
Consolidated Leverage Ratio, calculated on a Pro Forma Basis giving effect to
such prepayment, is less than 3.50 to 1.00.
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
2.06    Termination or Reduction of Aggregate Revolving Commitments.
(a)    Optional Reductions. The Company may, upon notice to the Administrative
Agent, (i) terminate the Aggregate Revolving A Commitments, the Aggregate
Revolving B Commitments and/or the Aggregate Revolving C Commitments, (ii) from
time to time permanently reduce the Aggregate Revolving A Commitments to an
amount not less than the Outstanding Amount of Revolving A Loans, Domestic Swing
Line Loans and L/C Obligations, (iii) from time to time permanently reduce the
Aggregate Revolving B Commitments to an amount not less than the Outstanding
Amount of Revolving B Loans and Foreign Swing Line Loans, or (iv) from time to
time permanently reduce the Aggregate Revolving C Commitments to an amount not
less than the Outstanding Amount of Revolving C Loans; provided that (A) any
such notice shall be received by the Administrative Agent not later than 12:00
noon five (5) Business Days prior to the date of termination or reduction, (B)
any such partial reduction shall be in an aggregate amount of $2,000,000 or any
whole multiple of $1,000,000 in excess thereof and (C) the Company shall not
terminate or reduce (1) the Aggregate Revolving A Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
A Outstandings would exceed the Aggregate Revolving A Commitments, (2) the
Aggregate Revolving B Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving B Outstandings would
exceed the Aggregate Revolving B Commitments, (3) the Aggregate Revolving C
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving C Outstandings would exceed the Aggregate
Revolving C Commitments, (4) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (5) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit, (6) the Domestic Swing Line Loan Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding


77



--------------------------------------------------------------------------------





Amount of Domestic Swing Line Loans would exceed the Domestic Swing Line Loan
Sublimit or (7) the Foreign Swing Line Loan Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Foreign Swing Line Loans would exceed the Foreign Swing Line Loan Sublimit.
(b)    Mandatory Reductions.
(i)    (A)    If after giving effect to any reduction or termination of
Revolving A Commitments under this Section 2.06, the Letter of Credit Sublimit
or the Domestic Swing Line Loan Sublimit exceed the Aggregate Revolving A
Commitments at such time, the Letter of Credit Sublimit or the Domestic Swing
Line Loan Sublimit, as the case may be, shall be automatically reduced by the
amount of such excess.
(A)    If after giving effect to any reduction or termination of Revolving B
Commitments under this Section 2.06, the Foreign Swing Line Loan Sublimit exceed
the Aggregate Revolving B Commitments at such time, the Foreign Swing Line Loan
Sublimit shall be automatically reduced by the amount of such excess.
(ii)    The aggregate Term A Loan Commitments shall be automatically and
permanently reduced to zero on the date of the borrowing of the Term A Loan.
(iii)    The aggregate Term B‑3 Loan Commitments shall be automatically and
permanently reduced to zero on the Third Amendment Effective Date upon the
borrowing of the Term B‑3 Loan.
(c)    Notice. The Administrative Agent will promptly notify the applicable
Lenders of any termination or reduction of the Letter of Credit Sublimit, the
Domestic Swing Line Loan Sublimit, the Foreign Swing Line Loan Sublimit, the
Aggregate Revolving A Commitments, the Aggregate Revolving B Commitments or the
Aggregate Revolving C Commitments under this Section 2.06. Upon any reduction of
the Aggregate Revolving A Commitments, the Revolving A Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. Upon any reduction of the Aggregate Revolving B Commitments, the
Revolving B Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. Upon any reduction of the
Aggregate Revolving C Commitments, the Revolving C Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Aggregate Revolving A Commitments, the
Aggregate Revolving B Commitments and the Aggregate Revolving C Commitments
accrued until the effective date of any termination of the Aggregate Revolving A
Commitments, the Aggregate Revolving B Commitments or the Aggregate Revolving C
Commitments, as the case may be, shall be paid on the effective date of such
termination.
2.07    Repayment of Loans.
(a)    Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.


78



--------------------------------------------------------------------------------





(b)    Swing Line Loans. The Company or the Additional Borrower, as applicable,
shall repay each Domestic Swing Line Loan made to the Company or the Additional
Borrower on the earlier to occur of (i) the date within one (1) Business Day of
demand therefor by the Swing Line Lender and (ii) the Maturity Date. The
applicable Designated Borrower shall repay each Foreign Swing Line Loan made to
such Designated Borrower on the earlier to occur of (i) the date that is
ten (10) Business Days after such Loan is made and (ii) the Maturity Date.
(c)    Term A Loan. The Company shall repay the outstanding principal amount of
the Term A Loan in consecutive installments on the last Business Day of each
March, June, September and December and on the Maturity Date, in each case, in
the respective amounts set forth below (as such amounts may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02:
Payment Dates
Principal Amortization Payment
 
 
December 31, 2017
$33,625,000.00
March 31, 2018
$33,625,000.00
June 30, 2018
$33,625,000.00
September 30, 2018
$33,625,000.00
December 31, 2018
$33,625,000.00
March 31, 2019
$33,625,000.00
June 30, 2019
$33,625,000.00
September 30, 2019
$33,625,000.00
December 31, 2019
$33,625,000.00
March 31, 2020
$33,625,000.00
June 30, 2020
$33,625,000.00
September 30, 2020
$33,625,000.00
December 31, 2020
$33,625,000.00
March 31, 2021
$33,625,000.00
June 30, 2021
$33,625,000.00
September 30, 2021
$33,625,000.00
December 31, 2021
$33,625,000.00
March 31, 2022
$33,625,000.00
June 30, 2022
$33,625,000.00
Maturity Date
Outstanding Principal Balance of Term A Loan



(d)    Term B‑3 Loan. The Company shall repay the outstanding principal amount
of the Term B‑3 Loan in consecutive installments on the last Business Day of
each March, June, September and December, beginning on December 31, 2017, each
such installment to be in an amount equal to 0.25% of the aggregate principal
amount of the Term B‑3 Loan advanced on the Third Amendment Effective Date (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02,


79



--------------------------------------------------------------------------------





with the entire outstanding principal balance of the Term B‑3 Loan due and
payable in full on the Maturity Date.
(e)    Incremental Term Loans. The Company shall repay the outstanding principal
amount of each Incremental Term Loan in the installments on the dates and in the
amounts set forth in the applicable Incremental Term Loan Lender Joinder
Agreement (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate, (iii) each Domestic Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Daily Floating Eurocurrency Rate
plus the Applicable Rate and (iv) each Foreign Swing Line Loan shall bear
interest at the Overnight Rate plus the Applicable Rate. To the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws from the date
such amount becomes past due to but excluding the date on which such amount is
paid.
(i)    If any amount (other than principal of any Loan) is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws from the date such amount
becomes past due to but excluding the date on which such amount is paid.
(ii)    Upon the request of the Required Pro Rata Facilities Lenders, while any
Event of Default arising from a breach of Section 8.11 exists, the Borrowers
shall pay interest on the principal amount of all outstanding Obligations in
respect of the Aggregate Revolving Commitments, the Term A Loan and all
Incremental Term A Loans hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


80



--------------------------------------------------------------------------------





(iii)    Upon the request of the Required Lenders, while any Event of Default
(other than an Event of Default arising from a breach of Section 8.11) exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of
Section 2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to (i) with
respect to the Aggregate Revolving A Commitments, the product of (A) the
Applicable Rate times (B) the actual daily amount by which the Aggregate
Revolving A Commitments exceed the sum of (y) the Outstanding Amount of
Revolving A Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15, (ii) with respect to the Aggregate
Revolving B Commitments, the product of (A) the Applicable Rate times (B) the
actual daily amount by which the Aggregate Revolving B Commitments exceed the
Outstanding Amount of Revolving B Loans, subject to adjustment as provided in
Section 2.15, and (iii) with respect to the Aggregate Revolving C Commitments,
the product of (A) the Applicable Rate times (B) the actual daily amount by
which the Aggregate Revolving C Commitments exceed the Outstanding Amount of
Revolving C Loans, subject to adjustment as provided in Section 2.15. The
Commitment Fee shall accrue at all times during the applicable Availability
Period, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Third Amendment Effective Date, and on
the Maturity Date; provided, that (A) no Commitment Fee shall accrue on the
Revolving Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Company so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For purposes of
clarification, (x) Domestic Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving A
Commitments, and (y) Foreign Swing Line Loans shall not be considered


81



--------------------------------------------------------------------------------





outstanding for purposes of determining the unused portion of the Aggregate
Revolving B Commitments.
(b)    Fee Letter. The Company shall pay to MLPFS, the Administrative Agent and
the L/C Issuer, for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall be non‑refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) and for Eurocurrency
Rate Loans denominated in Sterling shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360‑day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365‑day year), or, in the case of interest in
respect of Loans denominated in Alternative Currencies, Australian Dollars or
New Zealand Dollars, as to which market practice differs from the foregoing, in
accordance with such market practice. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX. The
Company’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders


82



--------------------------------------------------------------------------------





to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, such Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of Exhibit C (a “Revolving Note”), (ii) in the case of Swing Line
Loans, be in the form of Exhibit D (a “Swing Line Note”), (iii) in the case of
the Term Loans, be in the form of Exhibit E‑1 (a “Term Note”), and (iv) in the
case of an Incremental Term Loan, be in the form of Exhibit E‑2 (an “Incremental
Term Note”). Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Foreign Swing Line Loans and Loans
denominated in an Alternative Currency, Australian Dollars or New Zealand
Dollars, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Foreign Swing Line Loans and Loans denominated in
an Alternative Currency, Australian Dollars or New Zealand Dollars shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, Australian Dollars or New Zealand Dollars,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of
such currency’s payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency,


83



--------------------------------------------------------------------------------





Australian Dollars or New Zealand Dollars, shall in each case be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Subject to the definition of “Interest Period”, if any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.


84



--------------------------------------------------------------------------------





A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans


85



--------------------------------------------------------------------------------





to any assignee or participant, other than an assignment to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, or (iii) the Company
shall be required to provide Cash Collateral pursuant to Section 9.02(c), the
Borrowers (other than the Revolving C Borrowers that are Foreign Subsidiaries)
shall, in each case, immediately following any request by the Administrative
Agent or the L/C Issuer, Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrowers (other than the Revolving C Borrowers that are
Foreign Subsidiaries) shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at the Administrative Agent. Each
Borrower (other than the Revolving C Borrowers that are Foreign Subsidiaries),
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender) and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure or
the Outstanding Amount of all L/C Obligations, as applicable, the Borrowers
(other than the Revolving C Borrowers that are Foreign Subsidiaries) or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied in satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and


86



--------------------------------------------------------------------------------





other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(v))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, (y) Cash Collateral furnished
by or on behalf of a Loan Party shall not be released during the continuance of
a Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 9.03) and (z)
the Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Pro Rata Facilities Lenders” and Section 11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non‑interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement and to Cash Collateralize the L/C


87



--------------------------------------------------------------------------------





Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non‑Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. The Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Domestic Swing Line Loans shall be reallocated among the Revolving A Lenders
that are non‑Defaulting Lenders in accordance with their respective Applicable
Percentages in respect of the Revolving A Commitments (calculated without regard
to such Defaulting Lender’s Revolving A Commitment) but only to the extent that
such reallocation does not cause the aggregate Outstanding Amount of Revolving A
Loans and participations in L/C Obligations and Domestic Swing Line Loans of any
non‑Defaulting Lender to exceed such non‑Defaulting Lender’s Revolving A
Commitment. All or any part of such Defaulting Lender’s participation in Foreign
Swing Line Loans shall be reallocated among the Revolving B Lenders that are
non‑Defaulting Lenders in accordance with their respective Applicable
Percentages in respect of the Revolving B Commitments (calculated without regard
to such Defaulting Lender’s Revolving B Commitment) but only to the extent that
such reallocation does not cause the aggregate Outstanding Amount of Revolving B
Loans and participations in Foreign Swing Line Loans of any non‑Defaulting
Lender to exceed


88



--------------------------------------------------------------------------------





such non‑Defaulting Lender’s Revolving B Commitment. Subject to Section 11.20,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non‑Defaulting Lender as a
result of such Non‑Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
2.16    Designated Borrowers.
(a)    The Company may at any time, upon not less than ten Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Wholly Owned Foreign Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit J (a “Designated Borrower Request and Assumption Agreement”); provided
that FleetCor Australia and FleetCor New Zealand shall be the only Designated
Borrowers under the Aggregate Revolving C Commitments and all other Designated
Borrowers may only be Designated Borrowers under the Aggregate Revolving A
Commitments and the Aggregate Revolving B Commitments. The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein, the Administrative Agent and
the Lenders that would be obligated to make Loans to such Designated Borrower
shall have approved such Applicant Borrower as a Designated Borrower (which
approval shall not be unreasonably delayed or denied or require the payment of a
fee or other consideration, but shall be subject to receipt by such Lenders of
all


89



--------------------------------------------------------------------------------





documentation and other information that they have reasonably requested and have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti‑money laundering rules and regulations, including
without limitation the PATRIOT Act) and shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion, and Notes signed by such new Borrowers to the extent any
Lenders so request. If the Administrative Agent and the Lenders that would be
obligated to make Loans to such Designated Borrower agree that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit K (a “Designated Borrower
Notice”) to the Company and the applicable Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of such Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.
(b)    The Obligations of the Designated Borrowers that are Foreign Subsidiaries
shall be joint and several in nature (unless such joint and several liability
(i) shall result in adverse tax consequences to any Borrower or (ii) is not
permitted by any Law applicable to such Designated Borrower, in which either
such case, the liability of such Designated Borrower shall be several in nature)
regardless of which such Person actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent or any Lender accounts for such Credit Extensions on its
books and records. Each of the obligations of each Designated Borrower that is a
Foreign Subsidiary with respect to Credit Extensions made to it, and each such
Designated Borrower’s obligations arising as a result of the joint and several
liability (if any) of such Designated Borrower hereunder, with respect to Credit
Extensions made to and other Obligations owing by the other Designated Borrowers
that are Foreign Subsidiaries hereunder, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of each such
Designated Borrower. Notwithstanding anything contained to the contrary herein
or in any Loan Document (including any Designated Borrower Request and
Assumption Agreement), (a) no Designated Borrower that is a Foreign Subsidiary
shall be obligated with respect to any Obligations of the Company or of any
Domestic Subsidiary, (b) the Obligations owed by a Designated Borrower that is a
Foreign Subsidiary shall be several and not joint with the Obligations of the
Company or of any Domestic Subsidiary, (c) no Designated Borrower that is a
Foreign Subsidiary shall be obligated as a Guarantor under the Guaranty with
respect to the Obligations of the Company or any Domestic Subsidiary, (d) the
Obligations owed by a Designated Borrower that is a Revolving A/B Borrower (each
such Designated Borrower, a “Revolving A/B Designated Borrower”) shall be
several and not joint with the Obligations of the Company or of any Designated
Borrower that is a Revolving C Borrower (each such Designated Borrower, a
“Revolving C Designated Borrower”), (e) the Obligations owed by a Revolving C
Designated Borrower shall be several and not joint with the Obligations of the
Company or of any Revolving A/B Designated Borrower, (f) no Revolving A/B
Designated Borrower shall be obligated as a Guarantor under the Guaranty with
respect to the


90



--------------------------------------------------------------------------------





Obligations of any Revolving C Designated Borrower, and (g) no Revolving C
Designated Borrower shall be obligated as a Guarantor under the Guaranty with
respect to the Obligations of any Revolving A/B Designated Borrower.
(c)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given to or taken by all Borrowers, or
by each Borrower acting singly, shall be valid and effective if given to or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(d)    The Company may from time to time, upon not less than ten Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the
applicable Lenders of any such termination of a Designated Borrower’s status.
2.17    Refinancing Indebtedness.
(a)    On one or more occasions after the Third Amendment Effective Date, the
Company may incur Refinancing Indebtedness.
(b)    The Lenders hereby authorize the Administrative Agent to enter into, and
the Lenders agree that this Agreement and the other Loan Documents shall be
amended by, any Refinancing Amendment entered into in connection with the
incurrence of any Refinancing Indebtedness to the extent (and only to the
extent) the Administrative Agent deems necessary in order to (i) reflect the
existence and terms of such Refinancing Indebtedness being established pursuant
to such Refinancing Amendment, (ii) make such other changes to this Agreement
and the other Loan Documents consistent with the provisions and intent of such
Refinancing Indebtedness, and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.17. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Refinancing Amendment.
(c)    The effectiveness of any Refinancing Amendment pursuant to which any
Refinancing Indebtedness is issued shall be subject to the receipt by the
Administrative Agent of (i) to the extent requested by the Administrative Agent,
customary opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including each Person providing


91



--------------------------------------------------------------------------------





any portion of such Refinancing Indebtedness), dated as of the effective date of
the incurrence of such Refinancing Indebtedness, and (ii) such other documents
and certificates it may reasonably request relating to the necessary authority
for the incurrence of such Refinancing Indebtedness and the validity of such
incurrence, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent.
2.18    Amend and Extend Transactions.
(a)    The Company may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the Maturity Date of any
Loans (and, as applicable, the Commitments relating thereto) to the extended
maturity date specified in such notice. Such notice shall set forth (i) the
amount of the Revolving Commitments, Term Loans and/or Incremental Term Loans to
be extended (which shall be in minimum increments of $1,000,000 and a minimum
amount of $10,000,000), and (ii) the date on which such Extension is requested
to become effective (which shall be not less than ten (10) Business Days nor
more than sixty (60) days after the date of such Extension notice (or such
longer or shorter periods as the Administrative Agent shall agree in its sole
discretion)). Each Lender holding the relevant Commitments and/or Loans to be
extended shall be offered (an “Extension Offer”) an opportunity to participate
in such Extension on a pro rata basis and on the same terms and conditions as
each other Lender pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent. Any Lender approached to participate in
such Extension may elect or decline, in its sole discretion, to participate in
such Extension. If the aggregate principal amount of Revolving Commitments, Term
Loans and/or Incremental Term Loans in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Commitments, Term Loans and/or Incremental Term
Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Commitments, Term Loans and/or Incremental
Term Loans, as applicable, of the applicable Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts with respect
to which such Lenders have accepted such Extension Offer.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties contained in Article VI and
the other Loan Documents are true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) on and as of the effective date of such Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.18(b)(ii), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, (iii) the L/C Issuer and the Swing Line Lender shall have
consented to any Extension of the Revolving A Commitments or the Revolving B
Commitments, as applicable, in each case to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of Swing
Line Loans at any time during the extended period, and (iv) the terms of such
Extended Revolving Commitments and Extended Term Loans shall comply with
Section 2.18(c).


92



--------------------------------------------------------------------------------





(c)    The terms of each Extension shall be determined by the Company and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Revolving Commitment or
Extended Term Loan shall be no earlier than the Maturity Date for the Revolving
Commitments so extended or the Term Loans or Incremental Term Loans so extended,
as applicable, (ii)(A) there shall be no scheduled amortization of the loans or
reductions of commitments under any Extended Revolving Commitments, and (B) the
Weighted Average Life to Maturity of the Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans or
Incremental Term Loans so extended, (iii) the Extended Revolving Loans and the
Extended Term Loans will rank pari passu in right of payment and with respect to
security with the existing Revolving Loans, the existing Term Loans and the
existing Incremental Term Loans and the borrower and guarantors of the Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, shall be the
same as the Borrower and Guarantors with respect to the existing Revolving
Loans, the existing Term Loans or the existing Incremental Term Loans, as
applicable, (iv) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to any Extended Revolving Credit Commitment (and
the Extended Revolving Loans thereunder) and Extended Term Loans shall be
determined by the Company and the applicable extending Lenders, and (v) to the
extent the terms of the Extended Revolving Commitments or Extended Term Loans
are inconsistent with the terms set forth herein (except as set forth in
clause (i) through (iv) above), such terms shall be reasonably satisfactory to
the Administrative Agent.
(d)    In connection with any Extension, the Company, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment. The Lenders hereby authorize the
Administrative Agent to enter into, and the Lenders agree that this Agreement
and the other Loan Documents shall be amended by, any Extension Amendment
entered into in connection with any Extension to the extent (and only to the
extent) the Administrative Agent deems necessary in order to (i) reflect the
existence and terms of such Extension, (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of such Extension, and (iii) effect such other amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.18. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension Amendment. The effectiveness of any
Extension Amendment shall be subject to the receipt by the Administrative Agent
of (A) to the extent requested by the Administrative Agent, customary opinions
of legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender (including each Person providing any portion of such Extension)
dated as of the effective date of such Extension, and (ii) such other documents
and certificates it may reasonably request relating to the necessary authority
for such Extension, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent.
2.19    ERISA Matters.
As of the Third Amendment Effective Date, each Lender represents and warrants to
the Administrative Agent, each Arranger, and each of their respective
Affiliates, and not, for the avoidance of doubt, for the benefit of any Loan
Party, that such Lender is not and will not be (a) an employee benefit plan
subject to Title I of ERISA, (b) a plan or account subject to Section 4975 of
the Internal Revenue Code, (c)


93



--------------------------------------------------------------------------------





an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Internal Revenue Code, or (d) a “governmental plan”
within the meaning of ERISA.
ARTICLE III.    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require a Loan Party or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


94



--------------------------------------------------------------------------------





(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnifications. (i)    Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, jointly and
severally, indemnify the Administrative Agent, each Lender and the L/C Issuer,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by each Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Loan Parties shall also, and do hereby, jointly and
severally, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to a Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(i)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document and
any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for such
Borrower or the Administrative Agent), whether or not such Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the


95



--------------------------------------------------------------------------------





L/C Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i)    Each Lender shall deliver to
the Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit a Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by a
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
(i)    Without limiting the generality of the foregoing, if a Borrower is a U.S.
Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W‑9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company or the Administrative Agent as will
establish such Lender’s entitlement to an exemption from backup withholding tax
and will enable the Company or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to information reporting
requirements;
(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


96



--------------------------------------------------------------------------------





(I)    executed originals of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W‑8ECI,
(III)    executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the applicable Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W‑8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Company or the Administrative
Agent to determine the withholding or deduction required to be made; and
(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the Third Amendment Effective
Date.
(ii)    Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous


97



--------------------------------------------------------------------------------





to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re‑designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that any Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out‑of‑pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or in any other currency) or the Daily Floating Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate or the Daily
Floating Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any other currency in the applicable interbank market,
then, on notice thereof by such Lender to the Company through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or Domestic Swing Line Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without


98



--------------------------------------------------------------------------------





reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans, (y)
the Borrowers shall, upon demand from the Swing Line Lender (with a copy to the
Administrative Agent), prepay all Domestic Swing Line Loans and (z) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.
If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, or in connection with any request for a Domestic
Swing Line Loan, (a) (i) the Administrative Agent determines that (A) deposits
(whether in Dollars or in any other applicable currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or (B)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount of such Domestic Swing Line Loans,
or (ii) adequate and reasonable means do not exist for determining (A) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan (whether denominated in Dollars or in any other
applicable currency) or in connection with an existing or proposed Base Rate
Loan or (B) the Daily Floating Eurocurrency Rate for any proposed Domestic Swing
Line Loan (in each case with respect to clause (a) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or the Daily Floating Eurocurrency Rate with
respect to a proposed Domestic Swing Line Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), (y) the obligation of the
Swing Line Lender to make or maintain Domestic Swing Line Loans shall be
suspended, and (z) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or Domestic Swing Line Loans or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate Loans
in the amount specified therein to the extent available (or, in the case of a
pending request for a Loan denominated in an Alternative Currency, Australian
Dollars or New Zealand Dollars the Company and the Lenders may establish a
mutually acceptable alternative rate).
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and (except in the case of Domestic Swingline
Loans) the Required Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until


99



--------------------------------------------------------------------------------





(1) the Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.
3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer);
(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
(iv)    impose on any Lender or the L/C Issuer or the London (or other
applicable) interbank market any other condition, cost or expense affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
(v)    and the result of any of the foregoing shall be to increase the cost to
such Lender of making, converting to, continuing or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Borrower to pay) to such Lender or the
L/C Issuer, as the case may be,


100



--------------------------------------------------------------------------------





such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company will pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180‑day period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan and each Domestic Swing Line Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans or Domestic Swing Line Loans, such
additional costs (expressed as a


101



--------------------------------------------------------------------------------





percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the applicable Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars on its scheduled due date or
any payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) in a different currency from such Loan or Letter of Credit drawing; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender and the L/C Issuer
may make any Credit Extension to any Borrower through any Lending Office,
provided that the exercise


102



--------------------------------------------------------------------------------





of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Borrower to pay) all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Company may replace such Lender in accordance with Section 11.13.
3.07    Survival.
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV.    

[INTENTIONALLY OMITTED.]


ARTICLE V.    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions to the Effective Date.
This Agreement shall become effective upon satisfaction of the following
conditions precedent:
(a)    Credit Agreement. Receipt by the Administrative Agent of executed
counterparts of this Agreement, properly executed by a Responsible Officer of
each Borrower and by each Lender.
(b)    Representations and Warranties. The representations and warranties
contained in Sections 6.01 and 6.02 shall be true and correct on and as of the
Effective Date with respect to the Company and each other Loan Party that is
party hereto on the Effective Date.


103



--------------------------------------------------------------------------------





(c)    KYC Information. Each Lender shall have received all documentation and
other information that it has reasonably requested in writing at least 10 days
prior to the Effective Date and that it has reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti‑money
laundering rules and regulations, including without limitation the PATRIOT Act.
5.02    Conditions to the Initial Borrowing Date.
This obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
(a)    Effective Date. The Effective Date shall have occurred.
(i)    Loan Documents. Receipt by the Administrative Agent of:
(A)    executed counterparts of this Agreement, properly executed by a
Responsible Officer of each Loan Party that did not execute this Agreement on
the Effective Date;
(B)    Notes dated the Initial Borrowing Date executed by a Responsible Officer
of each Borrower in favor of each Lender requesting Notes from such Borrower;
(C)    executed counterparts of the Guaranty, dated as of the Initial Borrowing
Date and properly executed by a Responsible Officer of each Guarantor; and
(D)    executed counterparts of the Security Agreement, dated as of the Initial
Borrowing Date and properly executed by a Responsible Officer of each Loan
Party.
(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Initial Borrowing Date, and in form and
substance satisfactory to the Administrative Agent.
(c)    Financial Statements. Receipt by the Administrative Agent of:
(i)    the audited consolidated financial statements of the Target and its
Subsidiaries for the fiscal year ended December 31, 2013;
(ii)    an unaudited consolidated balance sheet and the related consolidated
statements of income and cash flows of the Target and its Subsidiaries for the
fiscal quarters ended March 31, 2014 and June 30, 2014 (but not including
footnotes or year‑end adjustments); and
(iii)    an unaudited consolidated balance sheet and the related consolidated
statements of income and cash flows of the Target and its Subsidiaries (in a
form consistent


104



--------------------------------------------------------------------------------





with the financial statements described in the preceding clause (ii)) for each
fiscal quarter ending after June 30, 2014 and at least 50 days prior to the
Initial Borrowing Date (but not including footnotes or year‑end adjustments).
(d)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date prior to the Initial Borrowing Date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the Initial
Borrowing Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with the Comdata Acquisition and this
Agreement and the other Loan Documents to which such Loan Party is a party; and
(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
(e)    Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:
(i)    searches of Uniform Commercial Code filings and tax and judgment liens in
the jurisdiction of formation of each Loan Party and each other jurisdiction
reasonably required by the Administrative Agent, disclosing no Liens other than
Permitted Liens;
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank and undated stock powers attached thereto;
(iv)    searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices, disclosing no Liens other than (A) Permitted Liens and (B) Liens to be
released on the Initial Borrowing Date; and
(v)    duly executed notices of grant of security interest in substantially the
form required by the Security Agreement as are necessary, in the Administrative
Agent’s sole


105



--------------------------------------------------------------------------------





discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties;
provided that, to the extent any Collateral is not or cannot be provided and/or
perfected on the Initial Borrowing Date (other than the pledge and perfection of
the security interests in the Equity Interests of the Parent’s material, wholly
owned Domestic Subsidiaries (except with respect to certificated Equity
Interests in the Target and its Subsidiaries, which shall be delivered with duly
executed in blank and undated stock powers attached thereto not later than 2
Business Days after the Initial Borrowing Date) and assets with respect to which
a lien may be perfected by the filing of a UCC financing statement) after the
Loan Parties’ use of commercially reasonable efforts to do so, then the delivery
of such Collateral and/or the perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Comdata Facilities on the Initial Borrowing Date but instead shall be delivered
and/or perfected within thirty (30) days after the Initial Borrowing Date (or
such longer period as the Administrative Agent agrees in its sole discretion).
(f)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including naming the Administrative Agent and its successors and
assigns as additional insured (in the case of liability insurance) or loss payee
(in the case of property insurance) on behalf of the Lenders.
(g)    Comdata Acquisition. Receipt by the Administrative Agent of evidence
reasonably satisfactory to the Administrative Agent that: (i) the Comdata
Acquisition shall have been consummated, or substantially simultaneously with
the borrowing of the Comdata Facilities, shall be consummated, in all material
respects in accordance with the terms of the Merger Agreement, which shall be in
full force and effect without any alteration, amendment, change, supplement or
waiver that is materially adverse to the Lenders and is not consented to in
writing by the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), and (ii) the Parent shall have issued its common Equity
Interests to the sellers of the Target as a portion of the purchase price for
the Comdata Acquisition, in the amount required by, and in accordance with, the
Merger Agreement.
(h)    Solvency Certificate. Receipt by the Administrative Agent of a solvency
certificate, dated as of the Initial Borrowing Date, from the Parent’s chief
financial officer in substantially the form attached hereto as Exhibit L.
(i)    No Company Material Adverse Effect. There shall not have occurred since
August 12, 2014 a Company Material Adverse Effect (as defined in the Merger
Agreement).
(j)    Closing Certificate. Receipt by the Administrative Agent of a
certificate, dated as of the Initial Borrowing Date, signed by a Responsible
Officer of the Parent certifying that (i) the conditions specified in
Sections 5.02(h), (j) and (l) have been satisfied and (ii) the Specified
Representations and the Specified Merger Agreement Representations are true and
correct after giving effect to the Comdata Acquisition, the Borrowings hereunder
and the other transactions contemplated by this Agreement and the Merger
Agreement to occur on the Initial Borrowing Date.


106



--------------------------------------------------------------------------------





(k)    Termination of Existing Indebtedness. The Indebtedness, liabilities and
obligations of (i) the Borrowers under the Existing Credit Agreement shall have
been (or substantially simultaneously with the borrowing of the Comdata
Facilities, are being) refinanced or repaid, (ii) the Target and its
Subsidiaries in respect of that certain Credit Agreement dated as of November 9,
2007 and amended and restated as of July 10, 2012 (as amended) among Ceridian
LLC, the other borrowers party thereto, the lenders party thereto and Deutsche
Bank AG New York Branch, as administrative agent (including all guaranty
obligations of the Target and its Subsidiaries in respect of such Credit
Agreement and the indebtedness evidenced thereby), shall have been (or
substantially simultaneously with the borrowing of the Comdata Facilities, are
being) repaid, released or terminated, and (iii) the Target and its Subsidiaries
in respect of the Indentures dated as of July 10, 2012, October 1, 2013 and
June 5, 2014 shall have been (or substantially simultaneously with the borrowing
of the Comdata Facilities, are being) repaid, redeemed, defeased, satisfied,
discharged, released or terminated (and, in each case under clauses (i), (ii)
and (iii), all Liens on assets of the Target and its Subsidiaries securing such
Indebtedness, liabilities and obligations shall have been released concurrently
with the Initial Borrowing Date).
(l)    Schedules. Receipt by the Administrative Agent of such changes, revisions
and/or supplements to the schedules previously delivered pursuant to
Section 5.01(a) as may be requested by the Company and be reasonably acceptable
to the Administrative Agent.
(m)    Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders
of any fees required to be paid on or before the Initial Borrowing Date.
(n)    Attorney Costs. Unless waived by the Administrative Agent, the Company
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Initial Borrowing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).
5.03    Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Company and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 5.03, the representations and warranties contained in subsections (a)
and (b) of Section 6.05


107



--------------------------------------------------------------------------------





shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 7.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.16 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency, Australian
Dollars or New Zealand Dollars), the Swing Line Lender (in the case of any
Foreign Swing Line Loan) or the L/C Issuer (in the case of any Letter of Credit
to be denominated in an Alternative Currency) would make it impracticable for
such Credit Extension to be denominated in the relevant currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding the foregoing, (i) the only representations and warranties the
accuracy of which shall be a condition to the availability of the Comdata
Facilities on the Initial Borrowing Date shall be the Specified Representations
and the Specified Merger Agreement Representations (after giving effect to the
Comdata Acquisition, the Borrowings hereunder and the other transactions
contemplated by this Agreement and the Merger Agreement to occur on the Initial
Borrowing Date) and (ii) Sections 5.03(b) and 5.03(e) shall not be a condition
to the availability of the Comdata Facilities on the Initial Borrowing Date.
ARTICLE VI.    

REPRESENTATIONS AND WARRANTIES
The Loan Parties party hereto represent and warrant to the Administrative Agent
and the Lenders that:
6.01    Existence, Qualification and Power.
Each Loan Party (a) is duly organized or formed, validly existing and (if
applicable) in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and (if applicable) in good standing under the


108



--------------------------------------------------------------------------------





Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB).
6.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.
6.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against each such Loan Party in
accordance with its terms, subject to laws generally affecting creditors’
rights, to statutes of limitation and to principles of equity.
6.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, commitments and Indebtedness.
(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year‑end audit adjustments;
and (iii) show all


109



--------------------------------------------------------------------------------





material indebtedness and other liabilities, direct or contingent, of the Parent
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
(c)    From the date of the Audited Financial Statements to and including the
Third Amendment Effective Date, there has been no Disposition by any Loan Party
or any Subsidiary, or any Involuntary Disposition, of any material part of the
business or property of the Parent and its Subsidiaries taken as a whole, and
except for the Comdata Acquisition, no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material to the Parent and its Subsidiaries taken as a whole, in each
case, which is not reflected in the foregoing financial statements or in the
notes thereto and has not otherwise been disclosed in writing to the Lenders on
or prior to the Third Amendment Effective Date.
(d)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Parent and its Subsidiaries as of
the dates thereof and for the periods covered thereby.
(e)    Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
6.06    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.
6.07    No Default.
No Default has occurred and is continuing.
6.08    Ownership of Property; Liens.
Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (provided that, with respect to the fee simple title of
FleetCor Australia in any real property, no representation or warranty is given
that such title is marketable or of good record). The property of each Loan
Party and its Subsidiaries is subject to no Liens, other than Permitted Liens.
6.09    Environmental Compliance.
Each of the Facilities and all operations at the Facilities are in compliance
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Facilities or


110



--------------------------------------------------------------------------------





the Businesses, and there are no conditions relating to the Facilities or the
Businesses that could reasonably be likely to have a Material Adverse Effect.
6.10    Insurance.
The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.
6.11    Taxes.
The Loan Parties and their Subsidiaries have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement with any Person that is not a Loan Party.
6.12    ERISA Compliance.
(a)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401 of the Internal Revenue Code or
an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax‑qualified status.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and no Loan Party knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below sixty percent (60%)


111



--------------------------------------------------------------------------------





as of the most recent valuation date; (iv) neither the Company nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PGBC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    As of the Third Amendment Effective Date, no Borrower is and no Borrower
will be (i) an employee benefit plan subject to Title I of ERISA, (ii) a plan or
account subject to Section 4975 of the Internal Revenue Code, (iii) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Internal Revenue Code, or (iv) a “governmental plan” within the meaning
of ERISA.
6.13    Subsidiaries.
Set forth on Schedule 6.13 is a complete and accurate list as of the Third
Amendment Effective Date of each Subsidiary of any Loan Party, together with (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party
are validly issued, fully paid and non‑assessable.
6.14    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged nor will any Borrower engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
any Borrower only or of the Parent and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 8.01 or Section 8.05 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 9.01(e) will be margin stock.
(b)    None of any Loan Party or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
6.15    Disclosure.
The reports, financial statements, certificates and other information (including
the Information Memorandum) furnished in writing by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement (in each
case, as modified or supplemented by other information so furnished) do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected


112



--------------------------------------------------------------------------------





financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
6.16    Compliance with Laws.
Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.17    Intellectual Property; Licenses, Etc.
Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of Third Amendment Effective Date. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or effectiveness of any IP
Rights, nor does any Loan Party know of any such claim, and, to the knowledge of
the Loan Parties, the use of any IP Rights by any Loan Party or any of its
Subsidiaries or the granting of a right or a license in respect of any IP Rights
from any Loan Party or any of its Subsidiaries does not infringe on the rights
of any Person.
6.18    Solvency.
The Parent and its Subsidiaries are Solvent on a consolidated basis.
6.19    Perfection of Security Interests in the Collateral.
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.
6.20    Business Locations.
Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned by the Loan Parties as of the Third Amendment
Effective Date. Set forth on Schedule 6.20(b) is the chief executive office, tax
payer identification number and organizational identification number of each
Loan Party as of the Third Amendment Effective Date. The exact legal name and
state or other jurisdiction of organization of each Loan Party is (i) as set
forth on the signature pages to this Agreement or the Guaranty, (ii) as set
forth on the signature pages to the Joinder Agreement or such other agreement
pursuant to which such Loan Party became a party hereto or (iii) as may be
otherwise disclosed by the Loan Parties to the Administrative Agent in
accordance with Section 8.13(c). Except as set forth on Schedule 6.20(c), no
Loan Party has during the five years preceding the Third Amendment Effective
Date (i) changed its legal name, (ii) changed its state of formation, or (iii)
been party to a merger, consolidation or other change in structure.
6.21    Representations as to Designated Borrowers.


113



--------------------------------------------------------------------------------





Each of the Company and each Designated Borrower represents and warrants to the
Administrative Agent and the Lenders that:
(a)    Such Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Designated Borrower Documents.
(b)    The Applicable Designated Borrower Documents are in proper legal form
under the Laws of the jurisdiction in which such Designated Borrower is
organized and existing for the enforcement thereof against such Designated
Borrower under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents that the Applicable Designated Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such
Designated Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Designated
Borrower Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Designated Borrower Document or any
other document is sought to be enforced and (ii) any charge or tax as has been
timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Designated
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents or (ii) on any
payment to be made by such Designated Borrower pursuant to the Applicable
Designated Borrower Documents, except as has been disclosed to the
Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by such Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
6.22    OFAC.
Neither the Parent, nor any of its Subsidiaries, nor any of their respective
employees and officers, nor, to the knowledge of the Parent and its
Subsidiaries, any director, agent, affiliate or representative thereof,


114



--------------------------------------------------------------------------------





is (i) an individual or entity currently the subject of any Sanctions, (ii)
located, organized or resident in a Designated Jurisdiction or (iii) in
violation of any Laws related to bribery or corruption. The Parent has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Sanctions and Laws related to
bribery and corruption.
6.23    Patriot Act; FCPA.
Each Loan Party and its Subsidiaries and their respective directors and
officers, and to the knowledge of the Borrowers, any affiliate, agent or
employee of it, are in compliance with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Credit Extensions will be used, directly or indirectly, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended, or any similar
laws, rules or regulations issued, administered or enforced by any Governmental
Authority having jurisdiction over any Loan Party or Subsidiary.
6.24    EEA Financial Institution.
No Loan Party is an EEA Financial Institution.
ARTICLE VII.    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties party hereto shall, and shall cause
each other Loan Party and each Subsidiary to:
7.01    Financial Statements.
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:
(a)    upon the earlier of the date that is ninety days after the end of each
fiscal year of the Parent or the date such information is filed with the SEC, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and


115



--------------------------------------------------------------------------------





(b)    upon the earlier of the date that is forty‑five days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent or the
date such information is filed with the SEC, a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Parent’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year‑end audit adjustments and the absence of
footnotes.
7.02    Certificates; Other Information.
Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent including (i) a calculation of the Cumulative
Credit and (ii) in the case of a Compliance Certificate delivered with financial
statements referred to in Section 7.01(a), a calculation of Excess Cash Flow for
such fiscal year;
(b)    within 30 days after the end of each fiscal year of the Parent, beginning
with the first fiscal year ending after the Initial Borrowing Date, an annual
budget of the Parent and its Subsidiaries containing, among other things, pro
forma financial statements for each quarter of the next fiscal year;
(c)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any Subsidiary, or any audit of any of them;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;
(e)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non‑U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(f)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), for any period in which the Parent or any of its
Subsidiaries beneficially owns (directly or indirectly) a majority of the shares
of Voting Stock of the Unrestricted Subsidiary (or the Unrestricted Subsidiary
is otherwise consolidated with the Parent and its Subsidiaries for purposes


116



--------------------------------------------------------------------------------





of the financial statements referred to in Sections 7.01(a) and (b)), unaudited
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts and results of operations of the Unrestricted Subsidiary and its
subsidiaries from such financial statements delivered pursuant to
Section 7.01(a) or (b), all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries (excluding the Unrestricted Subsidiary and its subsidiaries) in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes; and
(g)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request for delivery by a Lender, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non‑public information with respect to any Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market‑related activities with respect to such Person’s
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non‑public information with respect to the Borrowers or
their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat


117



--------------------------------------------------------------------------------





any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated as “Public Side
Information.”
7.03    Notices.
(a)    Promptly (and in any event, within two Business Days after obtaining
knowledge thereof) notify the Administrative Agent of the occurrence of any
Default.
(b)    Promptly (and in any event, within five Business Days after obtaining
knowledge thereof) notify the Administrative Agent of the occurrence of any
ERISA Event that has resulted or could reasonably be expected to result in an
aggregate liability of the Company or any Loan Party in excess of the Threshold
Amount.
(c)    Promptly (and in any event, within five Business Days after obtaining
knowledge thereof) notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by the Parent or any
Subsidiary, including any determination by the Parent referred to in
Section 2.10(b).
Each notice pursuant to this Section 7.03(a) through (c) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
7.04    Payment of Taxes.
Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary.
7.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05 and except that any Immaterial Subsidiary may
cease to maintain in full force and effect its legal existence under the Laws of
the jurisdiction of its organization.
(b)    Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


118



--------------------------------------------------------------------------------





(d)    Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non‑preservation of which could
reasonably be expected to have a Material Adverse Effect.
7.06    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.
(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(c)    Use the standard of care typical in the industry in the operation and
maintenance of its facilities.
7.07    Maintenance of Insurance.
Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates.
7.08    Compliance with Laws.
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09    Books and Records.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.
(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
7.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
desired, upon reasonable advance notice to the Company; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of


119



--------------------------------------------------------------------------------





their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.
7.11    Use of Proceeds.
Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital and capital expenditures, (c) to
finance Permitted Acquisitions, other Investments permitted by Section 8.02 and
Restricted Payments permitted by Section 8.06 and (d) for other general
corporate purposes; provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.
7.12    Additional Subsidiaries; Additional Borrower.
(a)    Within forty‑five (45) days after the acquisition or formation of any
Subsidiary:
(i)    notify the Administrative Agent thereof in writing, together with the (A)
jurisdiction of formation, (B) number of shares of each class of Equity
Interests outstanding, (C) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Parent or any Subsidiary and (D)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and
(ii)    if such Subsidiary is a Domestic Subsidiary, cause such Person to (A)
become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (B) deliver to the Administrative Agent
documents of the types referred to in Sections 5.02(e) and (f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (ii)(A)), all in form, content and scope satisfactory to
the Administrative Agent.
Notwithstanding the foregoing, the Administrative Agent shall not require those
items described in Section 7.12(a)(ii) as to which the Administrative Agent
determines in its reasonable discretion the cost of obtaining or providing such
items is excessive in relation to the benefit to the Lenders, and the
Administrative Agent may grant extensions of time for delivery of any of the
items described in Section 7.12(a)(ii).
(b)    Following the consummation of the Cambridge Acquisition, the Company may
cause Cambridge Mercantile Corp. (U.S.A.), a Delaware corporation (the
“Additional Borrower”), to become a Borrower under the Aggregate Revolving A
Commitments and the Aggregate Revolving B Commitments by delivering to the
Administrative Agent (i) a joinder agreement pursuant to which the Additional
Borrower joins this Agreement and the other Loan Documents as a Loan Party and
such other documents (including to the extent requested by any Revolving A
Lender or Revolving B Lender, Revolving Notes) as the Administrative Agent shall
deem appropriate for such purpose, such joinder documentation to be in form,
content and scope satisfactory to the Administrative Agent, (ii) documents of
the types referred to in Sections 5.02(e) and (f) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and


120



--------------------------------------------------------------------------------





enforceability of the documentation referred to in clause (b)(i)), all in form,
content and scope satisfactory to the Administrative Agent and to the extent
requested by the Administrative Agent, and (iii) all documentation and other
information that the Administrative Agent or any Lender shall have reasonably
requested and have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti‑money laundering rules and
regulations, including without limitation the PATRIOT Act. Upon satisfaction of
the conditions set forth in any joinder documentation referenced above in
clause (b)(i) and in this Section 7.12(b), the Administrative Agent shall send a
notice to the Lenders specifying the effective date upon which the Additional
Borrower shall become a Borrower hereunder, whereupon each of the Lenders agrees
that the Additional Borrower shall have all of the rights, liabilities and
obligations of a Revolving A/B Borrower hereunder (and of a Guarantor as
provided in the definition thereof), on the terms and conditions set forth
herein and in the other Loan Documents, and each of the parties hereto agrees
that the Additional Borrower otherwise shall be a Borrower for all purposes of
this Agreement and the other Loan Documents.
To the extent the Additional Borrower becomes a Borrower hereunder pursuant to
this Section 7.12(b), the Additional Borrower hereby irrevocably appoints the
Company as its agent for all purposes relevant to this Agreement and each of the
other Loan Documents, including (A) the giving and receipt of notices, (B) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (C) the receipt of the
proceeds of any Loans made by the Lenders, to the Additional Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given to or taken by the
Additional Borrower shall be valid and effective if given to or taken only by
the Company, whether or not the Additional Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Additional Borrower.
7.13    Pledged Assets.
(a)    Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (ii) 66% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956‑2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956‑2(c)(2))
in each Foreign Subsidiary directly owned by a Loan Party (other than a
Designated Borrower) to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries necessary in
connection therewith to perfect the security interests therein, all in form and
substance satisfactory to the Administrative Agent; provided that it is
understood and agreed that (x) all pledges of Equity Interests with respect to
Domestic Subsidiaries, first‑tier Foreign Subsidiaries that are not Material
Foreign Subsidiaries and certificated Equity Interests of first‑tier Foreign
Subsidiaries that are Material Foreign Subsidiaries will, in each case, be made
pursuant to documents governed by New York law and perfected under the UCC by
the filing of UCC financing statements and possession of all certificates
evidencing such pledged Equity Interests, and (y) pledges of uncertificated
Equity Interests of first‑tier Foreign Subsidiaries that are Material Foreign
Subsidiaries shall be perfected pursuant to documents governed by the law of the
foreign jurisdiction where such Foreign Subsidiary


121



--------------------------------------------------------------------------------





is organized, which foreign law‑governed documents shall be executed and
delivered by the Loan Parties, together with the items described above in this
subsection related thereto, not later than (1) 365 days after the Third
Amendment Effective Date (or such later date as the Administrative Agent agrees
in its sole discretion), in the case of the pledge of Equity Interests in SVS,
if SVS remains a Subsidiary and is a Material Foreign Subsidiary as of such date
(or, if SVS becomes a Material Foreign Subsidiary after such date, 60 days after
SVS becomes a Material Foreign Subsidiary, or such later date as the
Administrative Agent agrees in its sole discretion), (2) 60 days after the
Initial Borrowing Date (or such later date as the Administrative Agent agrees in
its sole discretion), in the case of the pledge of Equity Interests in any such
first‑tier Foreign Subsidiaries that are Material Foreign Subsidiaries on the
Initial Borrowing Date, and (3) 60 days after the date that any Person becomes
such a first‑tier Foreign Subsidiary that is a Material Foreign Subsidiary (or
such later date as the Administrative Agent agrees in its sole discretion), in
the case of the pledge of Equity Interests in any Person that becomes such a
first‑tier Foreign Subsidiary that is a Material Foreign Subsidiary after the
Initial Borrowing Date.
(b)    Other Property. Cause all property (other than Excluded Property) of each
Loan Party (other than a Designated Borrower) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the Collateral Documents or, with respect to any
such property acquired subsequent to the Initial Borrowing Date, such other
additional security documents as the Administrative Agent shall request (subject
to Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
7.14    Further Assurances.
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re‑record, file, re‑file, register and re‑register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the holders of the
Obligations the rights granted or now or hereafter intended to be granted to the
holders of the Obligations under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
7.15    Maintenance of Ratings.
Use commercially reasonable efforts (which shall include the payment by the
Parent or the Company of customary rating agency fees and cooperation with
information and data requests by Moody’s and S&P in connection with their
ratings process) to obtain and maintain the Ratings.


122



--------------------------------------------------------------------------------





ARTICLE VIII.    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party party hereto shall, nor shall it permit
any other Loan Party or any Subsidiary to, directly or indirectly:
8.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Initial Borrowing Date and listed on Schedule 8.01
and any renewals, modifications, replacements or extensions thereof, provided
that (i) the Liens do not extend to additional property other than (x) after
acquired property that is affixed or incorporated into the property covered by
such Lien and (y) the proceeds and products thereof, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal, modification,
replacement or extension of the obligations secured thereby is permitted by
Section 8.03(b);
(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies which are not overdue for a period of more than
30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    Liens of landlords, carriers, warehousemen, mechanics, materialmen,
repairmen, construction contractors, suppliers and other Liens imposed by law or
pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens do not in the aggregate
(x) materially detract from the value of any Loan Party’s or its Subsidiaries’
property or assets, or (y) materially impair the use thereof in the operation of
the business of any Loan Party or its Subsidiaries, or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Loan Parties or any of their Subsidiaries;
(f)    deposits to secure the performance of bids, trade, forward or futures
contracts (other than in respect of borrowed money), governmental contracts,
leases (other than Indebtedness), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other


123



--------------------------------------------------------------------------------





obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;
(g)    easements, licenses, servitudes, rights‑of‑way, restrictions,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of any
Loan Party or any of its Subsidiaries;
(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);
(i)    Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and accessions thereto and products and
proceeds thereof, (ii) the Indebtedness secured thereby does not exceed the cost
of the property being acquired on the date of acquisition and (iii) such Liens
attach to such property concurrently with or within 180 days after the
acquisition thereof (or in the case of assets acquired in connection with the
construction, refurbishment, repair or replacement of such property, within 180
days after the completion of such construction, refurbishment, repair or
replacement of such property);
(j)    leases, subleases, licenses or sublicenses granted to others not
interfering in any material respect with the business of any Loan Party or any
of its Subsidiaries;
(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
(m)    normal and customary rights of setoff (i) upon deposits of cash in favor
of banks or other depository institutions, (ii) relating to the pooled deposit
or sweep accounts of any Loan Party or its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business,
or (iii) relating to purchase orders and other agreements entered into with
customers of any Loan Party or its Subsidiaries in the ordinary course of
business;
(n)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;
(o)    Liens of sellers of goods to the Company and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(p)    Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);


124



--------------------------------------------------------------------------------





(q)    Liens on accounts, payments, payment intangibles, receivables, rights to
future lease payments or residuals or similar rights to payment and related
assets sold, contributed or otherwise conveyed or encumbered pursuant to a
Receivables Facility permitted under Section 8.03(f);
(r)    Liens with respect to property acquired (including property of any Person
acquired) pursuant to a Permitted Acquisition, provided, that (i) such Liens are
not created in connection with, or in contemplation or anticipation of, such
Permitted Acquisition, (ii) such Liens attach only to the property so acquired
and (iii) the Indebtedness secured thereby is permitted under Section 8.03(h);
(s)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 8.02 and to be applied against
the purchase price for such Investment, (ii) on cash earnest money deposits made
by any Loan Party or Subsidiary in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition or Private Label
Credit Card Expenditure permitted under Section 8.02, or (iii) constituting an
agreement to Dispose of any property in a Disposition permitted under
Section 8.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods in the ordinary course of business;
(u)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(v)    statutory Liens which may arise from time to time under applicable
pension legislation in respect of employee and employer contributions which are
not overdue for a period of more than 30 days from the date prescribed by
applicable pension legislation;
(w)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of a Loan Party or Subsidiary in the ordinary course of business;
(x)    Liens on the Collateral securing Permitted First Priority Refinancing
Indebtedness and/or Permitted Junior Priority Refinancing Indebtedness; and
(y)    other Liens securing Indebtedness permitted hereunder in an aggregate
amount outstanding not exceeding at any time the greater of (i) $100,000,000 and
(ii) 10% of total consolidated revenues of the Parent and its Subsidiaries
determined as of the most recent fiscal year end of the Parent for which
relevant financial information is available.
8.02    Investments.
Make any Investments, except:
(a)    Investments held by the Parent or such Subsidiary in the form of cash or
Cash Equivalents;


125



--------------------------------------------------------------------------------





(b)    Investments existing or contemplated as of the Initial Borrowing Date and
set forth in Schedule 8.02 and any modification, replacement, renewal or
extension thereof;
(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;
(d)    Investments by any Subsidiary of the Parent that is not a Loan Party in
any other Subsidiary of the Parent that is not a Loan Party;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(f)    Liens, Indebtedness, fundamental changes, Dispositions and Restricted
Payments to the extent constituting Investments and permitted under
Sections 8.01, 8.03, 8.04, 8.05 and 8.06;
(g)    Guarantees permitted by Section 8.03 (other than Guarantees of
Indebtedness of the Unrestricted Subsidiary or any of its direct or indirect
subsidiaries, it being understood that Guarantees of Indebtedness of such
Persons shall be subject to, and governed by, Section 8.02(s));
(h)    Permitted Acquisitions and the Comdata Acquisition;
(i)    Investments in Swap Contracts permitted under Section 8.03;
(j)    promissory notes and other noncash consideration received in connection
with Dispositions permitted under Section 8.05;
(k)    advances of payroll payments to employees in the ordinary course of
business;
(l)    loans or advances to officers, directors and employees of the Loan
Parties and their respective Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for business‑related travel, entertainment,
relocation and analogous ordinary business purposes, and in connection with such
Person’s purchase of Equity Interests of the Parent;
(m)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;
(n)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(o)    Private Label Credit Card Expenditures; provided that (i) the Company
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon


126



--------------------------------------------------------------------------------





giving effect to any such Private Label Credit Card Expenditure on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 as of the end of the most recent fiscal quarter for which
the Company was required to deliver financial statements pursuant to
Section 7.01(a) or (b) and (ii) no Default shall have occurred and be continuing
or would result from such Private Label Credit Card Expenditure;
(p)    Investments in Foreign Subsidiaries solely for the purpose of
consummating Permitted Acquisitions by such Foreign Subsidiaries;
(q)    the Specified Investments, provided that, at the time of each such
Specified Investment and both before and after giving effect thereto (including
the incurrence of any Indebtedness in connection therewith), (i) no Default or
Event of Default exists and (ii) the Parent and its Subsidiaries are in
compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis as of the most recent fiscal quarter end for which the Company was
required to deliver financial statements pursuant to Section 7.01(a) or (b);
(r)    Investments in Foreign Subsidiaries, in an aggregate outstanding amount
not to exceed at any time the greater of (i) $75,000,000 and (ii) 7.5% of total
consolidated revenues of the Parent and its Subsidiaries determined as of the
most recent fiscal year end of the Parent for which the relevant financial
information is available; and
(s)    unlimited additional Investments so long as, prior to making any such
Investment and after giving effect to such Investment (and any Indebtedness
incurred in connection therewith), (i) no Default has occurred and is
continuing, (ii) the Consolidated Leverage Ratio calculated on a Pro Forma Basis
is not greater than 3.25 to 1.00 and (iii) the Loan Parties are otherwise in
compliance with the financial covenants set forth in Section 8.11 calculated on
a Pro Forma Basis.
8.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    (i) Indebtedness under the Loan Documents; and (ii) Permitted First
Priority Refinancing Indebtedness, Permitted Junior Priority Refinancing
Indebtedness and Permitted Unsecured Refinancing Indebtedness;
(b)    Indebtedness of the Parent and its Subsidiaries outstanding on the
Initial Borrowing Date and set forth in Schedule 8.03 and any refinancings,
refundings, renewals or extensions thereof which do not increase the principal
amount thereof;
(c)    intercompany Indebtedness permitted under Section 8.02;
(d)    obligations (contingent or otherwise) of the Parent or any Subsidiary
existing or arising under any Swap Contract or any Guarantee with respect
thereto, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap


127



--------------------------------------------------------------------------------





Contract does not contain any provision exonerating the non‑defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Parent or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $25,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
(f)    Attributable Indebtedness and other Indebtedness (if any) in connection
with Receivables Facilities (including Guarantees of such Attributable
Indebtedness and other Indebtedness (if any) that is otherwise permitted under
this Section 8.03(f)), not to exceed $1,200,000,000 in the aggregate at any one
time outstanding, and all yield, interest, fees, indemnities and other amounts
related thereto;
(g)    obligations in respect of Earn Out Obligations to the extent constituting
Indebtedness;
(h)    Indebtedness of any Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
any assets securing such Indebtedness) in an aggregate principal amount not to
exceed at any time outstanding $50,000,000, provided, that such Indebtedness was
not incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition;
(i)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;
(j)    Indebtedness which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations in connection with the dispositions of assets permitted under
Section 8.05;
(k)    Guarantees by any Loan Party or any Subsidiary with respect to (i)
recourse obligations resulting from endorsement of negotiable instruments for
collection in the ordinary course of business, (ii) surety, appeal and
performance bonds obtained in the ordinary course of business, and (iii)
workers’ compensation and similar obligations of the Loan Parties and their
Subsidiaries incurred in the ordinary course of business; and
(l)    other Indebtedness in an aggregate outstanding principal amount not to
exceed at any time the greater of (i) $100,000,000 and (ii) 10% of total
consolidated revenues of the Parent and its Subsidiaries determined as of the
most recent fiscal year end of the Parent for which the relevant financial
information is available.
8.04    Fundamental Changes.


128



--------------------------------------------------------------------------------





Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12(a) and 7.13, (a)
the Company may merge or consolidate with any of its Subsidiaries provided that
the Company shall be the continuing or surviving entity, (b) the Parent may
merge or consolidate with any of its Subsidiaries (other than the Company or any
other Borrower) provided that the Parent shall be the continuing or surviving
entity, (c) any Loan Party (other than the Parent, the Company or any other
Borrower) may merge or consolidate with any other Loan Party or any other Person
that becomes a Loan Party pursuant to Section 7.12(a)(ii) contemporaneously with
such merger or consolidation, (c) any Foreign Subsidiary (other than a
Designated Borrower) may be merged or consolidated with or into any Loan Party
provided that such Loan Party shall be the continuing or surviving corporation
and (d) any Foreign Subsidiary (other than a Designated Borrower) may be merged
or consolidated with or into any other Foreign Subsidiary.
8.05    Dispositions.
Make any Disposition (other than the SVS Disposition and the NexTraq
Disposition) unless (i) the consideration paid in connection therewith shall be
cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (ii) if such transaction is a Sale and Leaseback
Transaction, such transaction is not prohibited by the terms of Section 8.14,
(iii) no Default has occurred and is continuing both immediately prior to and
after giving effect to such Disposition, and (iv) after giving effect to such
Disposition, the aggregate net book value of all of the assets sold or otherwise
disposed of by the Parent and its Subsidiaries in all such transactions
occurring during the term of this Agreement shall not exceed the greater of (A)
$150,000,000 and (B) 10% of Consolidated Tangible Assets as set forth in the
financial statements of the Parent and its Subsidiaries most recently delivered
pursuant to Section 7.01(a) or (b); provided, however, that (x) the assets of
any Subsidiary acquired pursuant to a Permitted Acquisition may be Disposed of
within one year of the date of such Permitted Acquisition if such assets are not
core assets of such acquired Subsidiary or if such Disposition is reasonably
required or advisable for regulatory or competitive reasons, and (y) the
Specified Investments and the Specified Equity Sale shall not be prohibited by
this Section 8.05 (without limiting the effect of any other provision of this
Agreement to which the Specified Investments and the Specified Equity Sale are
subject).
8.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
(a)    each Subsidiary may make Restricted Payments to the Company or any
Guarantor;
(b)    Foreign Subsidiaries may make Restricted Payments to Foreign
Subsidiaries;
(c)    the Parent may declare and make Restricted Payments so long as (i) on a
Pro Forma Basis both before and after giving effect to such Restricted Payments
and to any Indebtedness incurred in connection therewith, (x) the Consolidated
Leverage Ratio shall not be greater than 3.25:1.00 and (y) the Loan Parties
shall otherwise be in compliance with the financial covenants set forth in
Section 8.11 and (ii) no Default or Event of Default shall exist or result
therefrom;


129



--------------------------------------------------------------------------------





(d)    the Parent may declare and make Restricted Payments using the Cumulative
Credit then available, so long as (i) on a Pro Forma Basis both before and after
giving effect to such Restricted Payments and to any Indebtedness incurred in
connection therewith, the Loan Parties shall be in compliance with the financial
covenants set forth in Section 8.11 and (ii) no Default or Event of Default
shall exist or result therefrom; and
(e)    the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person.
8.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Parent and its Subsidiaries on the Third Amendment
Effective Date or any business that is similar, related, complementary or
incidental thereto.
8.08    Transactions with Affiliates and Insiders.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person (not including the Parent or any
of its Subsidiaries including FleetCor Funding LLC or any other Subsidiary
formed as a special purpose entity in connection with a Receivables Facility)
other than (a) any intercompany transactions permitted hereunder, (b) normal and
reasonable compensation and reimbursement of expenses of officers and directors
in the ordinary course of business and (c) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms‑length transaction with a Person other than an officer, director or
Affiliate.
8.09    Burdensome Agreements.
(a)    Enter into, or permit to exist, any Contractual Obligation that encumbers
or restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party or (iii) act as a
Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i) or (ii) above) for this Agreement and the
other Loan Documents.
(b)    Enter into, or permit to exist, any Contractual Obligation that prohibits
or otherwise restricts the existence of any Lien upon any of its property in
favor of the Administrative Agent (for the benefit of the holders of the
Obligations) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (i) any document
or instrument governing Indebtedness incurred pursuant to Section 8.03(e),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (ii) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (iii) pursuant to customary
restrictions and conditions contained in any agreement


130



--------------------------------------------------------------------------------





relating to the sale of any property permitted under Section 8.05, pending the
consummation of such sale, (iv) any document or instrument governing any
Receivables Facility permitted under Section 8.03(f), provided that any such
restriction relates only to the applicable accounts receivable and related
assets actually sold, conveyed, pledged, encumbered or otherwise contributed
pursuant to such Receivables Facility, and (v) applicable Laws that require a
holder of a “money transmitter” (or similar) license under state Law to own a
specified amount of deposit accounts, securities accounts, securities, cash,
Cash Equivalents and/or other similar investments permitted under money
transmitter laws free of Liens and other similar restrictions.
8.10    Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. No Borrower will request any
Credit Extension, and no Borrower shall use, and each Borrower shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Credit Extension (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Laws related to bribery or corruption, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Person that is the subject of Sanctions, or in any Designated
Jurisdiction, or (C) in any manner that would result in the violation of any
Sanctions by any Person (including any Person participating in the credit
facility hereunder, whether as Administrative Agent, Lender, L/C Issuer, Swing
Line Lender or otherwise).
8.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Parent to be greater than 4.00 to 1.00;
provided that in connection with any Material Acquisition, at the Company’s
election by written notice to the Administrative Agent prior to the consummation
of such Material Acquisition, the foregoing ratio shall be increased to 4.25 to
1.00 for the fiscal quarter of the Parent in which such Material Acquisition is
consummated and for each of the next three (3) consecutive fiscal quarters of
the Parent ending thereafter (such period of increase, a “Leverage Increase
Period”); provided, further, that (i) for at least one (1) fiscal quarter of the
Parent ending immediately following each Leverage Increase Period, the
Consolidated Leverage Ratio as of the end of such fiscal quarter of the Parent
shall not be greater than 4.00 to 1.00 prior to giving effect to another
Leverage Increase Period, and (ii) immediately after the end of a Leverage
Increase Period, the maximum Consolidated Leverage Ratio permitted under this
Section 8.11(a) as of the end of any fiscal quarter of the Parent shall
automatically revert to 4.00 to 1.00.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
4.00 to 1.0.
8.12    Prepayment of Other Indebtedness, Etc.
Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities


131



--------------------------------------------------------------------------------





with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Indebtedness of any Loan Party or any
Subsidiary (other than Indebtedness arising under the Loan Documents) unless at
the time of such payment, (i) the Consolidated Leverage Ratio as of the end of
the immediately preceding fiscal year for which the relevant financial
information is available was less than 3.25 to 1.00 and (ii) no Default or Event
of Default shall exist.
8.13    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
(a)    Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.
(b)    Change its fiscal year.
(c)    Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.
8.14    Sale Leasebacks.
Enter into Sale and Leaseback Transactions other than Sale and Leaseback
Transactions that do not exceed $20,000,000 in the aggregate during the term of
this Agreement.
ARTICLE IX.    

EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default.
Any of the following shall constitute an “Event of Default”:
(a)    Non‑Payment. The Company or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required herein, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants.
(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a), 7.11 or Article VIII; or
(ii)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in Section 7.01 or 7.02 and such failure continues for five
Business Days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the date


132



--------------------------------------------------------------------------------





on which such failure first becomes known to a Responsible Officer of any Loan
Party or (ii) written notice thereof is given to the Company by the
Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, to the extent such representation or
warranty is qualified by materiality or Material Adverse Effect, shall be
incorrect or misleading in any respect), when made or deemed made; or
(e)    Cross‑Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Parent or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Parent or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Parent or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution


133



--------------------------------------------------------------------------------





or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
sixty days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non‑monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
Notwithstanding the foregoing, the failure to comply with Section 8.11 shall not
constitute an Event of Default with respect to the Term B‑3 Loan unless and
until such time as the Administrative Agent or the Required Pro Rata Facilities
Lenders first exercise any remedy under this Article IX in respect of such
failure to comply with Section 8.11 (and until such time the failure to comply
with Section 8.11 shall only constitute an Event of Default with respect to the
Aggregate Revolving Commitments, the Term A Loan and any Incremental Term A
Loans).
9.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders (or,
in the case of any Event of Default arising from a breach of Section 8.11,
shall, at the request of, or may, with the consent of, the Required Pro Rata
Facilities Lenders and only with respect to the Aggregate Revolving Commitments,
the Term A Loan and any Incremental Term A Loans and the Obligations in respect
thereof), take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


134



--------------------------------------------------------------------------------





(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
9.03    Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or Subsidiary and
any Swap Bank, to the extent such Swap Contract is permitted by Section 8.03(d),
ratably among the Lenders (and, in the case of such Swap Contracts, Swap Banks)
and the L/C Issuer in proportion to the respective amounts described in this
clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party or Subsidiary


135



--------------------------------------------------------------------------------





and any Swap Bank, to the extent such Swap Contract is permitted by
Section 8.03(d), (c) payments of amounts due under any Treasury Management
Agreement between any Loan Party or Subsidiary and any Treasury Management Bank
and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, Swap
Banks or Treasury Management Banks, as applicable) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the application of
amounts received on account of the Obligations as otherwise set forth above in
this Section.
Notwithstanding the foregoing, Obligations arising under Swap Contracts and
Treasury Management Agreements shall be excluded from the application described
above if the Administrative Agent has not received a Secured Party Designation
Notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Swap Bank or Treasury Management Bank, as the
case may be. Each Swap Bank or Treasury Management Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE X.    

ADMINISTRATIVE AGENT
10.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


136



--------------------------------------------------------------------------------





(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co‑agents, sub‑agents and attorneys‑in‑fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co‑agents, sub‑agents and attorneys‑in‑fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
10.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
10.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating


137



--------------------------------------------------------------------------------





to any Loan Party or any of its Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any of its Affiliates in
any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
9.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or the L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
10.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. . The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub‑agents except to the extent that


138



--------------------------------------------------------------------------------





a court of competent jurisdiction determines in a final and non appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub‑agents.
10.06    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) except for
any indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.07 and other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the effective date of such resignation), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation for as long as any of them continues to act in any capacity
hereunder or under the other Loan Documents, including, without limitation, (A)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders or other holders of the Obligations and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of such
resignation and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of


139



--------------------------------------------------------------------------------





their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
If the Person serving as Administrative Agent is a Defaulting Lender hereunder,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent and, in consultation with the Company, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date; provided that the Company may appoint an interim Administrative
Agent which shall be a bank with an office in the United States, or an Affiliate
of any such bank with an office in the United States, who shall act as interim
Administrative Agent until the Required Lenders, by notice in writing to the
Company and such Person, remove such Person as interim Administrative Agent and,
in consultation with the Company, appoint a successor.
10.07    Non‑Reliance on Administrative Agent and Other Lenders‑.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co‑agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent


140



--------------------------------------------------------------------------------





(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.
Each of the Lenders and the other holders of the Obligations (for purposes of
this Section, the “Secured Parties”) hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01(a)
of this Agreement, (iii) the Administrative Agent shall be authorized to assign
the relevant Obligations to any such acquisition vehicle pro rata by the Secured
Parties, as a result of which each of the Secured Parties shall be deemed to
have received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action (which such assignment may be
made by the Administrative Agent without regard to the requirements of
Section 11.06 hereof, notwithstanding anything to the contrary therein), and
(iv) to the extent that Obligations that are assigned to


141



--------------------------------------------------------------------------------





an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
10.10    Collateral and Guaranty Matters.
Each of the Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,
(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations under the
Loan Documents and the expiration or termination of all Letters of Credit, (ii)
that is transferred, sold or disposed of, or to be transferred, sold or disposed
of, as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document or any Involuntary Disposition, or
(iii) as approved in accordance with Section 11.01;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and
(c)    to release any Guarantor from its obligations under the Guaranty and the
other Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and the other Loan
Documents, pursuant to this Section 10.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
10.11    Treasury Management Agreements and Swap Contracts.
Except as otherwise expressly set forth herein, no Treasury Management Bank or
Swap Bank that obtains the benefit of the provisions of Section 9.03, the
Guaranty or any Collateral by virtue of the provisions hereof or any other Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any other Loan
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to,


142



--------------------------------------------------------------------------------





Obligations arising under Treasury Management Agreements entered into with any
Treasury Management Bank or Swap Contracts entered into with any Swap Bank
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Swap Bank (other than
the Administrative Agent or any Affiliate thereof), as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Management Agreements entered into with any Treasury
Management Bank or Swap Contracts entered into with any Swap Bank upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations under the Loan Documents.
ARTICLE XI.    

MISCELLANEOUS
11.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that
(a)    no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.03 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
(ii)    waive non-payment or postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal (excluding mandatory
prepayments), interest, fees or other amounts due to the Lenders (or any of
them) or any date fixed by this Agreement for reduction of the Commitments
hereunder or under any other Loan Document without the written consent of each
Lender entitled to receive such payment or whose Commitments are to be reduced;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (ii) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts (it being
understood that neither of the following constitutes a reduction in the rate of
interest on any Loan or L/C Borrowing or any fees or other amounts: (A) any
change to the definition of “Default Rate” or any waiver of any obligation of
any Borrower to pay interest or Letter of Credit Fees at the Default Rate and
(B) any change to or waiver


143



--------------------------------------------------------------------------------





of any financial covenant hereunder (or any defined term used therein), even if
the effect of such change or waiver would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder);
(iv)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or “Required Pro Rata Facilities Lenders” without the written
consent of each Lender directly affected thereby;
(v)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender directly affected thereby; provided, however,
if an interest rate with respect to any Alternative Currency becomes unavailable
for any reason, only the consent of the applicable Lenders that have agreed to
issue Loans in the applicable Alternative Currency shall be necessary to amend
the definition of ‘Eurocurrency Base Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency;
(vi)    except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender whose Obligations are secured by such Collateral;
(vii)    release the Company (from its obligations as a Borrower or as a
Guarantor hereunder) without the written consent of each Lender; to the extent
the Additional Borrower becomes a Borrower hereunder pursuant to
Section 7.12(b), release the Additional Borrower (from its obligations as a
Borrower or as a Guarantor hereunder) without the written consent of each
Lender; release any Designated Borrower without the written consent of each
Lender under the revolving credit facility hereunder for which the Person to be
released constitutes a Borrower, except in connection with the termination of a
Designated Borrower’s status as such under Section 2.16(d); or release all or
substantially all of the Guarantors without the written consent of each Lender
whose Obligations are guaranteed thereby, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, or to the extent the release of any Guarantor is permitted
pursuant to Section 10.10 (in which case such release may be made by the
Administrative Agent acting alone); or
(viii)    change Section 2.13 or Section 9.03 in a manner that would alter the
pro rata sharing of payments or change the order of any application of proceeds
required thereby without the written consent of each Lender directly affected
thereby;
(b)    prior to the termination of the Aggregate Revolving Commitments, unless
also signed by Lenders (other than Defaulting Lenders) holding in the aggregate
at least a majority of the aggregate Outstanding Amount of Revolving Loans and
participations in L/C Obligations and Swing Line Loans, no such amendment,
waiver or consent shall (i) waive any Default for purposes of Section 5.03(b),
(ii) amend, change, waive, discharge or terminate Sections 5.03 or 9.01 in a
manner adverse to the Lenders with Revolving Commitments or (iii) amend, change,
waive, discharge or terminate this Section 11.01(b);


144



--------------------------------------------------------------------------------





(c)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(d)    unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and
(e)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, further, however, that notwithstanding anything to the contrary
herein, (i) any amendment, waiver or consent with respect to Section 8.11 (or
any defined terms as and to the extent used therein, but not to the extent that
such terms are used in any other provision of this Agreement or any other Loan
Document), the last sentence of Section 9.01 or the parenthetical provisions
referencing Section 8.11 in Sections 9.02 and 11.03 will not require the consent
of the Required Lenders but shall be effective if, and only if, signed by the
Required Pro Rata Facilities Lenders and the Company and acknowledged by the
Administrative Agent, (ii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, (iv) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(v) the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders, (vi) an Incremental
Facility Amendment shall be effective if signed by the applicable Borrower(s),
the Administrative Agent and each Person that agrees to provide a portion of the
applicable increase of the Aggregate Revolving A Commitments, increase of the
Aggregate Revolving B Commitments or institution of an Incremental Term Loan
pursuant to Section 2.02(f), (vii) a Refinancing Amendment shall be effective if
signed by the Company, the Administrative Agent and each Person that agrees to
provide a portion of the applicable Refinancing Indebtedness pursuant to
Section 2.17, (viii) an Extension Amendment shall be effective if signed by the
Company, the Administrative Agent and each Person that agrees to provide a
portion of such Extension pursuant to Section 2.18, and (ix) any amendment,
waiver or consent which affects solely the Lenders holding Loans and Commitments
of a particular tranche (the “Affected Tranche”) may be effected with the
consent of only the Lenders holding more than 50% of the aggregate outstanding
principal amount of all Loans (and unutilized Commitments, if any) of the
Affected Tranche or, to the extent such greater percentage would be required
with respect to any such amendment, waiver or consent, with the consent of the
Lenders holding such greater percentage of the aggregate outstanding principal
amount of all Loans (and unutilized Commitments, if any) of the Affected
Tranche.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or


145



--------------------------------------------------------------------------------





on a basis subordinated to the existing facilities hereunder) in the benefits of
this Agreement and the other Loan Documents with the obligations and liabilities
from time to time outstanding in respect of the existing facilities hereunder,
and (ii) in connection with the foregoing, to permit, as deemed appropriate by
the Administrative Agent and approved by the Required Lenders, the Lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.
Notwithstanding any provision herein to the contrary, the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.
Notwithstanding any provision herein to the contrary, with respect to any
amendment, amendment and restatement or other modification, it shall not be
necessary to obtain the consent or approval of any Lender that, upon giving
effect to such amendment, amendment and restatement or other modification, would
have no Commitment or outstanding Loans so long as such Lender receives payment
in full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective.
11.02    Notices and Other Communications; Facsimile Copies.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrowers or any other Loan Party, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non‑public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the


146



--------------------------------------------------------------------------------





opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials, notices or other
Information through the Platform, any other electronic platform or electronic
messaging service, the Internet or any other telecommunications, electronic or
other information transmission systems, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


147



--------------------------------------------------------------------------------





(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non‑public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications, Notices of Loan Prepayment and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that


148



--------------------------------------------------------------------------------





the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 (or, in the case of any Event of
Default arising from a breach of Section 8.11, the Required Pro Rata Facilities
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 9.02 with respect to the Aggregate Revolving Commitments,
the Term A Loan, the Incremental Term A Loans and the Obligations in respect
thereof) and (ii) in addition to the matters set forth in clauses (b), (c) and
(d) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders (or, in the case of any Event of
Default arising from a breach of Section 8.11, any Lender with a Revolving
Commitment, any outstanding Revolving Loans or participations in L/C Obligations
or Swing Line Loans, any Term A Loan or any Incremental Term A Loan may, with
the consent of the Required Pro Rata Facilities Lenders, enforce any rights and
remedies available to it with respect to the to the Aggregate Revolving
Commitments, the Term A Loan, the Incremental Term A Loans and the Obligations
in respect thereof and as authorized by the Required Pro Rata Facilities
Lenders).
11.04    Expenses; Indemnity; and Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an


149



--------------------------------------------------------------------------------





“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub‑agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or result from a material breach of this Agreement or of any
other Loan Document by such Indemnitee, if the Company or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non‑Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub‑agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub‑agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub‑agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


150



--------------------------------------------------------------------------------





(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
11.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrowers may not assign or otherwise transfer any of
their rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the


151



--------------------------------------------------------------------------------





provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it (in
each case with respect to any credit facility provided hereunder) or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of any revolving credit facility provided hereunder and $1,000,000 in
the case of any assignment in respect of any term loan facility provided
hereunder, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred


152



--------------------------------------------------------------------------------





and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Company’s consent shall not be required during the primary syndication of the
credit facilities provided herein;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded commitment to a term loan facility provided hereunder or any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable credit facility subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any term loan facility to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to unreasonably
withheld or delayed) shall be required for (i) any assignment in respect of a
Revolving A Commitment if such assignment is to a Person that is not a Lender
with a Revolving A Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, and (ii) any assignment in respect of a Revolving B
Commitment if such assignment is to a Person that is not a Lender with a
Revolving B Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.
(iii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(iv)    No Assignment to Certain Persons. No such assignment shall be made (A)
to the Parent or any of the Parent’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to


153



--------------------------------------------------------------------------------





the assignment shall make such additional payments to the Administrative Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(vi)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and Commitments
assigned, except that this clause (vi) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
any revolving credit facility or term loan facility provided hereunder on a
non‑pro rata basis.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative


154



--------------------------------------------------------------------------------





Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each of the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (viii) of the Section 11.01(a) that affects
such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure


155



--------------------------------------------------------------------------------





is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)
(A)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving A Commitment and Revolving A Loans pursuant to subsection (b) above,
Bank of America may, upon thirty days’ notice to the Company and the Lenders,
resign as L/C Issuer. In the event of any such resignation as L/C Issuer, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C
Issuer. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (1) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

(A)    Resignation as Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving A Commitment and its Revolving B Commitment, and
all of its Revolving A Loans and Revolving B Loans pursuant to subsection (b)
above, Bank of America may, upon thirty days’ notice to the Company, resign as
Swing Line Lender. In the event of any such resignation as Swing Line Lender,
the Company shall be entitled to appoint from among the Lenders a successor
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of Bank of America as
Swing Line Lender. If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for


156



--------------------------------------------------------------------------------





hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor Swing Line
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Lender.
11.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as (or at least as restrictive as)
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Loan Party and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Parent or any of its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Company, (i) to any actual or prospective credit insurance
provider relating to the Borrowers and their obligations, or (j) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non‑public information concerning
the Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non‑public information and (c) it will
handle such material non‑public information in accordance with applicable Law,
including United States Federal and state securities Laws.


157



--------------------------------------------------------------------------------





11.08    Set‑off‑.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof in accordance with Section 5.01 that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement


158



--------------------------------------------------------------------------------





by telecopy or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.
11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.13    Replacement of Lenders.
If (i) any Lender requests compensation under Section 3.04, (ii) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) a
Lender is a Non‑Consenting Lender, or (iv) any Lender is a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01 and 3.04)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);


159



--------------------------------------------------------------------------------





(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non‑Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non‑Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non‑Consenting
Lender and the mandatory assignment of such Non‑Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non‑Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5‑1401 AND
SECTION 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS


160



--------------------------------------------------------------------------------





AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.16    Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper‑based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further without limiting


161



--------------------------------------------------------------------------------





the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.
11.17    USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Act.
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the Act.
11.18    No Advisory or Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s‑length commercial transactions between each
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (ii) each Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for each Borrower or any of Affiliates or any other Person and (ii) neither the
Administrative Agent, nor any Arranger nor any Lender has any obligation to any
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, each Arranger and each Lender and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby (i) waives and
releases any claims that it may have against the Administrative Agent, any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty and (ii) agrees not to assert any fiduciary or similar duty is
owed to it by the Administrative Agent, any Arranger or any Lender, in each case
in connection with any aspect of any transaction contemplated hereby.
11.19    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency


162



--------------------------------------------------------------------------------





(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
11.20    Acknowledgement and Consent to Bail‑In of EEA Financial Institutions‑.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write‑down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write‑Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail‑in Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write‑down and
conversion powers of any EEA Resolution Authority.


[SIGNATURE PAGES OMITTED]




163

